        Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 1 of 144




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
HI-CRUSH INC., et al.,1                                      : Case No. 20-33495 (DRJ)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                  DECLARATION OF J. PHILIP MCCORMICK, JR.,
                 CHIEF FINANCIAL OFFICER OF THE DEBTORS, IN
           SUPPORT OF CHAPTER 11 PETITIONS AND FIRST DAY PLEADINGS

         Under 28 U.S.C. § 1764, J. Philip McCormick, Jr. declares as follows under the penalty of

perjury:

         1.       I am the Chief Financial Officer (“CFO”) of each of the debtors and debtors-in-

possession in the above-captioned cases (collectively, the “Debtors” or “Hi-Crush”). I served as

the Debtors’ CFO beginning on January 1, 2020, and prior to that I served as the Debtors’ Vice

President of Finance between August 2018 and December 2019. I am authorized to submit this

declaration (the “First Day Declaration”) on behalf of the Debtors in the above-captioned chapter

11 cases (collectively, the “Chapter 11 Cases”).




1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
are: Hi-Crush Inc. (0530), OnCore Processing LLC, Hi-Crush Augusta LLC (0668), Hi-Crush Whitehall LLC (5562),
PDQ Properties LLC (9169), Hi-Crush Wyeville Operating LLC, D & I Silica, LLC (9957), Hi-Crush Blair LLC
(7094), Hi-Crush LMS LLC, Hi-Crush Investments Inc. (6547), Hi-Crush Permian Sand LLC, Hi-Crush Proppants
LLC (0770), Hi-Crush PODS LLC, Hi-Crush Canada Inc. (9195), Hi-Crush Holdings LLC , Hi-Crush Services LLC
(6206), BulkTracer Holdings LLC (4085), Pronghorn Logistics Holdings, LLC (5223), FB Industries USA Inc. (8208),
PropDispatch LLC, Pronghorn Logistics, LLC (4547), and FB Logistics, LLC (8641). The Debtors’ address is 1330
Post Oak Blvd, Suite 600, Houston, Texas 77056.




US-DOCS\114694751.32
        Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 2 of 144




        2.       As CFO, I am responsible for managing the Debtors’ finances, including financial

planning, financial risk-management, record-keeping, and financial reporting. As a result of my

tenure with the Debtors, my review of public and non-public documents, and my discussions with

other members of the Debtors’ management team, I am generally familiar with the Debtors’

businesses, financial condition, policies and procedures, day-to-day operations, and books and

records. Except as otherwise noted, I have personal knowledge of the matters set forth herein or

have gained knowledge of such matters from the Debtors’ management or retained advisers in the

ordinary course of my responsibilities. References to the Bankruptcy Code (as hereafter defined),

the chapter 11 process, and related legal matters are based on my understanding of such matters in

reliance on the explanation provided by, and on the advice of, counsel. If called upon to testify, I

would testify competently to the facts set forth in this First Day Declaration.

        3.       On July 12, 2020 (the “Petition Date”), Hi-Crush Inc. and each of its wholly-

owned domestic subsidiaries filed voluntary petitions for relief in the United States Bankruptcy

Court for the Southern District of Texas (the “Court”). The Debtors will continue to operate their

businesses and manage their properties as debtors in possession.

        4.       I submit this First Day Declaration on behalf of the Debtors in support of their

(i) voluntary petitions for relief that were filed under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”) and (ii) “first-day” pleadings, which are being filed concurrently

herewith (collectively, the “First Day Pleadings”).2 The Debtors seek the relief set forth in the

First Day Pleadings to minimize the adverse effects of the commencement of the Chapter 11 Cases

on their businesses. I have reviewed the Debtors’ petitions and the First Day Pleadings, or have



2
         Unless otherwise defined herein, all capitalized terms shall have the meanings ascribed to them in the
applicable First Day Pleadings.

                                                      2
US-DOCS\114694751.32
        Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 3 of 144




otherwise had their contents explained to me, and it is my belief that the relief sought therein is

essential to ensure the uninterrupted operation of the Debtors’ businesses and to successfully

maximize the value of the Debtors’ estates.

        5.       Part I of this First Day Declaration provides an overview of the Debtors’ business

and corporate and capital structure, as well as a discussion of the events leading up to the Debtors’

chapter 11 filings. Part II sets forth the relevant facts in support of the First Day Pleadings.

                                              PART I

A.      COMPANY AND BUSINESS OVERVIEW

        6.       The Debtors are a fully-integrated provider of proppant and logistics services used

in hydraulic fracturing of oil and gas wells. Proppant is sand (also known as “frac sand”) or similar

particulate material suspended in water or other fluid injected into wells at high pressure to keep

fractures open to stimulate the extraction of hydrocarbons. In addition to frac sand production,

the Debtors also offer their customers advanced wellsite storage systems, flexible “last mile”

transportation services, and innovative software for real-time supply chain visibility and

management from loadout terminals to wellsites. The Debtors’ strategic suite of solutions provides

operators and service companies in all major U.S. oil and gas basins with the ability to build safety,

reliability and efficiency into every well completion.

        7.       The Debtors’ headquarters are located in Houston, Texas and they maintain

regional offices in Denver, Colorado, and Odessa, Texas. The Debtors own and operate six

production facilities located in Wisconsin and Texas and utilize an extensive logistics network of

rail-served destination terminals strategically located throughout Pennsylvania, Ohio, New York,

Texas, and Colorado. As a result, the Debtors are effectively positioned to reach all areas of

unconventional well completion activity ranging from the Permian and DJ basins to the Marcellus,

Utica, Bakken and Eagle Ford shales.
                                                  3
US-DOCS\114694751.32
        Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 4 of 144




        8.       Debtor Hi-Crush Inc., a publicly-traded Delaware corporation, is the ultimate

parent of the Debtors in these Chapter 11 Cases. A copy of the Debtors’ organizational chart is

attached hereto as Exhibit A.

        (i)      Company History

        9.       Hi-Crush Inc. was originally formed as a Delaware limited partnership named Hi-

Crush Partners LP on May 8, 2012. On May 31, 2019, Hi-Crush Partners LP converted to the

Delaware corporation Hi-Crush Inc. On the effective date of the conversion, each common unit

representing limited partnership interests in Hi-Crush Partners LP was automatically converted

into one share of common stock of Hi-Crush Inc., with a par value of $0.01 per share.

        10.      As of the date hereof, there were approximately 99,876,054 Hi-Crush Inc. shares

issued and outstanding, with a market capitalization of approximately $27.5 million. The common

stock is publicly traded on the NYSE under the ticker symbol “HCR”.

        11.      To continue growth in their logistics services, in August 2018, the Debtors

completed the acquisition of FB Industries Inc., a company engaged in the engineering, design and

marketing of silo-based frac sand management systems. Additionally, in 2019, the Debtors

expanded the breadth of their operations through two key acquisitions. On January 18, 2019, the

Debtors completed the acquisition of BulkTracer Holdings LLC (“BulkTracer”), the owner of a

logistics software system, PropDispatch. The BulkTracer acquisition bolstered the Debtors’

proppant management, logistics dispatch and inventory monitoring software capabilities.

Additionally, on May 7, 2019, the Debtors completed the acquisition of Proppant Logistics LLC

(“Proppant Logistics”), which owned Pronghorn Logistics, LLC, a provider of end-to-end

proppant logistics services. The Proppant Logistics acquisition expanded the Debtors’ logistics

and wellsite operations into additional major U.S. oil and gas basins.


                                                 4
US-DOCS\114694751.32
        Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 5 of 144




        12.      In January 2020, the Debtors announced an extension of their logistics and

equipment service offerings with the commencement of engineering on its first mobile processing

unit, which is branded as OnCore Processing (“OnCore Processing”). The OnCore Processing

solution is comprised of portable wet and dry plant equipment mounted on trailer chassis, and is

designed to improve logistics efficiencies by moving the production and processing of raw frac

sand as close to customers’ wellsites as possible. OnCore Processing is expected to allow the

Debtors to profitably reduce costs for customers that have reserves on their acreage or adjacent

land, and that are otherwise economically disadvantaged from other frac sand pull points.

        (ii)     Overview of Operations and Revenue

                 a.     Business Lines

        13.      As a premier provider of proppant and logistics solutions to the North American

petroleum industry, the Debtors provide their customers with proppant supply and midstream

distribution management, advanced logistics operations, silo equipment sales and leasing,

proppant management, as well as logistics dispatch and inventory monitoring software. Their

business primarily consists of the following highly-integrated offerings: (i) production and

processing facilities, (ii) transportation capabilities, (iii) rail terminal facilities, and (iv) logistics

and wellsite operations.

        14.      The Debtors’ production facilities are located in Wisconsin and Texas, with their

eleven owned or operated terminals strategically located throughout Pennsylvania, Ohio, New

York, Texas, and Colorado.

        15.      Production and Processing Facilities. Raw frac sand is a naturally occurring

mineral that is mined and processed. It is generally mined from the surface or underground, and




                                                    5
US-DOCS\114694751.32
        Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 6 of 144




in some cases crushed, and then cleaned, dried, and sorted into consistent “mesh” sizes.3 Oil and

natural gas producers generally require that frac sand used in their drilling and well completion

processes meet specifications formulated by the American Petroleum Institute (“API”) regarding

frac sand grades and mesh sizes, among other things. There are three main types of raw frac sand:

Northern White Sand (“NWS”), Brady Brown, and what is commonly referred to as “in-basin”

frac sand. NWS is a commonly-used designation for premium white sand produced in Wisconsin

and other parts of the upper Midwest region of the United States. NWS is known for its high crush

strength, low turbidity (i.e., low levels of contaminants), roundness and sphericity, and

monocrystalline grain structure and, as such, has historically commanded premium prices. Brady

Brown, or regional sand, had been preferred by some E&P companies due to its proximity to the

Permian Basin and Eagle Ford shale plays and, therefore, its lower costs due to reduced logistics

costs (which do not include rail shipment costs) compared to NWS. In-basin frac sand, however,

which began to be developed and produced in 2017 in the Permian Basin, has also been developed

and produced in the Eagle Ford, Haynesville, and Mid-Con basins, and has been quickly adopted

due to its proximity to wellsites, resulting in greatly reduced logistics costs (which consist almost

exclusively of direct trucking costs).

         16.      The Debtors’ portfolio of six production facilities is capable of producing

approximately 17.3 million tons per year of high-quality monocrystalline sand.                              The four

Wisconsin production facilities produce NWS, while the two Texas production facilities produce

in-basin sand.




3
         Mesh size is used to describe the size of the proppant grains and is determined by sieving the proppant through
screens with uniform openings corresponding to the desired size of the overall proppant product. Each type of
proppant comes in various sizes, categorized as mesh sizes, and the various mesh sizes are used in different
applications in the oil and natural gas industry.

                                                           6
US-DOCS\114694751.32
        Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 7 of 144




        17.      The Debtors utilize third-party contractors to conduct the mining operations at their

production facilities.4 Once the raw frac sand is mined, the Debtors’ processing facilities are

designed to wash, sort, dry and store the Debtors’ frac sand, with each plant employing modern

and efficient wet and dry processing technology. The Debtors’ mined raw frac sand is initially

stockpiled before processing. The material is recovered by a mounted belt feeder, which extends

beneath a surge pile and is fed onto a conveyor. The sand exits the tunnel on the conveyor belt

and is fed into the wet plant where impurities, such as clay, organic particles, and unusable fine

grain sand are removed from the raw feed. The wet processed sand is then stockpiled in advance

of being fed into the dry plant for further processing.

        18.      The Wisconsin wet plants operate for seven to eight months per year due to the

limitations arising from sustained freezing temperatures during winter months. When in operation,

the Debtors’ Wisconsin wet plants process more sand per day than the dry plants can process,

which results in the build-up of stockpiles of frac sand to be processed by the dry plants during the

winter months. The Kermit, Texas wet plants operate year round and, therefore, the stockpiles of

frac sand are processed by the dry plants in a shorter timeframe.

        19.      The wet processed sand stockpile is fed into the dry plant hopper using a front end

loader. The material is processed in a natural gas fired vibratory fluid bed dryer contained in an

enclosed building. After drying, the sand is screened through gyratory screens and separated into

industry standard product sizes. The finished product is then conveyed to multiple on-site storage




4
         The type of mining operations depends primarily on the geologic setting of the production facility. The
Debtors’ third-party contractors conduct surface excavation operations at the Kermit, Augusta, Blair, and Whitehall
production facilities and dredging operations at the Debtors’ Wyeville production facility. No underground mines are
operated at the Debtors’ production facilities.

                                                         7
US-DOCS\114694751.32
        Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 8 of 144




silos for each size specification, and the Debtors’ railcar or truck loads are tested to ensure that the

delivery meets the API’s specifications.

        20.      The chart below provides an overview of the characteristics of each of the Debtors’

production facilities.

    Facility             Geography               Capacity/Deposits                  Logistics
   Augusta         Location: Eau Claire, WI    Reserves: 42 million          On-site: 38k feet of rail
                   Acreage: 1,187              tons (MT)                     track, product storage
                                               Production Capacity:          silos
                                               2.86 MT/year                  Rail connection: Union
                                               Coarse 20-100 mesh            Pacific Railroad (UPR)
                                               (NWS)                         main
   Blair           Location: Blair, WI         Reserves: 110 MT              On-site: 45k feet of rail
                   Acreage: 1,285              Production Capacity:          track, product storage
                                               2.86 MT/year                  silos
                                               Coarse 20-100 mesh            Rail connection:
                                               (NWS)                         Canadian National
                                                                             Railroad (CNR) main
   Kermit          Location: Kermit, TX        Reserves: 105 MT              On-site: 12 on-site silos
                   Acreage: 1,226              Production Capacity:          with 36k tons storage
                                               6.00 MT/year                  Direct truck loading
                                               Fine 100 and 40/70 mesh
                                               (in-basin)
   Whitehall       Location: Whitehall, WI     Reserves: 85 MT               On-site: 38k feet of rail
                   Acreage: 1,626              Production Capacity:          track, product storage
                                               2.86 MT/year                  silos
                                               Coarse 20-100 mesh            Rail connection: CNR
                                               (NWS)                         main

   Wyeville,       Location: Wyeville, WI      Reserves: 70 MT               On-site: 32k feet of rail
                   Acreage: 973                Production Capacity:          track, product storage
                                               2.70 MT/year                  silos
                                               Coarse 20-100 mesh            Rail connection: UPR
                                               (NWS)                         main


        21.      In addition to the Debtors’ six production facilities, as noted above, the Debtors

expect to deploy in the near term their first OnCore Processing mobile frac sand production unit.

The Debtors expect OnCore Processing to allow customers to move sand supply closer to their

development acreage and better maximize truck turn efficiencies. Consistent with the Debtors’

focus on safety and environmental stewardship, the OnCore Processing solution is designed to
                                                   8
US-DOCS\114694751.32
         Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 9 of 144




reduce the total number of trucks required to haul sand, as well as reduce overall truck miles driven

on public roads per year.

         22.     Transportation Capabilities. Most frac sand is shipped in bulk from processing

facilities to terminal facilities, or directly to the customers, by truck, rail, or barge. For bulk raw

frac sand, transportation costs often represent a significant portion of the customer’s overall

product cost. Consequently, shipping in large quantities, particularly by unit train when shipping

over long distances, may provide a significant cost advantage to the customer, emphasizing the

importance of rail or barge access for low cost delivery. As a result, facility location and

transportation capabilities are among the most important considerations for producers, distributors

and customers.

         23.     All of the product sold from the Debtors’ Kermit facilities is delivered by truck to

the wellsite from twelve on-site silos with 36,000 tons of storage capacity. All of the product sold

from     the   Debtors’     Wyeville   and    Augusta    facilities   is   shipped   by    rail   from

approximately 32,000 feet and 38,000 feet, respectively, of track that connects the Debtors’

facilities to a Union Pacific Railroad mainline. All of the product sold from the Debtors’ Blair and

Whitehall facilities is shipped by rail from approximately 45,000 feet and 38,000 feet,

respectively, of track that connects the Debtors’ facilities to a Canadian National Railway

mainline. These rail spurs, size of the rail yards, and the capacity of the associated product storage

silos allow the Debtors to accommodate a large number of railcars, including unit trains, which

significantly increases the Debtors’ efficiency in meeting customers’ frac sand transportation

needs.

         24.     The Debtors have, over time, built a significant fleet of leased railcars. As of the

Petition Date, Debtor D & I Silica, LLC (the “Debtor Lessee”) was party to seven master railcar


                                                  9
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 10 of 144




leases (the “Railcar Leases”) pursuant to which the Debtor Lessee leases an existing fleet of

approximately 4,800 railcars. Approximately 20% of the Railcar Leases expire between 2020-

2021, approximately 65% of the Railcar Leases expire between 2022-2025, and approximately

15% of the Railcar Leases expire in 2028. All of the Railcar Leases contain significantly above-

market rates. The Debtor Lessee’s annual lease expense on account of the Railcar Leases is

approximately $28 million.

        25.      Beginning in late 2017, demand for NWS began to significantly weaken. E&P

companies have demonstrated a willingness to forego higher quality NWS in favor of less

expensive, locally-sourced frac sand, so long as such sand meets certain minimum quality criteria.

Although the Debtors are well-positioned to accommodate their customers’ preferences through

their in-basin production facilities in Texas, four out of the Debtors’ six production facilities

(accounting for approximately two-thirds of the Debtors’ production capacity) produce NWS in

Wisconsin. The decline in demand for NWS has, therefore, significantly impacted the Debtors

and led to a material oversupply of leased railcars under the Railcar Leases. There is currently

insufficient demand for NWS for the Debtors to operate their NWS business profitably absent a

restructuring of these burdensome Railcar Leases. Therefore, the Debtors require significant,

immediate relief from the financial burden created by this market shift. As discussed in further

detail below, prior to the Petition Date, the Debtors engaged in extensive negotiations with the

lessors under the Railcar Leases, and, as a result, the Debtors were able to achieve material

economic concessions, which they intend to implement in these Chapter 11 Cases.

        26.      Rail Terminal Facilities. Once the frac sand is loaded into railcars at the origin, the

Debtors utilize an extensive network through a combination of class I and short-line railroads to

move the sand to their terminals. For terminals with silo storage capabilities, frac sand is loaded


                                                   10
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 11 of 144




into delivery trucks directly from the Debtors’ silos, which deploy sand via gravity to trucks

stationed directly on scales under each silo. This process allows for the loading, electronic

recording of weight, and truck dispatch to be completed in less than five minutes. Where silos are

not possible, frac sand can instead be unloaded from the railcars to delivery trucks via a conveyor,

though this method is less efficient because the trucks must be loaded and then moved to separate

scales to be weighed.

        27.      The Debtors generally operate their terminal locations under long-term lease

agreements with third-party operators or short-line rail companies. Some of these leases include

performance requirements, which typically specify a minimum number of railcars that the Debtors

must process each year through their terminals. Each of the Debtors’ owned or operated terminal

locations are strategically positioned in the shale plays so that customers typically do not need to

travel more than 75 miles from wellsites to purchase their frac sand requirements.

        28.      Logistics and Wellsite Operations. In addition to producing and supplying high-

quality frac sand, the Debtors also offer their customers a full suite of logistical services. The

Debtors’ logistics and wellsite operations do business under the trade names of Pronghorn Energy

Services and NexStage Equipment,5 and utilize containers and/or silo systems and maintain strict

proppant quality control from the mine to the blender, while also addressing environmental

concerns through reduction of particulate matter emissions. The Debtors handle the full spectrum

of logistics management, from railcar fleet management to truck dispatching and wellsite

operations, including proppant inventory management, structurally reducing costs for customers

by eliminating inefficiencies throughout the proppant delivery process, primarily through the use

of the Debtors’ proprietary PropDispatch software suite. Pronghorn Energy Services provides



5
        NexStage Equipment covers the Debtors’ silo equipment leasing and sales business.
                                                      11
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 12 of 144




increased transportation efficiency and reduces supply chain related congestion at the wellsite,

thereby decreasing the number of trucks required per job and decreasing or eliminating trucking

demurrage costs. The Debtors’ logistics and wellsite operations are designed to meet or exceed

the federal Occupational Safety and Health Act’s respirable crystalline silica standards that became

effective in June 2018 for most aspects of hydraulic fracturing, as well as the engineering control

obligations in connection with hydraulic fracturing that are set to become effective in 2021.

Pronghorn Energy Services and NexStage Equipment help eliminate supply risk and improve

efficiency with the industry’s only fully integrated solution offering both silo systems and

containers for proppant transportation and onsite management.

                 b.     Customers

        29.      The Debtors’ current customer base includes major oil and natural gas E&P

companies and pressure pumping service providers. A substantial portion of the Debtors’ frac

sand is sold to customers with whom the Debtors have long-term contracts. As of July 1, 2020,

the Debtors’ long-term contracts had remaining contractual terms ranging from 3 to 60 months,

with an average remaining contractual term of approximately 36 months.

        30.      The Debtors’ contracts typically define, among other commitments, the volume of

product that the Debtors must provide and the volume that customers must purchase by the end of

the periods defined in such contracts. Pricing structures under the Debtors’ agreements are, in

many cases, subject to certain contractual adjustments and consist of a combination of negotiated

pricing and fixed pricing. These arrangements allow for continual negotiations regarding pricing

and volume requirements, which may occur in volatile market conditions. The Debtors also sell

sand on the spot market, at prices and on terms determined by the existing market conditions as

well as the specific requirements of the customer.


                                                12
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 13 of 144




        31.      A substantial portion of the Debtors’ logistics services are also provided to

customers with whom the Debtors have long-term agreements. In addition to these production and

logistics services, from time to time, the Debtors also sell silo systems and related equipment to

third parties at negotiated prices for the specific equipment.

                 c.     Competitors

        32.      There are numerous large and small producers in all sand producing regions of the

United States with whom the Debtors compete. Competition in the frac sand industry has increased

recently, and the Debtors expect competition to increase in the future as significant new entrants

began operations in 2018 with local, in-basin sand mines. The most important factors on which

the Debtors compete are price, reliability of supply, transportation capabilities, product quality,

performance, and sand characteristics. Demand for frac sand and related logistics, as well as the

prices that the Debtors will be able to obtain for their products and services, are closely linked to

proppant consumption patterns for the completion of oil and natural gas wells in North America.

These consumption patterns are influenced by numerous factors, such as the market price for

hydrocarbons and the E&P industry’s drilling rig count and hydraulic fracturing activity, including

the number of drilling stages completed and the mesh size and amount of proppant used per stage.

Further, these consumption patterns are also influenced by the location, quality, price, and

availability of proppant.

                 d.     Employees

        33.      As of the Petition Date, the Debtors employed 297 employees. None of the

Debtors’ employees is subject to a collective bargaining agreement. The Debtors contract their

excavation and trucking operations to third parties and, accordingly, have no employees directly

involved in those operations.



                                                 13
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 14 of 144




                 e.     Revenue

        34.      In 2019, the Debtors’ revenue was $636,370,000, but the Debtors ended the year

with a net loss of $413,559,000. Approximately $432,466,000 (68%) of the Debtors’ 2019 revenue

is attributable to excavating, processing, and delivering frac sand, approximately $194,577,000

(30.5%) is attributable to logistics and wellsite services, and approximately $9,327,000 (1.5%) is

attributable to the sale of silo systems and related equipment to third parties.

B.      SUMMARY OF PREPETITION DEBT

        35.      ABL Agreement. The Debtors are party to that certain Credit Agreement, dated as

of August 1, 2018 (as the same may be amended, modified or supplemented, the “ABL

Agreement”), by and among Hi-Crush Partners LP, as borrower, JPMorgan Chase Bank, N.A., as

administrative agent and as an issuing lender, and the other lenders party thereto from time to time

(the “ABL Lenders”), providing for a $200 million commitment asset-based revolving loan

facility (the “ABL Facility”).6 Availability of funds under the ABL Facility is subject to a

borrowing base, which is currently approximately $7 million excluding line of credit reserves. The

borrowing base is determined by analyzing the ending accounts receivable and inventory balances

at the end of each month. The borrowing base certificate is due on the 20th day of the following

month. The borrower’s obligations under the ABL Agreement are secured by security interests in,

and liens upon, substantially all of the Debtors’ assets, and each of the Debtors has guaranteed the

borrower’s obligations. The ABL Agreement provides for interest at a rate equal to, at the Debtors’

option, either (i) a base rate plus an applicable margin ranging between 0.75% per annum and

1.50% per annum, based upon the Debtors’ leverage ratio, or (ii) a LIBOR rate plus an applicable



6
        The ABL Lenders’ commitments under the ABL Facility were subsequently reduced from $200 million to
$100 million.

                                                   14
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 15 of 144




margin ranging between 1.75% per annum and 2.50% per annum, based upon the Debtors’

leverage ratio. Based on the Company’s current leverage ratio, the current weighted average

interest rate for all borrowings under the ABL Agreement is 4.75%.

        36.      On June 22, 2020, the Debtors entered into that certain Forbearance Agreement (the

“Forbearance Agreement”) with the ABL Lenders following the occurrence of an event of

default with respect to the ABL Agreement’s fixed charge coverage ratio covenant. On July 3,

2020, the Debtors entered into that certain First Amendment to Forbearance Agreement and

Amendment to Credit Agreement with the ABL Lenders, thereby extending the forbearance period

under the Forbearance Agreement to July 12, 2020.

        37.      As of the Petition Date, there were no outstanding borrowings under the ABL

Agreement, but the Debtors had approximately $22.3 million in outstanding letter of credit

commitments under the ABL Facility.

        38.      Senior Unsecured Notes. Hi-Crush Partners LP issued approximately $450 million

in 9.500% senior unsecured notes due 2026 (the “Senior Unsecured Notes”) pursuant to that

certain Indenture, dated as of August 1, 2018 (as the same may be amended, modified or

supplemented, the “Indenture”), by and among Hi-Crush Partners LP, each of the guarantors party

thereto, and U.S. Bank National Association, as trustee. Each of Hi-Crush Inc.’s wholly-owned

domestic subsidiaries—all Debtors in these Chapter 11 Cases—have guaranteed the issuer’s

obligations. As of the Petition Date, the Debtors remain obligated under the Indenture for an

outstanding principal amount of approximately $450 million, plus accrued but unpaid interest,

fees, costs, and expenses.

        39.      Miscellaneous Notes. The Debtors are party to various promissory notes and short-

term obligations arising from on-property mining sand exchanges, equipment financing and


                                                 15
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 16 of 144




insurance premium financing programs (the “Miscellaneous Notes”). As of the Petition Date, the

Debtors are obligated under the Miscellaneous Notes for approximately $5.3 million, plus any

accrued but unpaid interest, fees, costs, and expenses.

        40.      Right of Use Financing Leases. As of the Petition Date, the Debtors are obligated

under certain “right of use” financing leases for approximately $1.8 million, plus any accrued but

unpaid interest, fees, costs, and expenses. These “right of use” financing leases grant the Debtors

the right to use certain sand trailers.

        41.      Railcar Lease Obligations. As discussed above, as of the Petition Date, the Debtor

Lessee was party to seven master Railcar Leases pursuant to which it leases the railcars utilized in

certain of the Debtors’ business operations. Debtor Hi-Crush Inc. guaranteed the Debtor Lessee’s

obligations under certain of the Railcar Leases.

        42.      As discussed in greater detail below, following discussions with their Railcar

Lessors, the Debtors have decided, in the exercise of their business judgment, to (a) reject the

Railcar Leases identified in the Debtors’ Motion for Entry of an Order Authorizing the Debtors to

(i) Reject Certain Railcar Lease Agreements Effective as of the Petition Date, and (ii) Enter into

Proposed New Railcar Lease Agreements, Effective as of the Petition Date (the “Railcar

Rejection Motion”), filed concurrently herewith, and enter into new railcar lease agreements

reflecting a reduced number of railcars and materially improved terms with the Railcar Lessors

under those Railcar Leases, effective as of the Petition Date, and (b) reject certain other Railcar

Leases identified in the Debtors’ First Omnibus Motion for Entry of an Order Authorizing the

Debtors to (i) Reject Certain Executory Contracts and Unexpired Leases Effective as of the Dates

Specified in the Motion And (ii) Abandon Certain Remaining Personal Property in Connection

Therewith (the “Omnibus Rejection Motion”), filed concurrently herewith.


                                                   16
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 17 of 144




        43.      Trade Debt and Related Obligations. The Debtors incur trade debt with certain

vendors in connection with the ordinary course operation of their business. The Debtors believe

that, as of the Petition Date, they have trade debt and other related obligations in the aggregate

amount of approximately $30 million.

C.      EVENTS LEADING TO THE CHAPTER 11 FILINGS

        44.      As discussed above, the Debtors face dual stresses of decreasing earnings and

increasing costs. The Debtors’ earnings have experienced a significant decline as a result of

depressed demand for NWS, the effects of the COVID-19 pandemic, and the Saudi-Russian oil

price war, and their costs are significantly inflated due to the above-market rates associated with

the Railcar Leases, as well as the oversupply of leased railcars that the Debtors no longer require.

        (i)      Challenging Sand Market Conditions

        45.      Current trends in the North American sand market and changes in the preferences

of E&P companies have negatively impacted the demand outlook for the Debtors’ NWS product.

        46.      Some E&P companies have recently been willing to sacrifice the quality of NWS

in exchange for lower priced, local in-basin reserves, so long as the local reserves meet minimum

acceptable quality levels. In addition, while E&P companies located in the Bakken, DJ, Powder

River and Appalachia regions are currently still using meaningful quantities of NWS, there are

indications that in-basin supply may become available in the near future. As a result of these

developments, the Debtors expect that only the lowest cost NWS production facilities will survive

(and at nominal margins), with Canada and the Northeast likely to become the last bastions of

NWS usage.

        47.      As a result of this shift in the market, NWS currently only accounts for

approximately 36% of total frac sand supply, down from 75% in 2014. NWS prices have also

fallen dramatically during that period of time, and are expected to remain below $20 per ton in the
                                                17
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 18 of 144




near to medium term. Downward pressure on NWS prices is further exacerbated by increasingly

common “fire sales,” with operators selling NWS with pricing in the low teens per ton as they

struggle to clear inventory and generate cash proceeds. Demand is likely to be capped, and pricing

range bound, since capacity already exists to satisfy marginal increases in demand. These issues

have led to an oversupply of NWS relative to demand, which in turn has necessitated mine closures

as producers attempt to rebalance cost structures against lower prices and reduced demand. The

charts below illustrate the evolution, since 2014, of NWS’s market share and price.




        48.      These market trends have led to a steady decline in production at the Debtors’ NWS

mines in Wisconsin, with only the Wyeville facility currently expected to operate at over 50%

capacity. Indeed, such Wisconsin mines have seen consistent year-over-year total utilization

declines since 2014, with projected slowdowns in terminal sales and no prospects for coarse mesh

product. Should gas prices continue to be depressed and in-basin sand remain an attractive option

in other markets, NWS sales projections may be further impacted.




                                                 18
US-DOCS\114694751.32
         Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 19 of 144




         (ii)    The Impact of the COVID-19 Pandemic and the Saudi-Russian Price War

         49.     The first two quarters of 2020 were characterized by unforeseeable shocks to the

global economy generally, and the energy sector in particular. Specifically, the Debtors were

greatly harmed by the Saudi-Russian oil price war that took place in early 2020, as well as by the

COVID-19 pandemic that ground the global economy to a standstill. The COVID-19 pandemic

had unprecedented ripple effects throughout most sectors of the U.S. and world economy,

including the energy sector where the Debtors and their customers operate. These harms to the

Debtors were further exacerbated by the Saudi-Russian oil price war, which led to greatly

depressed oilfield activity and a dislocation of crude oil’s supply and demand balance.

         50.     As a result of these developments, the Debtors’ financial outlook has suffered, their

access to additional liquidity under the ABL Facility has been essentially eliminated (from

approximately $31.4 million in January 2020), and their bonds and equity have lost significant

value.

         (iii)   Cost Reduction Initiatives

         51.     Recognizing these challenges, the Debtors implemented a number of cost reduction

activities to “right size” operations to the current business environment. First, the Debtors have

idled their Wisconsin production facilities in Augusta (as of January 2019), Blair (as of March

2020), and Whitehall (as of April 2020).

         52.     The Debtors have also realized cost savings through certain reductions in force and

workforce-related benefits.     For example, total company headcount has been reduced from

approximately 740 employees on January 1, 2020 to 297 employees as of the Petition Date. In

addition, the Debtors have eliminated certain of their historical ordinary-course incentive and

bonus programs, which has resulted in annual savings of approximately $4 million.



                                                  19
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 20 of 144




        (iv)     The Debtors’ Restructuring Efforts

        53.      Despite these cost-cutting initiatives, the Debtors have continued to experience

revenue, cash flow, and liquidity challenges. Beginning in late 2019, Hi-Crush Inc.’s board of

directors (the “Board”) authorized the retention of advisors to assist in the Debtors’ evaluation of

various strategic alternatives, including Latham & Watkins LLP (“Latham”) as counsel, Lazard

Frères and Co. LLP as investment banker, and Alvarez & Marsal North America, LLC as financial

advisor. The Debtors and their advisors engaged in extensive discussions and negotiations with

various stakeholders, including the Railcar Lessors, the ABL Lenders, and an ad hoc group of

holders of the Senior Unsecured Notes (the “Ad Hoc Group”) regarding a potential restructuring

of the Debtors’ balance sheet and business operations. It is the Debtors’ understanding that the

Ad Hoc Group collectively owns or otherwise controls approximately 94% in principal amount of

the Senior Unsecured Notes. The Debtors and their advisors focused on proactively exploring a

wide range of strategic alternatives, taking into account various factors, including market feedback,

the Debtors’ deteriorating economic outlook, as well as the deteriorating industry-wide

environment. These strategic alternatives included various potential asset sales, joint ventures,

recapitalizations, financing alternatives (including uptiering exchanges, subsidiary financings and

rights offerings), Railcar Lease renegotiations and equitizations.

                 a.     Railcar Lease Negotiations

        54.      Given the decline of the NWS market, in early 2020 the Debtors determined that

their current railcar need was significantly reduced from their fleet of approximately 4,800 cars to

approximately 1,500 cars. The Debtors further estimated that approximately $20 million out of

the $28 million in yearly payments on account of the Railcar Leases was attributable to redundant

cars and above-market lease rates. Indeed, as discussed above, the Debtors’ Railcar Leases were

multiple times more expensive than the current spot market, despite diminishing NWS volumes.
                                                 20
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 21 of 144




        55.      In recognition of these facts, in the months leading up to these Chapter 11 Cases,

the Debtors and their advisors engaged with their largest railcar lessors in an attempt to alleviate

the Railcar Leases’ burden on cash flow. Specifically, the Debtors solicited and received formal

bids for new lease terms from their larger railcar lessors. As a result of the Debtors’ proactive

outreach to the railcar lessors, the Debtors were able to achieve material economic concessions in

connection with their Railcar Leases, thereby paving the way for a realignment of the Debtors’

railcar needs, current market prices, and the terms of the Railcar Leases.

        56.      To achieve this realignment during the pendency of these Chapter 11 Cases, the

Debtors have decided, in the exercise of their business judgment, to (a) reject, effective as of the

Petition Date and pursuant to the Railcar Rejection Motion, certain Railcar Leases with certain

lessors (the “Go-Forward Lessors”), and enter, effective as of the Petition Date, into new railcar

lease agreements with the Go-Forward Lessors reflecting a reduced number of railcars and

materially improved terms, and (b) reject, pursuant to the Omnibus Rejection Motion, certain other

Railcar Leases under which the Debtors currently pay the lessor counterparties a fixed fee per car

based on market terms negotiated at the time the leases were executed.

                 b.     The Prepetition KERP Payments

        57.      Prior to the Petition Date, the Debtors made certain retention payments to

approximately 36 of their non-insider key employees and 4 insider employees (the “Prepetition

KERP Payments”).         The Prepetition KERP Payments, which amounted to approximately

$5,817,000 in the aggregate, are subject to certain claw-back provisions triggered if the recipients

of Prepetition KERP Payments terminate their employment with the Debtors prior to June 30,

2021, or in the case of the 4 insider employees, the earlier of June 30, 2021 or the effective date of

the emergence from bankruptcy. As such, the Prepetition KERP Payments were structured to

incentivize the Debtors’ key employees not to seek alternative employment in advance of or during
                                                 21
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 22 of 144




these Chapter 11 Cases, ultimately to the benefit of the Debtors, their estates and stakeholders, and

their restructuring efforts. As noted below, the Debtors are not seeking Court approval of the

Prepetition KERP Payments, but are disclosing them out of an abundance of caution.

                 c.       The Restructuring Support Agreement

        58.      In addition to their negotiations with the Railcar Lessors, in the months leading up

to these Chapter 11 Cases, the Debtors and their advisors also engaged with their prepetition ABL

Lenders and the Ad Hoc Group. These negotiations culminated in the Restructuring Support

Agreement, dated as of July 12, 2020, by and among the Debtors and the Ad Hoc Group (as

amended from time to time, the “RSA”). A copy of the RSA is attached hereto as Exhibit B, and

its key terms are as follows:7

                          DIP Loan & Exit Loan Facilities; Rights Offering

        •     The Chapter 11 Cases will be financed by two debtor-in-possession financing facilities,
              including (a) a $25 million superpriority secured asset-based revolving loan financing
              facility (the “DIP ABL Facility”) and (b) a $40 million superpriority secured delayed-
              draw term loan financing facility (the “DIP Term Loan Facility” and, together with
              the DIP ABL Facility, the “DIP Facilities”);

        •     The DIP ABL Facility will refinance and satisfy in full the Debtors’ obligations under
              the prepetition ABL Agreement;

        •     On the effective date of the Plan, the reorganized Debtors will enter into a new credit
              agreement providing for a new senior secured asset-based revolving loan facility with
              an aggregate principal commitment amount of $25 million and a $25 million letter of
              credit sub-limit, which will refinance and replace the DIP ABL Facility;

        •     The Debtors will conduct a $43.3 million Rights Offering to eligible holders of
              Allowed Senior Notes Claims and Allowed General Unsecured Claims pursuant to
              which the rights offering participants will be offered the right to purchase New Secured
              Convertible Notes;



7
          The bullets below are solely intended to be a summary of certain material terms and conditions of the RSA
and the restructuring term sheet appended to the RSA (the “Term Sheet”) and are entirely qualified by reference to
the entire RSA and the Term Sheet. Any capitalized terms used but not defined herein have the respective meanings
ascribed to them in the RSA and/or the Term Sheet, as applicable.

                                                        22
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 23 of 144




        •    The Rights Offering will be backstopped by the Backstop Parties on the terms and
             conditions set forth in the Backstop Commitment Agreement; and

        •    The claims arising under the DIP Term Loan Facility will be paid in full in cash from
             the proceeds of the Rights Offering.

                                             Plan Treatment

        •    The treatment of certain Classes of Claims and Equity Interests will be as follows:

             o Payment in full of all administrative expense claims, priority tax claims, other
               priority claims, and other secured claims (or such other treatment rendering such
               claims unimpaired);

             o With respect to holders of Senior Notes Claims and General Unsecured Claims:

                       (a) rights to participate in the Rights Offering (which shall be attached to each
                           applicable claim and transferable with such allowed claim as set forth in the
                           Rights Offering Procedures, but the rights may only be exercised to the
                           extent the holder is an Accredited Investor); and

                       (b) its pro rata share of 100% of the New Common Stock, subject to dilution on
                           account of (i) the New Common Stock issued upon conversion of the New
                           Secured Convertible Notes and (ii) the MIP Equity; and

             o The Old Parent Interests will be cancelled, and each holder of an Old Parent Interest
               will not receive any distribution or retain any property on account of such Old
               Parent Interest;

                                               Other Terms

        •    The composition of the new board of directors of the Reorganized Parent will consist
             of five (5) directors in total, which will include the Chief Executive Officer of
             Reorganized Parent and other directors designated by the Backstop Parties prior to the
             Effective Date and disclosed in the Plan Supplement;

        •    The New Board will adopt an incentive plan for the benefit of the new management of
             the reorganized company; and

        •    The Plan will contain customary releases, exculpations, and injunctions among the
             parties to the RSA and certain other parties in interest.




                                                     23
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 24 of 144




                                       Chapter 11 Milestones

        •     The DIP Facilities and RSA provide for certain milestones to be met during the Chapter
              11 Cases, including the following:

              o Commencement of the Chapter 11 Cases by no later than July 12, 2020;

              o Entry of the Interim DIP Order by no later than five (5) days following the Petition
                Date;

              o Filing of the Plan and the Disclosure Statement, the related Solicitation Materials,
                and the motion seeking entry of the Solicitation Order by no later than fourteen (14)
                days following the Petition Date;

              o Entry of the Final DIP Order by no later than twenty-five (25) days following the
                Petition Date;

              o Entry of both the Backstop Order and the Solicitation Order by no later than forty-
                five (45) days following the Petition Date;

              o Entry of the Confirmation Order by no later than seventy-five (75) days following
                the Petition Date; and

              o The occurrence of the Effective Date of the Plan by no later than ninety (90) days
                 following the Petition Date.

        59.      The RSA provides for a comprehensive restructuring of the Debtors to maximize

value for the benefit of all stakeholders, and provides the Debtors with a clear path to accomplish

their restructuring goals. The transactions contemplated by the RSA, including the exit financing,

are fully committed, and the material deleveraging will enable the company to put the Reorganized

Company in a position to execute on its business plan and pursue future growth opportunities.

                                                PART II

        60.      In furtherance of the objective of preserving value for all stakeholders, the Debtors

have sought approval of the First Day Pleadings and related orders (the “Proposed Orders”), and

respectfully request that the Court consider entering the Proposed Orders granting the relief

requested in the First Day Pleadings. For the avoidance of doubt, the Debtors seek authority, but




                                                  24
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 25 of 144




not direction, to pay amounts or satisfy obligations with respect to the relief requested in any of

the First Day Pleadings.

        61.      I have reviewed each of the First Day Pleadings, Proposed Orders, and exhibits

thereto (or have otherwise had their contents explained to me), and the facts set forth therein are

true and correct to the best of my knowledge, information, and belief. Moreover, I believe that the

relief sought in each of the First Day Pleadings (i) is vital to enabling the Debtors to make the

transition to, and operate in, chapter 11 with minimal interruptions and disruptions to their

businesses or loss of productivity or value and (ii) constitutes a critical element in the Debtors’

ability to successfully maximize value for the benefit of their estates.

A.      ADMINISTRATIVE AND PROCEDURAL PLEADINGS

        (i)      Joint Administration Motion8

        62.      By the Joint Administration Motion, the Debtors seek entry of an order directing

the joint administration of their twenty-two (22) Chapter 11 Cases for procedural purposes only.

Many of the motions, hearings, and other matters involved in the Chapter 11 Cases will affect all

Debtors. Thus, I believe that the joint administration of the Chapter 11 Cases will avoid the

unnecessary time and expense of duplicative motions, applications, orders, and other pleadings,

thereby saving considerable time and expense for the Debtors and resulting in substantial savings

for their estates. On behalf of the Debtors, I respectfully submit that the Joint Administration

Motion should be granted and that failure to do so on an emergency basis would severely disrupt

the Debtors’ operations at this critical juncture.




8
        “Joint Administration Motion” means the Debtors’ Motion for Entry of an Order Authorizing Joint
Administration of the Chapter 11 Cases, filed concurrently herewith.

                                                     25
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 26 of 144




        (ii)     Retention Applications

        63.      I believe that the retention of chapter 11 professionals is essential to the Chapter 11

Cases. Accordingly, during the Chapter 11 Cases, the Debtors anticipate that they will request

permission to retain, among others, the following professionals: (i) Latham & Watkins LLP, as co-

counsel; (ii) Hunton Andrews Kurth LLP, as co-counsel; (iii) Kurtzman Carson Consultants LLC,

as claims and noticing agent; (iv) Lazard Frères & Co. LLC, as investment banker; and (v)

Alvarez & Marsal North America, LLC, as Financial Advisor.                         I believe that the above

professionals are well-qualified to perform the services contemplated by their various retention

applications, the services are necessary for the success of the Chapter 11 Cases, and the

professionals will coordinate their services to avoid duplication of efforts. I understand that the

Debtors may find it necessary to seek retention of additional professionals as the Chapter 11 Cases

progress.

        (iii)    Schedules Extension Motion9

        64.      By the Schedules Extension Motion, the Debtors seek entry of an order (a)

extending the deadline by which the Debtors must file the their schedules of assets and liabilities,

schedules of current income and current expenditures, schedules of executory contracts and

unexpired leases, and statements of financial affairs (collectively, the “Schedules and

Statements”), an additional 16 days, for a total of 30 days from the Petition Date, through and

including August 11, 2020, without prejudice to the Debtors’ ability to request additional

extensions for cause shown; and (b) extending the deadline by which the Debtors must file their



9
        “Schedules Extension Motion” means the Debtors’ Emergency Motion for Entry of an Order Extending
Time to File Schedules of Assets and Liabilities, Schedules of Current Income and Expenditures, Schedules of
Executory Contracts and Unexpired Leases, Statements of Financial Affairs, and Rule 2015.3 Financial Reports, filed
concurrently herewith. Capitalized terms used, but not otherwise defined, in this section shall have the respective
meanings ascribed to them in the SOFAs and Schedules Extension Motion.

                                                        26
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 27 of 144




initial reports of financial information with respect to entities in which the Debtors hold a

controlling or substantial interest as set forth in Federal Rule of Bankruptcy Procedure 2015.3 (the

“2015.3 Reports”) to and including the later of (i) 15 days after the initial 341 Meeting or (ii) 45

days from and after the Petition Date (i.e., August 26, 2020), or to file a motion with the Court

seeking a modification of such reporting requirements for cause, without prejudice to the Debtors’

ability to request additional extensions for cause shown.

        65.      I believe ample cause exists to grant the relief requested in the Schedules Extension

Motion. To prepare their Schedules and Statements and 2015.3 Reports, the Debtors will have to

compile information from books, records, and documents relating to claims, assets, and contracts.

The collection of the necessary information will require a significant expenditure of time and effort

on the part of the Debtors and their employees. Additionally, the Debtors may lack access to

certain information necessary to complete the Schedules and Statements because invoices related

to prepetition expenditures have not yet been received and entered into the Debtors’ accounting

system, among other reasons.

        66.      Given the size and complexity of the Debtors’ business and financial affairs and the

critical matters that the Debtors’ management and professionals were required to address prior to

the commencement of these Chapter 11 Cases, the Debtors were not in a position to complete the

Schedules and Statements as of the Petition Date. Rather, in the days leading up to the Petition

Date, the Debtors’ primary focus has been negotiating with creditors and preparing for these

chapter 11 cases to ensure a smooth transition into chapter 11, thereby maximizing value for their

estates, their creditors, and other parties in interest. Moreover, I believe an extension will not harm

creditors or other parties in interest because, even under the extended deadline, the Debtors will




                                                  27
US-DOCS\114694751.32
        Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 28 of 144




file the Schedules and Statements in advance of any deadline for filing proofs of claim in these

Chapter 11 Cases.

         67.      Further, certain of the Debtors maintain interests in certain non-Debtor subsidiaries.

The Debtors cannot complete the initial 2015.3 Reports in the time set forth under Bankruptcy

Rule 2015.3 without significant hardship. I believe that cause exists to extend the deadline for

filing the 2015.3 Reports as requested herein based on (a) the size, complexity, and geographic

scope of the Debtors’ businesses, and (b) the substantial burdens imposed by compliance with

Bankruptcy Rule 2015.3 in the early days of these Chapter 11 Cases. Additionally, I believe that

extending the deadline to file the initial 2015.3 Reports will allow the Debtors to work with their

financial advisors and the Office of the U.S. Trustee to determine the appropriate nature and scope

of the reports and any proposed modifications to the reporting requirements established by

Bankruptcy Rule 2015.3.

         68.      On behalf of the Debtors, I respectfully submit that the Schedules Extension Motion

should be granted and that failure to do so on an emergency basis would severely disrupt the

Debtors’ operations at this critical juncture.

         (iv)     Consolidated Creditor List Motion10

         69.      By the Consolidated Creditor List Motion, the Debtors seek entry of an order

(a) authorizing the Debtors to file a consolidated creditor matrix and list of the 30 largest general

unsecured creditors in lieu of submitting separate mailing matrices and creditor lists for each



10
         “Consolidated Creditor List Motion” means the Debtors’ Emergency Motion for Entry of Order (I)
Authorizing the Debtors to File a Consolidated List of Creditors and a Consolidated List of the Debtors’ Thirty (30)
Largest Unsecured Creditors, (II) Waiving the Requirement to File a List of Equity Security Holders, (III) Authorizing
the Debtors to Redact Certain Personal Identification Information, and (IV) Approving the Form and Manner of
Notifying Creditors of the Commencement of these Chapter 11 Cases and Other Information, filed concurrently
herewith. Capitalized terms used, but not otherwise defined, in this section shall have the respective meanings ascribed
to them in the Consolidated Creditor List Motion.

                                                          28
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 29 of 144




Debtor; (b) waiving the requirement to file a list of and provide notice directly to the Debtor entity

Hi-Crush Inc.’s equity security holders; (c) authorizing the Debtors to redact certain personal

identification information for individuals; and (d) approving the form and manner of notice of

commencement of these Chapter 11 Cases and the scheduling of the meeting of creditors under

section 341 of the Bankruptcy Code.

        70.      The preparation of separate lists of creditors for each Debtor would be expensive

and unduly burdensome, and a large number of creditors may be shared among the Debtors. For

this reason, I believe that the Creditor Matrix and Top 30 List will reduce administrative costs and

promote administrative efficiency.

        71.      In addition, Hi-Crush Inc. is a publicly-traded company with actively trading stock

and does not maintain a list of its equity security holders and, therefore, must obtain the names and

addresses of its shareholders from a securities agent. I believe that preparing and submitting such

a list with last known addresses for each such equity security holder and sending notices to all such

parties will create undue expense and administrative burden with limited corresponding benefit to

the estates or parties in interest.

        72.      I believe that cause exists to authorize the Debtors to redact from any paper filed

with the Court the home addresses of individual creditors—including the Debtors’ employees and

contract workers—from the Creditor Matrix because, among other reasons, such information could

be used to perpetrate identity theft or harass such individuals.

        73.      I believe that service of the single Notice of Commencement (rather than notice by

each Debtor) on the Creditor Matrix will not only avoid confusion among creditors, but will

prevent the Debtors’ estates from incurring unnecessary costs associated with serving multiple

notices to the parties listed on the Debtors’ Creditor Matrix. On behalf of the Debtors, I


                                                 29
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 30 of 144




respectfully submit that the Consolidated Creditor List Motion should be granted and that failure

to do so on an emergency basis would create undue expenses and administrative burden and

severely disrupt the Debtors’ operations at this critical juncture.

         (v)      Bar Date Motion11

         74.      By the Bar Date Motion, the Debtors seek entry of an order (i) establishing (a)

August 16, 2020 at 5:00 p.m. (Prevailing Central Time) (the “General Bar Date”) as the last date

and time by which creditors (as defined in section 101(10) of the Bankruptcy Code) may file proofs

of claim (the “Proofs of Claim”) in these Chapter 11 Cases and (b) related procedures for filing

Proofs of Claim; (ii) approving (a) the form and scope of the notice of the Bar Dates in substantially

the form attached to the Bar Date Order as Exhibit 1 (the “Bar Date Notice”) and (b) mailing

procedures with respect thereto; and (iii) granting related relief. I understand that the Debtors also

request that the Court establish January 8, 2021 at 5:00 p.m. (Prevailing Central Time) as the

deadline for governmental units (as defined in section 101(27) of the Bankruptcy Code) to file a

Proof of Claim against the Debtors as (the “Governmental Bar Date” and together with the

General Bar Date, the “Bar Dates”).

         75.      I believe that providing for Bar Dates that differ from those provided for in the

Complex Case Procedures is warranted, is in the best interests of the Debtors and their estates, and

is critical to providing certainty that will allow the Debtors to maximize the benefits of the chapter

11 process. Further, I believe that the proposed notification procedures allow for the Debtors to

reach the widest possible audience of creditors who may not otherwise have notice of these Chapter

11 Cases.


11
         “Bar Date Motion” means the Debtors’ Emergency Motion for Entry of Order (I) Establishing (A) Bar Dates
and (B) Related Procedures for Filing Proofs Of Claim, (II) Approving the Form and Manner of Notice Thereof and
(III) Granting Related Relief, filed concurrently herewith. Capitalized terms used, but not otherwise defined, in this
section shall have the respective meanings ascribed to them in the Bar Date Motion.

                                                         30
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 31 of 144




        76.      I believe that a prompt bar date will allow the Debtors sufficient time to analyze

the Proofs of Claim as necessary in connection with the rights offering contemplated under the

RSA. If the relief requested in the Bar Date Motion is not granted, I understand that the Debtors

may fail to reach the milestones set forth in the RSA, which I believe would be to the detriment of

all parties in interest in these Chapter 11 Cases.

        77.      Accordingly, I believe that it is in the best interest of the Debtors, their estates, and

all parties in interest to grant the relief requested in the Bar Date Motion.

B.      OPERATIONAL AND FINANCING MOTIONS

        (i)      DIP and Cash Collateral Motion12

        78.      By the DIP and Cash Collateral Motion, the Debtors seek (i) authorization to obtain

senior secured postpetition obligations on a superpriority basis with respect to the DIP ABL

Facility in the aggregate principal amount of $25,000,000 pursuant to the terms and conditions of

the DIP ABL Credit Agreement; (ii) authorization to obtain senior secured postpetition financing

on a superpriority basis consisting of a $40,000,000 new money delayed draw DIP Term Loan

Facility, pursuant to the terms and conditions of the DIP Term Loan Agreement; (iii) authorization

to execute and enter into the DIP Agreements, and to perform their respective obligations

thereunder and to perform such other and further acts as may be required in connection with the

DIP Documents, including, without limitation, the payment of all principal, interest, fees, expenses

and other amounts payable under the DIP Documents as such amounts become due and payable;

(iv) the grant of automatically perfected security interests in and liens on all of the DIP Collateral


12
         “DIP and Cash Collateral Motion” means the Debtors’ Emergency Motion for Entry of Orders (I)
Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III)
Granting Liens and Providing Superpriority Administrative Expense Claims, (IV) Granting Adequate Protection to
Prepetition ABL Secured Parties, (V) Modifying Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting
Related Relief, filed concurrently herewith. Capitalized terms used, but not otherwise defined, in this section shall
have the respective meanings ascribed to them in the DIP and Cash Collateral Motion.

                                                        31
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 32 of 144




including all property constituting Cash Collateral; (v) authorization for the Debtors to use the

Prepetition ABL Collateral, including Cash Collateral of the Prepetition ABL Secured Parties, and

provide adequate protection to the Prepetition ABL Secured Parties for any diminution in value on

or after the Petition Date resulting from the imposition of the automatic stay, the Debtors’ use,

sale, or lease of the Prepetition ABL Collateral, including Cash Collateral, the priming of the

Prepetition ABL Secured Parties’ respective interests in the Prepetition ABL Collateral of their

respective interests in the Prepetition ABL Collateral; (vi) to vacate and modify the automatic stay

imposed by section 362 of the Bankruptcy Code to the extent necessary to implement and

effectuate the terms and provisions of the DIP Documents and the Interim Order.

        79.      I believe that access to the DIP Facilities is critical to ensure the Debtors’ smooth

entry into chapter 11 and their ability to ensure they have sufficient liquidity to operate their

business and administer their estates during these Chapter 11 Cases. I am advised that the

commencement of these Chapter 11 Cases will place increased demands on liquidity due to, among

other things, the costs of administering these Chapter 11 Cases and the acceleration or elimination

of trade terms. Accordingly, I believe that the Debtors will suffer immediate and irreparable harm

if the relief requested in the DIP and Cash Collateral Motion is not granted.

        80.      I believe, and the Debtors have determined, in consultation with their advisors, that

the DIP Facilities represented the best postpetition DIP financing alternative available to the

Debtors. The DIP Facilities were the product of extensive arm’s-length, good-faith negotiations.

Alternative sources of postpetition financing were not readily available to the Debtors (whether on

an unsecured or secured basis) on terms better than or comparable to the DIP Facilities. I believe

that the proposed DIP Facilities provide the Debtors with immediate and critical access to liquidity

that is necessary to ensure that the Debtors’ businesses are stabilized, that chapter 11 administrative


                                                  32
US-DOCS\114694751.32
         Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 33 of 144




costs are paid in full, and that value is preserved during the course of the Debtors’ Chapter 11

Cases.

         (ii)    Cash Management Motion13

         81.     By the Cash Management Motion, the Debtors seek entry of an order

(i) authorizing, but not directing, the Debtors to continue to maintain and use their existing cash

management system, including maintenance of their existing bank accounts, checks, and business

forms; (ii) authorizing, but not directing, the Debtors to continue to maintain and use their existing

deposit and investment practices notwithstanding the provisions of section 345(b) of the

Bankruptcy Code; (iii) granting the Debtors an extension of time for a period of 60 days from the

Petition Date, (i.e., until September 10, 2020) within which to comply with certain bank account

and related requirements of the Office of the United States Trustee (the “U.S. Trustee”) or make

such other arrangements as agreed with the U.S. Trustee to the extent that such requirements are

inconsistent with the Debtors’ practices under their existing cash management system or other

actions described herein; (iv) authorizing, but not directing, the Debtors to continue the

Intercompany Transactions; (v) authorizing the Debtors to open and close Bank Accounts; (vi)

according administrative expense status to postpetition Intercompany Claims arising from

Intercompany Transactions among the Debtors; and (vii) authorizing the Debtors to maintain the

Fuel Card Program.

         82.     The Debtors maintain a complex Cash Management System that, I believe, is

critical to the Debtors’ operations. The Cash Management System enables the Debtors to, among


13
         “Cash Management Motion” means the Debtors’ Emergency Motion for Entry of Order (I) Authorizing
Continued Use of Existing Cash Management System, Including Maintenance of Existing Bank Accounts, Checks, and
Business Forms, (II) Authorizing Continuation of Existing Deposit and Investment Practices, (III) Approving the
Continuation of Intercompany Transactions, and (IV) Granting Administrative Expense Status to Certain Postpetition
Intercompany Claims, filed concurrently herewith. Capitalized terms used, but not otherwise defined, in this section
shall have the respective meanings ascribed to them in the Cash Management Motion.

                                                        33
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 34 of 144




other things, (i) monitor cash receipts and ensure payment of necessary disbursements, (ii) track

various intercompany transfers and transactions, and (iii) ensure accurate cash forecasting and

reporting. The Cash Management System includes a total of 11 bank accounts (together with any

accounts opened after the Petition Date, the “Bank Accounts”), which are held at Zions and JPM

Chase (together, the “Banks”). The Bank Accounts include two Master Operating Accounts, five

Ancillary Operating Accounts, a Payroll Account, an Investment Account, an ABL Sweep

Account, and an ABL Reserve. I understand that, as of the Petition Date, the approximate balances

of the Bank Accounts are as follows:

                                                                             Approx. Balance
                 Account Name                   Debtor Account Holder        as of the Petition
                                                                                    Date

 D & I Silica Master Operating Account
                                             D & I Silica, LLC               $2.9 million
 Zions - 7705

 Hi-Crush Master Operating Account
                                             Hi-Crush Inc.                   $2.1 million
 Zions - 1598

 Hi-Crush Services Operating Account
                                             Hi-Crush Services LLC           $109,000
 Zions - 9232

 Hi-Crush Wyeville Operating Account         Hi-Crush Wyeville Operating $106,000
 Zions - 1514                                LLC

 Hi-Crush Augusta Operating Account
                                             Hi-Crush Augusta LLC            $7,000
 Zions - 1571

 Hi-Crush Blair Operating Account
                                             Hi-Crush Blair LLC              $265,000
 Zions - 8408

 Hi-Crush Whitehall Operating Account
                                             Hi-Crush Whitehall LLC          $21,000
 Zions - 8760

 Payroll Account                             Hi-Crush Services LLC           $403,000

                                               34
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 35 of 144




                                                                                 Approx. Balance
                 Account Name                     Debtor Account Holder          as of the Petition
                                                                                        Date

 Zions - 0237

 Investment Account
                                                Hi-Crush Inc.                    $2.3 million
 Zions - 8806

 ABL Sweep Account
                                                Hi-Crush Inc.                    $0
 JPM Chase - 6020

 ABL Reserve Account
                                                Hi-Crush, Inc.                   $13.6 million
 JPM Chase - 6288

        83.      I understand that the Debtors’ Cash Management System has three main

components: cash collection, cash disbursement, and investment. The Debtors receive payments

from customers directly into one of the two Master Operating Accounts. Cash that is concentrated

in the Master Operating Accounts is then used to satisfy various financial obligations, including

funding the Ancillary Operating Accounts, Payroll Account, Investment Account, and other

accounts, as necessary. I understand that the Debtors disburse approximately $30 million per

month and pay the majority of their vendors by check, resulting in check “float” of $6 million on

any given day. I also understand that the Debtors maintain relationships with certain vendors who

have the ability to draw amounts directly from the Debtors’ accounts. I also understand that the

Debtors’ Cash Management System consists of Investment Practices that, I believe, provide safe

returns to the Debtors while maximizing the value of the Debtors’ excess funds. The Debtors also

pay certain Bank Fees to the Banks related to the costs of administered their bank accounts. I

believe that the Cash Management System is an ordinary course, customary, and essential business

practice, the continued use of which is essential to the Debtors’ business operations during the

Chapter 11 Cases and the Debtors’ goal of maximizing value for the benefit of all parties in interest.

                                                 35
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 36 of 144




        84.      I also understand that the Debtors conduct certain Intercompany Transactions in the

ordinary course of business that may result in Intercompany Claims.                The Intercompany

Transactions are made to (i) reimburse certain Debtors for various expenditures associated with

their businesses, (ii) fund the Bank Accounts for general corporate and capital expenditures, or

(iii) transfer funds to or from the Master Operating Accounts. I believe that if the Intercompany

Transactions were to be discontinued, the Cash Management System and the Debtors’ operations

would be disrupted unnecessarily to the detriment of the Debtors, their creditors, and other

stakeholders.

        85.      I believe that (i) the Debtors are able to work with the Banks to ensure that the goal

of separation between the prepetition and postpetition periods is observed, and (ii) enforcement of

certain of UST Requirements would disrupt the Debtors’ operations and impose a financial burden

on the Debtors’ estates. Specifically, I believe that the creation of new debtor-in-possession

accounts designated solely for tax obligations would be unnecessarily burdensome. I also believe

that changing the Debtors’ existing checks, correspondence, and other business forms would be

expensive, unnecessary, and burdensome to the Debtors’ estates. Therefore, I believe that the

Debtors should be granted an extension of time to comply with the UST Requirements.

        86.      I believe that the Debtors should be authorized to continue their Deposit Practices

and Investment Policy. I believe that maintaining the Deposit Practices is in the best interests of

the Debtors, especially in light of the fact that all of the Bank Account are insured by the FDIC. I

also believe that the Debtors’ approach to managing their cash reserves balances their need to

access liquidity on a daily basis with the requisite protections and that bonding the Investment

Account would impose considerable costs on the Debtors’ estates.




                                                  36
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 37 of 144




        87.      I understand that, pursuant to the Fuel Card Program, the Debtors assign Fuel Cards

issued by WEX to certain light trucks used in its field operations to pay limited vehicle-related

expenses. I believe that the Fuel Card Program is critical to the Debtors’ ability to carry out their

ongoing operations without disruption because Fuel Cards enable eligible employees to purchase

fuel for company vehicles and pay for small but critical expenses incurred in the Debtors’ daily

operations without undue delay.

        88.      I believe that immediate and irreparable harm would result if the relief requested in

the Cash Management Motion is not granted. Continuity of the Cash Management System is

critical to the Debtors’ ongoing business operations. I believe that to require the Debtors to adopt

a new cash management system at this early and critical stage would be expensive, impose needless

administrative burdens, and cause undue disruption. Any disruption in the collection of funds as

currently implemented would adversely (and perhaps irreparably) affect the Debtors’ ability to

maximize estate value. Accordingly, I believe that it is in the best interest of the Debtors, their

estates, and all parties in interest to grant the relief requested in the Cash Management Motion.

        (iii)    Employee Wages Motion14

        89.      By the Employee Wages Motion, the Debtors seek entry of an order (i) authorizing

the Debtors, in their discretion, to (a) pay or otherwise honor various Workforce Obligations to or

for the benefit of their Workforce for compensation, expense reimbursements, and benefits under

the Workforce Programs, and (b) continue the Workforce Programs in the ordinary course of



14
         “Employee Wages Motion” means the Debtors’ Emergency Motion for Entry of an Order (I) Authorizing
(A) Payment of Prepetition Workforce Obligations and (B) Continuation of Workforce Programs on a Postpetition
Basis, (II) Authorizing Payment of Payroll Taxes, (III) Confirming the Debtors’ Authority to Transmit Payroll
Deductions, (IV) Authorizing Payment of Prepetition Claims Owing to Administrators, and (V) Directing Banks To
Honor Prepetition Checks and Fund Transfers for Authorized Payment, filed concurrently herewith. Capitalized terms
used, but not otherwise defined, in this section shall have the respective meanings ascribed to them in the Employee
Wages Motion.

                                                        37
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 38 of 144




business during the pendency of the Chapter 11 Cases in the manner and to the extent that such

Workforce Programs were in effect immediately prior to the filing of the Chapter 11 Cases;

(ii) authorizing the Debtors to pay any and all local, state, federal, and foreign withholding and

payroll-related or similar taxes, as applicable, relating to the prepetition Workforce Obligations;

(iii) authorizing, but not requiring the Debtors to continue to deduct and to transmit deductions

from payroll checks as authorized by Employees, as required by any Workforce-related plan,

program or policy, or as required by law; (iv) authorizing, but not requiring, the Debtors to pay

any prepetition claims owing to vendors and third party Administrators; and (v) authorizing and

directing all banks to receive, process, honor, and pay all of the Debtors’ prepetition checks and

fund transfers on account of any obligations authorized to be paid pursuant hereto.

                 a.     The Debtors’ Workforce

        90.      As of the Petition Date, the Debtors’ Workforce consisted of 297 Employees

(116 salaried and 181 hourly). None of the Debtors’ Employees are subject to a collective

bargaining agreement or similar labor agreement. The Debtors’ Workforce also consists of certain

Independent Contractors. The number of Independent Contractors fluctuates based on whether the

Debtors are in a peak business season and based on the Debtors’ specific needs at any given time.

The Debtors’ Workforce currently includes 13 Independent Contractors.

        91.      I believe that the Debtors’ ability to preserve their businesses and successfully

reorganize is dependent on the expertise and continued enthusiasm and service of their Workforce.

Due to the disruption and uncertainty that typically accompanies a chapter 11 filing, I believe that

the morale and, thus, the performance of the Workforce will be adversely affected absent the relief

requested in the Employee Wages Motion. I also believe that if the Debtors fail to pay the

Workforce Obligations in the ordinary course, their Workforce will suffer extreme personal

hardship and, in some cases, may be unable to pay their basic living expenses. Such a result would
                                                 38
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 39 of 144




have a highly negative impact on Workforce morale and likely would result in unmanageable

performance issues or turnover, thereby resulting in immediate and irreparable harm to the Debtors

and their estates. I believe that continuation of the Workforce Programs is vital to preserving and

rebuilding Workforce morale during the pendency of the Chapter 11 Cases and to reducing the

level of attrition that might otherwise occur.

                 b.    Workforce Compensation Programs

        92.      Employee Payroll. The Employees are paid wages and salaries on a bi-weekly

basis. In the twelve months prior to the Petition Date, the average payroll amount for each two-

week pay period was approximately $1,726,800, net of the Deductions (as defined below). The

Debtors utilize ADP for payroll processing services related to payment of the Employees’ wages

and salaries. The Debtors pay their Employees in arrears for work performed prior to the Debtors’

normal bi-weekly payroll. As a result, such Employees often have a significant amount of unpaid

wages and other compensation that has accrued but is unpaid. The Debtors estimate that, as of the

Petition Date, they owe approximately $358,900 in wages and salaries to Employees, net of

Deductions (as defined below). No Employee will be paid wages or salary compensation in excess

of the $13,650 statutory cap pursuant to section 507(a)(4) of the Bankruptcy Code.

        93.      Independent Contractors’ Compensation. The Debtors pay the Independent

Contractors directly. I believe it is critical for the Debtors’ business to maintain the flexibility to

secure the services of their Independent Contractors as necessitated by their business needs from

time to time. I believe further that remaining current on payments due to Independent Contractors

is necessary for that purpose. In the twelve months prior to the Petition Date, the Debtors spent

on average approximately $110,100 per month on account of obligations due to Independent

Contractors. As of the Petition Date, the Debtors estimate that there are approximately $96,700 in

amounts due and owing to Independent Contractors.
                                                  39
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 40 of 144




        94.      Payroll Deductions. In the ordinary course of their businesses, the Debtors make

Deductions from Employees’ paychecks for payments to third parties on behalf of Employees for

various federal, state, local, and foreign income, FICA, employment insurance and other taxes, as

well as for court ordered garnishments, savings programs, repayments for loans taken against the

savings programs, benefit plans, insurance and other similar programs. In the twelve months prior

to the Petition Date, the Debtors’ average aggregate bi-weekly Deductions for Employees was

approximately $758,900. As of the Petition Date, and as permitted under the CARES Act, the

Debtors have deferred the remittance of approximately $991,786 in FICA Taxes related to their

Employees’ wages (the “FICA Deferrals”) and anticipate an additional $775,385 in FICA

Deferrals during 2020. The Debtors estimate that, as of the Petition Date, accrued but not remitted

Deductions (including FICA Deferrals) total approximately $983,200.

        95.      PTO. As part of their overall compensation, Employees are eligible, in certain

circumstances, to receive PTO for, among other things, vacation, illness, and personal days.

Entitlements under the Debtors’ PTO policy vary based upon the Employee’s work experience or

length of employment, whichever is greater. I believe these programs are typical and customary,

and continuing to offer them is necessary for the Debtors to retain Employees during the

reorganization process. The Debtors estimate that, as of the Petition Date, aggregate accrued but

unpaid PTO liability for all Employees totals approximately $609,700. This accrued amount,

however, does not represent a true “cash” liability, as the Debtors anticipate that Employees will

use most of their PTO in the ordinary course of business. Accordingly, unless an eligible

Employee has resigned, PTO is not calculated for the purposes of the statutory priority cap under

section 507(a)(4) of the Bankruptcy Code.




                                                40
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 41 of 144




        96.      Employee Cash Incentive Programs.      In the ordinary course of business, to

encourage and reward outstanding performance, the Debtors offer certain Employees the

opportunity to earn bonuses under three Employee Cash Incentive Programs: the PES Monthly

Program, the NexStage Quarterly Program, and the Broad-based Annual Incentive Program.

The Employee Cash Incentive Programs are not retention or severance plans as contemplated by

section 503(c) of the Bankruptcy Code. With the exception of the Broad-based Annual Incentive

Program, no insiders participate in or are eligible for the Employee Cash Incentive Programs. For

the avoidance of doubt, the Debtors are not seeking authority in the Employee Wages Motion to

make any retention or incentive payments to insiders under any of the Employee Cash Incentive

Programs absent further order of the Court.

        97.      Pursuant to the PES Monthly Program and the NexStage Quarterly Program, certain

non-insider Employees are eligible to receive bonus compensation, on a monthly or quarterly basis,

based on their performance during the previous month as determined by their supervisors via a

scorecards system built around objective individual and business performance metrics. Pursuant

to the Broad-based Annual Incentive Program, certain Employees who are not eligible for either

the PES Monthly Program or the NexStage Quarterly Program are eligible to receive bonus

compensation on an annual basis. Payments under the Broad-based Incentive Program are partly

discretionary and partly based on both individual and company-wide performance (as indicated by

certain financial and operational metrics). During the twelve months prior to the Petition Date,

the Debtors paid approximately $6,091,400 in connection with the Employee Cash Incentive

Programs. As of the Petition Date, the Debtors believe that approximately $65,000 is owed in

connection with the Employee Cash Incentive Programs (all of which is owed to non-insider

Employees pursuant to the PES Monthly Program and the NexStage Quarterly Program).


                                                41
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 42 of 144




        98.      The LTIP. In the ordinary course of business, the Debtors provide certain of their

Employees (both insiders and non-insiders) with the opportunity to earn additional compensation

under the LTIP. Under the LTIP, Employees are eligible to receive awards such as options, stock

appreciation rights, restricted stock, restricted stock units, cash awards, stock awards, dividend

equivalents, other stock-based awards, substitute awards, or any combination of the foregoing, in

the Debtors’ discretion. An Employee’s eligibility to receive awards under the LTIP is based on

roles, responsibilities, performance, and service. Under the LTIP, the Debtors have granted certain

insider and non-insider Employees restricted Stock Units. The grant of the Stock Units also

included a grant of tandem dividend equivalent rights with respect to each Stock Unit

(the “DERs”). The Debtors project that approximately 278,865 Stock Units will vest in 2020 and

2021 and be settled in shares of common stock. In addition, the Debtors project that approximately

$74,000 in previously unvested DERs will vest in 2020 and 2021, but the Debtors do not seek

authority to settle such DERs in cash at this time.

        99.      While the Debtors do not intend to make any further grants under the LTIP during

the Chapter 11 Cases, pursuant to the Employee Wages Motion, the Debtors request authority to

honor the LTIP Awards previously granted and continue the vesting of Stock Units and DERs in

the ordinary course of business and consistent with historical practice, both for insider and non-

insider Employees. For the avoidance of doubt, the Debtors do not request by the Employee Wages

Motion authority to make any cash payments under the LTIP (whether on account of DERs or

otherwise) without further order of the Court.

        100.     The Prepetition KERP Payments. Prior to the Petition Date, the Debtors made a

total of $5,817,000 in Prepetition KERP Payments to approximately 36 of their non-insider key

Employees and 4 insider Employees. The Prepetition KERP Payments are subject to certain claw-


                                                 42
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 43 of 144




back provisions triggered if the recipients of Prepetition KERP Payments terminate their

employment with the Debtors prior to June 30, 2021, or in the case of 4 insider Employees, the

earlier of June 30, 2021 or the effective date of the emergence from these Chapter 11 Cases. As

such, I believe that the Prepetition KERP Payments were structured to incentivize the Debtors’

key Employees not to seek alternative employment in advance of or during these Chapter 11 Cases,

ultimately to the benefit of the Debtors, their estates and stakeholders, and their restructuring

efforts. By the Employee Wages Motion, the Debtors are not seeking approval of the Prepetition

KERP Payments, but are disclosing them out of an abundance of caution.

                 c.     Employee Reimbursement Programs

        101.     In the ordinary course of business, the Debtors reimburse eligible members of their

Workforce by making various payments in connection with: (i) reimbursement of business

expenses, (ii) payment of Per Diem Stipends (iii) reimbursement or payment of Mobile Expenses,

(iv) reimbursement of certain Tuition Expenses, (v) payment and reimbursement of the fees and

expenses of the Debtors’ Directors, (vi) payment of Lodging Expenses, and (vii) reimbursement

of Relocation Expenses.

        102.     As further provided in the Employee Wages Motion, certain of the amounts due on

account of the Employee Reimbursement Obligations remained unsatisfied as of the Petition Date

because certain obligations of the Debtors under the applicable programs or policies accrued either

in whole or in part prior to the commencement of the Chapter 11 Cases, but will not be required

to be paid or provided in the ordinary course of the Debtors’ business until a later date. The

Debtors request authority to satisfy, as they become due, all prepetition Employee Reimbursement

Obligations that have accrued. The Debtors estimate that the aggregate accrued but unsatisfied

amount of such prepetition Employee Reimbursement Obligations is approximately $308,900.


                                                 43
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 44 of 144




                 d.     Employee Benefits Programs

        103.     In the ordinary course of business, the Debtors offer eligible Employees, their

eligible spouses and dependents, and certain former Employees various employee benefits,

including, without limitation: (i) medical, prescription drug, dental, and vision coverage, (ii) the

opportunity to participate in the HSAs, FSAs, and the HRA, (iii) the opportunity to participate in

the Income Protection Plans, (iv) the ability to participate in the 401(k) Program, (v) workers’

compensation, (vi) the ability to participate in Supplemental Benefits Programs, and (vii) the

Benefits Reimbursement Arrangement.

        104.     As further provided in the Employee Wages Motion, certain of the Employee

Benefits Obligations remained unsatisfied as of the Petition Date because certain obligations of

the Debtors under the applicable plans, programs, or policies accrued either in whole or in part

prior to the commencement of the Chapter 11 Cases, but will not be required to be paid or provided

in the ordinary course of the Debtors’ business until a later date. The Debtors request authority to

satisfy, as they become due, all prepetition Employee Benefits Obligations that have already

accrued.    The Debtors estimate that the aggregate accrued but unsatisfied amount of such

prepetition Employee Benefits Obligations is approximately $250,785.

                 e.     Honoring Prepetition Workforce Obligations

        105.     The Debtors request authority to pay or provide, as they become due, all prepetition

Workforce Obligations that are described in the Employee Wages Motion. The Debtors estimate

that the aggregate amount of the prepetition Workforce Obligations is approximately $2,873,785.

        106.     Due to the disruption and uncertainty that typically accompanies a chapter 11 filing,

I believe that the continuity and competence of the Workforce would be jeopardized if the relief

requested herein is not granted. Specifically, I believe that if the Debtors fail to honor and pay

prepetition Employee Compensation Obligations, Employee Reimbursement Obligations and
                                                  44
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 45 of 144




Employee Benefits Obligations, in the ordinary course of business, the Debtors’ Workforce will

suffer extreme personal hardship and, in some cases, may be unable to pay their basic living

expenses. I believe that this hardship would have a highly negative impact on Workforce morale

and productivity, thereby resulting in immediate and irreparable harm to the Debtors’ continuing

operations and their estates. Accordingly, I believe that payment of these amounts is vital to

preventing losses in the Debtors’ Workforce during the pendency of the Chapter 11 Cases and to

maintaining the continuity and stability of the Debtors’ operations.

                 f.     Postpetition Continuation of Workforce Programs

        107.     The Debtors also request confirmation of their right to continue to honor and

perform their obligations with respect to all of the Workforce Programs.           I believe that

the Workforce Programs are essential to the Debtors’ efforts to maintain morale, reward

performance through certain incentives, minimize attrition, and preserve the continuity and

stability of the Debtors’ operations. I believe that the expenses associated with the Workforce

Programs are reasonable and cost-efficient in light of the potential attrition, loss of morale and

productivity, and disruption of business operations that would occur if the Workforce Programs

were discontinued. Notwithstanding the foregoing, the Debtors reserve the right to evaluate all

Workforce Programs and to make such modifications, including terminating any particular plan,

program, or policy, as may be necessary or appropriate during these Chapter 11 Cases.

                 g.     Payments to Administrators

        108.     The Debtors contract with the Administrators to administer and deliver payments

or other benefits to their Employees. The Debtors pay certain of these Administrators’ fees and

expenses incurred in connection with the administration of the Workforce Programs. As of the

Petition Date, the Debtors estimate they owe approximately $135,000 to the Administrators.

I believe that the Administrators may fail to adequately and timely perform or may terminate their
                                                45
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 46 of 144




services to the Debtors unless the Debtors pay the Administrators’ prepetition claims for

administrative services rendered and expenses incurred.                   I believe that a need to engage

replacement Administrators postpetition likely would cause significant disruption to the payment

of benefits and other obligations to the Workforce. Accordingly, I believe that the payment of

claims owed to the Administrators is in the best interest of the Debtors’ estates.

                 h.       Honoring of Prepetition Checks

        109.     Prior to the Petition Date, the Debtors paid certain of their prepetition Workforce

Obligations with checks that had not been presented for payment as of the Petition Date. In order

to ensure the orderly payment of the prepetition Workforce Obligations, the Debtors request that

the Court enter the Order authorizing the Debtors’ banks to honor any such checks that are drawn

on the Debtors’ accounts, and authorizing the banks to rely on the representations of the Debtors

as to which checks are subject to the Employee Wages Motion. To the extent that any such checks

are nevertheless refused payment, the Debtors additionally request authority to replace any checks

or electronic fund transfers that may be dishonored and to reimburse any related expenses that may

be incurred as a result of any bank’s failure to honor a prepetition check or electronic fund transfer.

        (iv)     Insurance and Bonding Motion15

        110.     By the Insurance and Bonding Motion, the Debtors request entry of an order

authorizing them to: (i) pay prepetition obligations arising under their ordinary course insurance

and bonding programs; (ii) in the ordinary course of business pay all postpetition obligations

relating to the insurance coverage and related programs and the Debtors’ surety bond program as


15
         “Insurance and Bonding Motion” means the Debtors’ Emergency Motion For Entry Of An Order
Authorizing Debtors To (I) Pay their Prepetition Insurance Obligations, (II) Pay their Prepetition Bonding
Obligations, (III) Maintain their Postpetition Insurance Coverage, (IV) Maintain their Bonding Program, and (V)
Maintain Postpetition Financing of Insurance Premiums, filed concurrently herewith. Capitalized terms used, but not
otherwise defined, in this section shall have the respective meanings ascribed to them in the Insurance and Bonding
Motion.

                                                        46
US-DOCS\114694751.32
        Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 47 of 144




such payments become due; (iii) revise, extend, supplement, change, terminate and/or replace the

Debtors’ insurance coverage, or purchase new, supplemental, or replacement surety bonds as

needed in the ordinary course of business; and (iv) maintain or renew current, or enter into new,

postpetition financing arrangements with respect to insurance premiums.

                  a.       The Debtors’ Insurance Obligations

         111.     In the ordinary course of business, the Debtors maintain certain insurance policies

that are administered by Insurance Carriers who provide coverage pursuant to the various

Insurance Policies. A detailed list of the Insurance Policies under which the Debtors are currently

covered is attached to the Insurance and Bonding Motion. I believe that the Insurance Policies are

essential to the preservation of the Debtors’ businesses, property, and assets, and, in some cases,

such coverage is required by various federal and state laws and regulations, as well as the terms of

the Debtors’ various commercial contracts. I believe that the Insurance Policies provide coverage

that is typical in scope and amount for businesses within the Debtors’ industry.

         112.     The total amount paid in annual premiums and payments associated with all of the

Insurance Policies is approximately $6.14 million.16 The Debtors’ Insurance Policies are annual

policies that renew at various times throughout each year. The Debtors’ commercial automobile,

general liability, workers compensation, umbrella liability, excess liability, commercial property,

inland marine, cyber liability and professional liability policies expire on July 1, 2021. The

Debtors’ directors’ and officers’, employment practices liability, fiduciary liability, and

contractors’ risk liability policies expire on August 15, 2020.




16
         On April 20, 2020, the Debtors entered into six directors and officers runoff policies (the “Runoff Policies”).
All of the premiums related to the Runoff Policies were paid in advance of the Petition Date.

                                                          47
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 48 of 144




        113.     The Debtors have financed the premiums for the Debtors’ primary general,

commercial automobile liability, inland marine, commercial property, umbrella liability, workers

compensation, cyber liability, professional liability, and excess liability (the “First Insurance

Financed Policies”) pursuant to First Insurance PFA. Under the First Insurance PFA, the Debtors

will make an initial down payment of $1.4 million on or before August 1, 2020, and will pay the

remaining premium balance of approximately $2.1 million in nine monthly payments of

approximately $240,000, the first of which is due together with the down payment on August 1,

2020. Each of the monthly payments includes interest at a rate of 6.54% per annum. Accordingly,

as of the Petition Date, there is approximately $3.5 million outstanding under the First Insurance

PFA.

        114.     The Debtors have also financed the premiums for the Debtors’ directors’ and

officer’s, employment practices liability and fiduciary liability, and contractors’ risk liability (the

“TPF Financed Policies” and together with the First Insurance Financed Policies, the “Financed

Policies”) pursuant to the TPF PFA. Under the TPF PFA, the Debtors make eleven monthly

payments of approximately $47,000, each of which includes interest at a rate of 6.29% per annum.

The Debtors believe that, as of the Petition Date, no amounts are currently due and owing in

connection with the TPF PFA, however, there is one more scheduled payment to be made under

the TPF PFA on July 15, 2020 in the amount of approximately $47,000.

        115.     Alliant and Lockton serve as the Debtors’ insurance brokers and manage the

Debtors’ relationships with the Insurance Carriers. Among other things, the Insurance Brokers

assist the Debtors in selecting the appropriate carriers and represent the Debtors in negotiations

with the Insurance Carriers. The Insurance Brokers have allowed the Debtors to obtain the

insurance coverage necessary to operate their businesses in a reasonable and prudent manner, and


                                                  48
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 49 of 144




to realize savings in the procurement of such policies. The Insurance Brokers’ Fees are included

in the premium payments the Debtors make under the Insurance Policies. In 2019, the Debtors

paid approximately $740,000 in the aggregate to the Insurance Brokers and Surety Brokers on

account of Broker’s Fees in connection with the Insurance Policies and the Bonding Program.

        116.     I believe that maintenance of insurance coverage under the various Insurance

Policies on an uninterrupted basis is essential to the continued operation of the Debtors’ businesses

and is required under the United States Trustee’s Operating Guidelines, the federal laws and

regulations applicable to the Debtors’ businesses, the laws of the various states in which the

Debtors operate, and the Debtors’ various contractual commitments. Thus, I believe that the

Debtors should be authorized to continue to pay premiums, taxes, charges, fees, and other

obligations owed under or with respect to the Insurance Policies or the financing of the same under

the PFAs as such obligations come due in the ordinary course of the Debtors’ businesses.

        117.     I believe that the Debtors’ maintenance of their relationships with the Insurance

Carriers, the Insurance Brokers, and the Premium Financiers is critical to ensuring the continued

availability of insurance coverage and reasonable pricing of such coverage for future policy

periods. Accordingly, although the Debtors believe no Prepetition Insurance Obligations and no

prepetition amounts under the PFAs are outstanding, out of an abundance of caution the Debtors

request authorization to pay any Prepetition Insurance Obligations to the Insurance Carriers, the

Insurance Brokers, or the Premium Financiers, as applicable, to the extent that the Debtors

determine, in their sole discretion, that such payment is necessary to avoid cancellation, default,

alteration, assignment, attachment, lapse, or any form of impairment to the coverage, benefits, or

proceeds provided under the Insurance Policies, and to maintain good relationships with the

various Insurance Carriers, the Insurance Brokers, and the Premium Financiers. The Debtors


                                                 49
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 50 of 144




additionally request, out of an abundance of caution, authority to renew or replace the Insurance

Policies as necessary in the ordinary course.

                  b.       The Debtors’ Bonding Program

         118.     In the ordinary course of business, the Debtors are required by certain statutes,

rules, and regulations to participate in the Bonding Program, pursuant to which the Debtors provide

surety bonds to certain third parties to secure the Debtors’ payment or performance of certain

obligations, often to governmental units or other public agencies.17 The Bonding Program

generally covers reclamation, permits and taxes, conservation and environmental obligations, and

other miscellaneous items (collectively, the “Covered Obligations”). A detailed list of the surety

bonds that are currently maintained for the benefit of the Debtors is attached to the Insurance and

Bonding Motion.18 I believe that the Bonding Program provides coverage that is typical in scope

and amount for businesses within the Debtors’ industry.

         119.     The issuance of a surety bond shifts the risk of the Debtors’ nonperformance or

nonpayment of their obligations covered by the surety bond from the beneficiary of the surety to

the surety. If the Debtors fail to pay the Covered Obligations, the applicable surety will pay the

Debtors’ obligations, up to a specified amount. Unlike an insurance policy, if a surety incurs a

loss on a surety bond, the surety is entitled to recover the full amount of that loss from the Debtors.

         120.     As of the Petition Date, the Debtors’ outstanding surety bonds were issued by six

separate Sureties: (i) Travelers Casualty and Surety Company of America (two surety bonds

totaling approximately $77,500), (ii) The Hanover Insurance Company (two surety bonds totaling




17
         Certain of the Debtors’ Surety Bonds are backed by letters of credit.
18
         The Debtors request authority to honor obligations and renew all surety bonds, as applicable, notwithstanding
any failure of the Debtors to include a particular surety bond on Exhibit B to the Insurance and Bonding Motion.

                                                         50
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 51 of 144




approximately $2.2 million), (iii) Westchester Fire Insurance Company (one surety bond totaling

approximately $10,000), (iv) Endurance American Insurance Company (three surety bonds

totaling approximately $3.0 million), (v) Lexon Insurance Company (two surety bonds totaling

approximately $3.4 million), and (vi) The Ohio Casualty Insurance Company (one surety bond

totaling approximately $150,000).

        121.     The premiums for the surety bonds are generally determined on an annual basis and

are paid when the bonds are issued and annually upon renewal. Such premiums are approximately

1.8% of the total amount of the surety bond, which are paid to the Surety Broker, who in turn pays

the Sureties. The total amount paid in annual premiums and payments associated with all of the

surety bonds is approximately $161,000. The Debtors do not believe that any amounts are

currently due on account of the Prepetition Bonding Obligations.

        122.     Alliant serves as the Debtors’ Surety Broker and manages the Debtors’

relationships with the Sureties. Among other things, the Surety Broker assists the Debtors in

selecting the appropriate Sureties (subject to the Debtors’ approval) and represents the Debtors in

negotiations with the Sureties. The Surety Broker has allowed the Debtors to obtain the bonding

coverage necessary to operate their businesses in a reasonable and prudent manner, and to realize

savings in the procurement of such policies. The Surety Broker’s Fees are included in the premium

payments the Debtors make under the Bonding Program. As noted above, in 2019, the Debtors

paid approximately $740,000 in the aggregate to the Surety Broker and Insurance Brokers on

account of Broker’s Fees in connection with the Bonding Program and Insurance Policies.

        123.     I believe that, to continue their business operations, the Debtors must be able to

provide financial assurances to federal and state governments, regulatory agencies, and other third

parties. This, in turn, requires the Debtors to maintain access to the existing Bonding Program,


                                                 51
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 52 of 144




including by paying the Bonding Obligations as they come due, maintaining required letters of

credit, and paying any indemnity obligations that may arise in connection with the Bonding

Program in the ordinary course of business, as well as renewing or potentially acquiring additional

bonding capacity as needed in the ordinary course of their businesses, requesting releases from

obsolete bonding obligations, and executing other agreements in connection with the Bonding

Program.

        124.     The Debtors, therefore, request that they be authorized to participate in the Bonding

Program in the same manner as they did prepetition and to: (i) pay any Prepetition Bonding

Obligations; (ii) continue to make all payments for Postpetition Bonding Obligations; and (iii)

revise, extend, supplement, or change the Bonding Program as needed, including through the

issuance of new surety bonds.

        (v)      Tax Motion19

        125.     By the Tax Motion the Debtors request authority to pay prepetition Taxes and Fees.

Prior to the Petition Date, the Debtors incurred obligations related to the Taxes and Fees, which

include:

        •     Franchise and Business Taxes. The Debtors are required to pay
              various taxes, including the CAT, in order to conduct business in the
              ordinary course.
        •     Income Taxes. In the ordinary course of operating their businesses, the
              Debtors incur international and federal income taxes. I believe that the
              Debtors are current with respect to payment of income taxes, but out of
              an abundance of caution seek authority to pay any prepetition income
              taxes.
        •     Property Taxes. State and local laws in the jurisdictions where the
              Debtors operate generally grant Taxing Authorities the power to levy
              property taxes against the Debtors’ real and personal property. To avoid

19
         “Tax Motion” means the Debtors’ Emergency Motion for Entry of an Order Authorizing Payment of
Prepetition Taxes and Fees, filed concurrently herewith. Capitalized terms used, but not otherwise defined, in this
section shall have the respective meanings ascribed to them in the Tax Motion.

                                                        52
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 53 of 144




             the imposition of statutory liens on their real and personal property, the
             Debtors typically pay property taxes in the ordinary course of business.
        •    Sales and Use Taxes. The Debtors incur, collect, and remit sales taxes
             to the Taxing Authorities in connection with the sale and use of certain
             goods and services. Accordingly, the Debtors seek authority to pay and
             remit any such prepetition sales and use taxes to the relevant Taxing
             Authorities.
        •    Government Regulatory Taxes/Licensing Fees. The Debtors incur
             various taxes and obligations related to regulatory fees and the granting
             of licenses that are required to conduct business in the ordinary course.
        126.     Although, as of the Petition Date, the Debtors are substantially current in the

payment of assessed and undisputed Taxes and Fees, certain Taxes and Fees attributable to the

prepetition period may not yet have become due and owing or may be or become subject to audit

by the applicable Taxing Authority. The Debtors’ estimate of Taxes and Fees accrued prior to the

Petition Date is as follows:

                                                                        Estimated
                                      Category
                                                                         Amount
                   Franchise and Business Taxes                          $320,000
                   Income Taxes                                             $0
                   Property Taxes                                       $3,000,000
                   Sales and Use Taxes                                   $660,000
                   Government Regulatory Taxes/Licensing Fees               $0

        127.     By paying the Taxes and Fees in the ordinary course of business, as and when due,

I believe that the Debtors will avoid unnecessary disputes with the Taxing Authorities—and

expenditures of time and money resulting from such disputes—over myriad issues that are

typically raised by the Taxing Authorities as they attempt to enforce their rights to collect Taxes

and Fees. Moreover, certain of the Taxes and Fees may be considered to be obligations as to which

the Debtors’ officers and directors may be held directly or personally liable in the event of

nonpayment. I believe that these collection efforts by the Taxing Authorities would create obvious

distractions for the Debtors and their officers and directors in their efforts to bring the Chapter 11

Cases to a successful conclusion.
                                                  53
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 54 of 144




        (vi)     Utilities Motion20

        128.     By the Utilities Motion, the Debtors request entry of an order approving procedures

that would provide adequate assurance of payment to the Utility Companies under section 366 of

the Bankruptcy Code, while allowing the Debtors to avoid the threat of imminent termination of

the Utility Services.

        129.     As of the Petition Date, approximately 50 Utility Companies provide Utility

Services to the Debtors at various locations.                The Utility Companies service the Debtors’

operations and facilities related to the Debtors’ mining, processing, and distribution of high-quality

silica sand. The success and smooth operation of the Debtors’ businesses depend on the reliable

delivery of electricity, fuel, and the other Utility Services. The Debtors require the Utility Services

to operate their businesses, run their mines and plants, and maintain and service the equipment the

Debtors use to service their customers. I am not currently aware of any past due amounts owed to

any of the Utility Companies. Based on the timing of the filings in relation to the Utility

Companies’ billing cycles, however, there may be outstanding invoices reflecting prepetition

utility costs that have been incurred by the Debtors but for which payment is not yet due, as well

as prepetition utility costs for services provided since the end of the last billing cycle that have not

yet been invoiced.

        130.     I understand that the Debtors intend to pay any postpetition obligations owed to the

Utility Companies in a timely manner. Nevertheless, to provide adequate assurance of payment

for future services to the Utility Companies, the Debtors will deposit $463,000, which is an amount



20
          “Utilities Motion” means the Debtors’ Emergency Motion for Entry of Order (I) Prohibiting Utility
Companies from Altering or Disconnecting Service on Account of Prepetition Invoices, (II) Approving Deposit as
Adequate Assurance of Payment, and (III) Establishing Procedures for Resolving Requests by Utility Companies for
Additional Assurance of Payment, filed concurrently herewith. Capitalized terms used, but not otherwise defined, in
this section shall have the respective meanings ascribed to them in the Utilities Motion.

                                                        54
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 55 of 144




equal to approximately fifty percent of the estimated monthly cost of the Utility Services, into a

segregated, non-interest-bearing account, within twenty days of the Petition Date (the “Adequate

Assurance Deposit”). As to each Utility Company, the amount of the Adequate Assurance

Deposit will be equal to the lesser of (A)(i) fifty percent of the Debtors’ estimated monthly cost of

Utility Services, calculated based on the Debtors’ average expenses for such Utility Services

during the twelve full months preceding the Petition Date, minus (ii) the amount of any bond or

deposit held by such Utility Company, plus (iii) the amount owed to such Utility Company for

prepetition Utility Services, whether or not such amount has been billed; and (B) fifty percent of

the Debtors’ estimated monthly cost of Utility Services, calculated based on the Debtors’ average

expenses for such Utility Services during the twelve full months preceding the Petition Date.21

The Adequate Assurance Deposit will be maintained during the Chapter 11 Cases, which may be

adjusted and/or reduced by the Debtors to account for any of the following: (i) to the extent that

the Adequate Assurance Deposit includes any amount on account of a company that the Debtors

subsequently determine is not a “utility” within the meaning of section 366 of the Bankruptcy

Code, (ii) an adjustment or payment made in accordance with the Delinquency Notice Procedures

described in the Utilities Motion, (iii) the termination of a Utility Service by a Debtor regardless

of any Additional Adequate Assurance Request, (iv) the closure of a utility account with a Utility

Company for which funds have been contributed for the Adequate Assurance Deposit, or (v) any

other arrangements with respect to adequate assurance of payment reached by a Debtor with

individual Utility Companies; provided, that, (a) with respect to a company that the Debtors

subsequently determine is not a “utility” within the meaning of section 366 of the Bankruptcy


21
          As of the Petition Date, one Utility Company, Constellation Energy Services, Inc. (“Constellation”) held a
deposit in the amount of $125,000 and was owed approximately $52,710 by the Debtors. During the twelve months
prior to the Petition Date, the Debtor paid Constellation an average of $252,864 per month. Accordingly, the Adequate
Assurance Deposit for Constellation is $54,142, calculated as ($252,862/2)-$125,000+$52,710.
                                                        55
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 56 of 144




Code, the Debtors may adjust and/or amend the balance of the Adequate Assurance Deposit upon

fourteen days’ advance notice to such company; or, (b) with respect to the Debtors’ termination of

a Utility Service or closure of a utility account with a Utility Company, the Debtors may adjust

and/or amend the balance of the Adequate Assurance Deposit upon reconciliation and payment by

the Debtors of such Utility Company’s final invoice in accordance with applicable nonbankruptcy

law, to the extent that there are no outstanding disputes related to postpetition payments due.

         131.     I also understand that the Utilities Motion outlines and seeks this Court’s approval

of certain Additional Adequate Assurance Procedures in the event that any Utility Company

requests additional adequate assurance of payment. I believe that the Additional Adequate

Assurance Procedures are necessary and appropriate to implement an orderly process to determine

any challenges to the adequacy of the Debtors’ adequate assurance of payment to the Utility

Companies.

         (vii)    Customer Programs Motion22

         132.     By the Customer Programs Motion, the Debtors request entry of an order

authorizing the Debtors, in their discretion, to continue, enforce, renew, replace, implement new

and/or terminate their Customer Programs (as defined below) and any other customer practices as

the Debtors deem appropriate, without further application to the Court.

         133.     Before the Petition Date and in the ordinary course of their businesses, the Debtors

entered into certain supply contracts and established various programs with certain customers,

including the Prepayment Program, the Volume Discount Program, Minimum Purchase




22
         “Customer Programs Motion” means the Debtors’ Emergency Motion for Entry of Order (I) Authorizing
the Debtors to Continue their Customer Programs and (II) Granting Related Relief, filed concurrently herewith..
Capitalized terms used, but not otherwise defined, in this section shall have the respective meanings ascribed to them
in the Customer Programs Motion.

                                                         56
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 57 of 144




Agreements, and Credits (collectively, the “Customer Programs”), each of which is described

in more detail below and in the Customer Programs Motion.

        134.     The Prepayment Program. I understand that the Debtors have certain customers

who have entered into agreements to prepay for silica sand or equipment in return for committed

access to sand supply and discounted pricing. I believe that the Prepayment Program accelerates

the receipt of payment, improves the Debtors’ cash flow and working capital positions and frees

up resources for the Debtors to utilize in other parts of their businesses and reduces counterparty

payment risk and increases the Debtors’ sales. I believe that without the Prepayment Program, the

Debtors risk losing business and customers to competitors. I understand that, according to the

Debtors’ most recent public financials as of March 31, 2020, total liability for the future deliveries

of frac sand and silo equipment under the Prepayment Program is recorded at approximately $18

million and the Debtors expect to recognize these deliveries over the next two and a half years,

subject to customary and contractual adjustments in the ordinary course.

        135.     The Volume Discount Program. The Debtors also have pre-negotiated contractual

agreements with select customers whereby they provide such customers with discounts on silica

sand and related equipment and services from current market spot rates based on the volume

purchased. I believe that the Volume Discount Program incentivizes customers to purchase

additional goods from the Debtors, engenders customer loyalty, and allows the Debtors to develop

and maintain a broad customer base.

        136.     The Minimum Purchase Agreements. I also understand that, in the ordinary course

of business, the Debtors enter into minimum purchase agreements with certain customers that

require the customer to either order a minimum amount of product over a set time period from the

Debtors or otherwise pay for the shortfall. As with the Prepayment Program and the Volume


                                                 57
US-DOCS\114694751.32
        Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 58 of 144




Discount Program, I believe that the Minimum Purchase Agreements provide an additional

mechanism to reward loyal customers, promote brand loyalty, and strengthen the Debtors’

businesses.

         137.     Credits. In the ordinary course of business, the Debtors also provide credits to

certain of their customers, frequently in the form of discounts off of future invoices or as otherwise

negotiated. I understand that the Debtors offer the Credits either as a vehicle to enhance the

Debtors’ customer service to existing key customers or as an incentive to new customers.

         138.     I believe that the continuance of the Customer Programs or the implementation of

new customer practices in the ordinary course of the Debtors’ businesses as the Debtors’ deem

necessary is in the best interests of the Debtors and all parties in interest. I also believe that the

relief requested in the Customer Programs Motion represents a sound exercise of the Debtors’

business judgment and is necessary to avoid immediate and irreparable harm. Accordingly, I

believe that the relief requested in the Customer Programs Motion should be granted.

         (viii) Lienholders Motion23

         139.     By the Lienholders Motion, the Debtors seek entry of an order, (i) authorizing, but

not directing, the Debtors to pay certain prepetition claims held by Shippers, Lien Claimants, and

Royalty Interest Owners; (ii) confirming the administrative expense priority status of Outstanding

Orders and authorizing, but not directing, the Debtors to pay prepetition amounts related to the

Outstanding Orders; (iii) authorizing financial institutions to honor and process related checks and

transfers; and (iv) granting certain related relief.



23
         “Lienholders Motion” means the Debtors’ Emergency Motion for Entry of Order (I) Authorizing Debtors
to Pay Certain Prepetition Claims of Shippers, Lien Claimants, and Royalty Interest Owners, (II) Confirming
Administrative Expense Priority of Undisputed and Outstanding Prepetition Orders, and (III) Granting Related Relief,
filed concurrently herewith. Capitalized terms used, but not otherwise defined, in this section shall have the respective
meanings ascribed to them in the Lienholders Motion.

                                                          58
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 59 of 144




        140.     An estimate of the prepetition claims is set forth below:

                                                       Claim Amount
                                Shipping Claims        $10,950,000
                                Lien Claims            $18,490,000
                                Royalty Payments $1,080,000

        141.     In operating their silica sand business, the Debtors rely on their network of

Transporters to transport, ship, and deliver silica sand and other goods and products between the

Debtors’ mines, plants, and distribution terminals, or from the Debtors to their customers. In

addition, I understand that, in connection with the transport of their goods, the Debtors often

temporarily store silica sand with third party Warehouses (together with the Transporters,

the “Shippers”). Many of the Shippers currently hold prepetition Shipping Claims.

        142.     I have been made aware that, if the Debtors fail to pay the Shippers in a timely

manner, the Shippers may seek to assert liens against the silica sand or other goods in their

possession, which could potentially block the Debtors’ access to the goods that are in transport.

I believe that, if this occurs, the Debtors’ ability to operate their businesses would be severely

disrupted.

        143.     In addition to the Shippers, the Debtors routinely transact business with a number

of third party service providers or contractors (collectively, the “Lien Claimants”) who, I have

been informed, may be permitted to assert statutory or possessory liens against the Debtors’

equipment, sand, and other property if the Debtors fail to pay for those parties’ various services.

If the Debtors become delinquent in their payments for such services rendered, I have been

informed that the Lien Claimants may assert liens, including mining liens, mechanic’s liens,

artisan’s liens, materialman’s liens, possessory liens, and other similar Lien Claims.




                                                  59
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 60 of 144




        144.     I believe that, if the Debtors are unable to satisfy the Lien Claims, such parties may

refuse to provide services to the Debtors or assert liens against the Debtors’ property. I believe

that such an outcome would be detrimental to the Debtors’ business, their estates, and all parties

in interest.

        145.      As part of their silica sand business, the Debtors also enter into royalty lease

agreements. I understand that such agreements generally consist of an interest in silica sand in

place on a parcel of property and the exclusive right to explore, mine, produce and otherwise

capture silica sand from the land. Through a written agreement, owners of the silica sand interests

(“Royalty Interest Owners”) may lease or otherwise convey the exclusive right to capture silica

sand to a third party in exchange for either a share of production or payments in lieu of a share of

production. The nature of the interest retained by the Royalty Interest Owners (the “Royalty

Interests”) represents a share of the revenue derived from the sale of such silica sand, subject to

the terms of the applicable agreement. Pursuant to agreements with Royalty Interest Owners, the

Debtors periodically make Royalty Payments at a monthly rate or based upon the volume of silica

sand mined, or a minimum annual payment if certain volumes of sand are not mined by the

Debtors. The Debtors are party to approximately 31 royalty lease agreements with Royalty Interest

Owners. I believe that failure to pay prepetition obligations owed to the Royalty Interest Owners

would be detrimental to the Debtors and their stakeholders.

        146.     Prior to the Petition Date, I understand that the Debtors placed various orders for

goods that will not be delivered until on or after the Petition Date (collectively, the “Outstanding

Orders”). I believe that the suppliers of these goods may be concerned that because the Debtors’

obligations under the Outstanding Orders arose prior to the Petition Date, such obligations will be

treated as general unsecured claims in the Chapter 11 Cases. I believe that, in order to prevent


                                                  60
US-DOCS\114694751.32
        Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 61 of 144




disruption to the Debtors’ operations, the Court should confirm that claims arising from

Outstanding Orders are entitled to administrative priority and may be paid in the ordinary course

of business.

         147.     For the aforementioned reasons, I believe it is in the best interests of the Debtors,

their estates, and all parties in interest that the court grant the relief requested in the Lienholders

Motion.

         (ix)     Critical Vendors Motion24

         148.     By the Critical Vendors Motion, the Debtors seek entry of an order (i) authorizing,

but not directing, the Debtors to pay the prepetition Critical Vendor Claims owing to the Critical

Vendors; (ii) authorizing, but not directing, the Debtors to pay the 503(b)(9) Claims owing to

the 503(b)(9) Claimants; (iii) authorizing the Debtors’ banks and financial institutions to receive,

process, honor, pay, and, if necessary, reissue all prepetition and postpetition checks and fund

transfers, including prepetition checks and electronic payment and transfer requests that the

Debtors reissue or re-request postpetition, on account of obligations owed to the Critical Vendors

and 503(b)(9) Claimants; and (iv) authorizing the banks and financial institutions to rely on the

representations of the Debtors as to which checks and fund transfers should be honored and paid

in respect of such obligations, provided that sufficient funds are on deposit in the applicable

accounts to cover such payments.

         149.     The Debtors believe that, as of the Petition Date, they owe approximately $182,000

on account of the Critical Vendors Claims and approximately $494,000 on account of the 503(b)(9)



24
          “Critical Vendors Motion” means the Debtors’ Emergency Motion for Entry of Order (I) Authorizing
Payment of (A) Prepetition Claims of the Critical Vendors and (B) 503(B)(9) Claims; (II) Authorizing Financial
Institutions to Honor and Process Related Checks and Transfers; and (III) Granting Related Relief, filed concurrently
herewith. Capitalized terms used, but not otherwise defined, in this section shall have the respective meanings ascribed
to them in the Critical Vendors Motion.

                                                          61
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 62 of 144




Claims. I believe that payment of the Critical Vendor Claims and 503(b)(9) Claims is necessary

to protect the Debtors’ assets and operations and preserve value for the Debtors’ estates and

creditors.

        150.     I believe that payment of the Critical Vendor Claims as requested in the Critical

Vendors Motion is necessary due to the critical nature of the goods and services provided by the

Critical Vendors. The Critical Vendors are comprised of vendors that are either Software Vendors,

Support Vendors, or Temp Agencies. The Software Vendors provide software that, I believe, is

vital to the company’s back-end functions, including accounting, operations, personnel, and many

other key functions that are critical to the management of the Debtors’ day-to-day business

operations. The Software Vendors also supply certain specialized tracking software that allows

the Debtors to accurately manage their supply chain, including tracking sand throughout the

shipping process from mining through delivery. The Support Vendors provide integral services

with respect to public company reporting, investor relations, and registered agent services for the

Debtors’ various entities. I believe that the Support Vendors services are essential for the Debtors

to maintain their corporate and reporting requirements during the pendency of the Debtors’

Chapter 11 Cases. The Temp Agencies provide staffing that, I believe, is essential to the Debtors

and are frequently used to supplement the Debtors’ workforce by providing low-cost assistance on

crucial, short-term projects that otherwise do not require the hiring of full-time employees but are

essential to the Debtors’ on-going operations. I believe that the Temp Agencies allow the Debtors

to maintain workforce flexibility, supplement the skills of their workforce, and effectively manage

costs related to employee wages and benefits.

        151.     I understand that the Critical Vendors provide specialized software and skilled

employees that only a handful of vendors that are reasonably accessible to the Debtors have the


                                                62
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 63 of 144




means or skillset to provide. If these existing Critical Vendors were to stop doing business with

the Debtors, I believe that it would be difficult for the Debtors to locate acceptable alternative

vendors and suppliers. As a result, I believe that any inability to continue receiving goods or

services from these specific vendors would greatly disrupt the Debtors’ businesses.

        152.     I also believe that the Debtors used stringent criteria to determine which of the

Debtors’ vendors and services providers should be designated as Critical Vendors and that such

criteria will result in designating only those vendors and service providers that are truly critical to

the Debtors’ estates as Critical Vendors.

        153.     Further, I understand that the Debtors will attempt to condition the payment of

Critical Vendor Claims on the agreement of individual Critical Vendors to continue supplying

goods or services to the Debtors on Customary Trade Terms. I believe that such condition will

enable the Debtors to realize their chapter 11 objectives and that such Trade Agreements (as

defined in the Critical Vendors Motion) are advisable. I also believe that it is prudent to authorize

the Debtors to make payments on account of Critical Vendor Claims in the absence of a Trade

Agreement if the Debtors determine, in their business judgment, that the failure to pay such Critical

Vendor Claims will result in harm to the Debtors’ businesses.

        154.     Additionally, I understand that, in the ordinary course of business, the Debtors have

received certain materials or other goods from the 503(b)(9) Claimants within the 20 days prior to

the Petition Date, which, I have been informed, are entitled to priority under section 503 of the

Bankruptcy Code. I believe that, the 503(b)(9) Claimants may refuse to supply new orders without

payment of its prepetition claims, to the detriment of the Debtors’ operations.

        155.     For the reasons set forth above, I believe that granting the relief requested in the

Critical Vendors Motion is in the best interests of the Debtors, their estates, and all stakeholders.


                                                  63
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 64 of 144




        (x)      Equity Trading Motion25

        156.     By the Equity Trading Motion, the Debtors seek entry of interim and final orders

authorizing the Debtors to establish Stock Procedures to protect the potential value of NOLs,

NUBILs, and other Tax Attributes of one or more of the Debtors for U.S. federal income tax

purposes in connection with the reorganization of the Debtors.

        157.     One or more of the Debtors possess significant Tax Attributes, including, as of the

Petition Date, estimated federal NOLs of approximately $160 million and an indeterminate amount

of NUBIL. The Tax Attributes are valuable assets. The Debtors do not believe that Hi-Crush Inc.

has undergone an “ownership change” within the meaning of section 382 of the Tax Code (an

“Ownership Change”) for 3 years prior to the Petition Date. Accordingly, the Debtors believe

that they have significant Tax Attributes that would be severely impaired by the occurrence of an

Ownership Change during the pendency of the Chapter 11 Cases. Therefore, it is in the best

interests of the Debtors and their stakeholders to restrict acquisitions of Hi-Crush Stock that could

result in an Ownership Change occurring before the effective date of a chapter 11 plan or any

applicable bankruptcy court order. Such restriction would protect the Debtors’ ability to use the

Tax Attributes during the pendency of the Chapter 11 Cases or, potentially, in the event of a future

transaction, to offset gain or other income recognized in connection with the Debtors’ sale or

ownership of their assets, which may be significant in amount.

                 a.       The Proposed Procedures Relating to Hi-Crush Stock

        158.     By establishing Stock Procedures for monitoring the ownership and acquisitions of

Hi-Crush Stock, the Debtors can preserve their ability to seek the necessary relief if it appears that


25
         “Equity Trading Motion” means the Debtors’ Emergency Motion for Entry of Interim and Final Orders
Establishing Notification Procedures and Approving Restrictions on Certain Transfers of Stock of Debtors, filed
concurrently herewith. Capitalized terms used, but not otherwise defined, in this section shall have the respective
meanings ascribed to them in the Equity Trading Motion.

                                                        64
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 65 of 144




any such acquisition(s) may impair the Debtors’ ability to use their Tax Attributes. Therefore, the

Debtors propose the following Stock Procedures:

             •   Notice of Substantial Stock Ownership. Any Person (as such term is defined in

                 Exhibit 1 to the proposed Interim Order and proposed Final Order) that Beneficially

                 owns (as such term is defined in Exhibit 1 to the proposed Interim Order and

                 proposed Final Order), at any time on or after the Petition Date, at least 4.75 million

                 shares of Hi-Crush Stock (representing approximately 4.75% of all issued and

                 outstanding shares of Hi-Crush Stock) (a “Substantial Stockholder”) shall file

                 with this Court and serve a Substantial Stock Ownership Notice, which describes

                 specifically and in detail such Person’s ownership of Hi-Crush Stock, on or before

                 the date that is five calendar days after the later of (x) the date the order granting

                 the requested relief is entered or (y) the date such Person qualifies as a Substantial

                 Stockholder.

             •   Acquisition of Hi-Crush Stock. At least twenty calendar days prior to the proposed

                 date of any transfer of Hi-Crush Stock or exercise of any Option to acquire

                 Hi-Crush Stock that would result in an increase in the amount of Hi-Crush Stock

                 beneficially owned by any Person that currently is or, as a result of the proposed

                 transaction, would be a Substantial Stockholder (a “Proposed Stock Acquisition

                 Transaction”), such Person or Substantial Stockholder (a “Proposed Stock

                 Transferee”) shall file with this Court and serve a Stock Acquisition Notice, which

                 describes specifically and in detail the Proposed Stock Acquisition Transaction.

             •   Disposition of Hi-Crush Stock. At least twenty calendar days prior to the proposed

                 date of any transfer of Hi-Crush Stock that would result in a decrease in the amount


                                                   65
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 66 of 144




                 of Hi-Crush Stock beneficially owned by any Person that prior to such transfer is a

                 Substantial Stockholder (a “Proposed Stock Transfer”), such Person or

                 Substantial Stockholder (a “Proposed Stock Transferor”) shall file with this Court

                 and serve a Stock Transfer Notice, which describes specifically and in detail the

                 Proposed Stock Transfer.

             •   Objection Procedures. The Debtors, counsel to the Ad Hoc Group, and any Official

                 Committee shall have an Objection Period of seventeen calendar days after the

                 receipt of a Stock Acquisition Notice or a Stock Transfer Notice to file with this

                 Court and serve on a Proposed Stock Transferee or Proposed Stock Transferor, as

                 applicable, an Objection to any Proposed Stock Acquisition Transaction described

                 in such Stock Acquisition Notice or any Proposed Stock Transfer described in such

                 Stock Transfer Notice. If the Debtors, counsel to the Ad Hoc Group or any Official

                 Committee files an Objection by the Objection Deadline, then the applicable

                 Proposed Stock Acquisition Transaction or Proposed Stock Transfer shall not be

                 effective unless approved by a final and nonappealable order of this Court or such

                 Objection is withdrawn. If none of the Debtors, counsel to the Ad Hoc Group, or

                 any Official Committee file an Objection by the Objection Deadline, or if the

                 Debtors, counsel to the Ad Hoc Group, and any and all Official Committees provide

                 written authorization to the Proposed Stock Transferee or the Proposed Stock

                 Transferor, as applicable, approving the Proposed Stock Acquisition Transaction

                 or Proposed Stock Transfer, then such Proposed Stock Acquisition Transaction or

                 Proposed Stock Transfer may proceed solely as specifically described in the

                 relevant Stock Acquisition Notice or Stock Transfer Notice, as applicable. Any


                                                 66
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 67 of 144




                 further or alternative Proposed Stock Acquisition Transaction or Proposed Stock

                 Transfer must be the subject of an additional Stock Acquisition Notice or Stock

                 Transfer Notice, as applicable, and Objection Period.

        159.     Due to the importance of the Debtors’ Tax Attributes to the value of the estate, I

believe that the relief requested in the Equity Trading Motion should be granted.

C.      CONCLUSION

        160.     The Debtors’ ultimate goal in the Chapter 11 Cases is the maximization of estate

value through a plan process contemplating a conversion of the Prepetition Credit Facility to equity

in the reorganized Debtors. In the near term, however, to minimize any loss of value of their

businesses during the Chapter 11 Cases, the Debtors’ immediate objective is to maintain a

business-as-usual atmosphere during the early stages of the Chapter 11 Cases, with as little

interruption or disruption to the Debtors’ operations as possible. I believe that if the Court grants

the relief requested in each of the First Day Pleadings, the prospect for achieving these objectives

and confirmation of a Chapter 11 plan will be substantially enhanced.

        161.     I hereby certify that the foregoing statements are true and correct to the best of my

knowledge, information and belief, and respectfully request that all of the relief requested in the

First Day Pleadings be granted, together with such other and further relief as is just.




                                                  67
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 68 of 144




        I declare under penalty of perjury that the foregoing is true and correct.

Executed this 12th day of July 2020.

                                              /s/ J. Philip McCormick, Jr.
                                              J. Philip McCormick, Jr.
                                              Chief Financial Officer




                                   Signature Page to Declaration
US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 69 of 144




                                   Exhibit A

                              Organizational Chart




US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 70 of 144




US-DOCS\114694751.32
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 71 of 144




                                   Exhibit B

                         Restructuring Support Agreement




US-DOCS\114694751.32
      Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 72 of 144

                                                                             Execution Version


 THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER, NOR A
 SOLICITATION FOR AN OFFER, WITH RESPECT TO ANY SECURITIES, NOR IS
 IT A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE
 MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER
 OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS
 AND PROVISIONS OF THE BANKRUPTCY CODE.

 THIS RESTRUCTURING SUPPORT AGREEMENT IS A PART OF A
 COMPREHENSIVE COMPROMISE AND SETTLEMENT, EACH ELEMENT OF
 WHICH IS CONSIDERATION FOR THE OTHER ELEMENTS AND AN INTEGRAL
 ASPECT OF THE RESTRUCTURING.       THIS RESTRUCTURING SUPPORT
 AGREEMENT IS CONFIDENTIAL AND SUBJECT TO FEDERAL RULE OF
 EVIDENCE 408. NOTHING IN THIS RESTRUCTURING SUPPORT AGREEMENT
 SHALL CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR
 LIABILITY, A STIPULATION OR A WAIVER, AND EACH STATEMENT
 CONTAINED HEREIN IS MADE WITHOUT PREJUDICE SOLELY FOR
 SETTLEMENT PURPOSES, WITH A FULL RESERVATION AS TO ALL RIGHTS,
 REMEDIES, CLAIMS OR DEFENSES OF THE PARTIES.

 THE TRANSACTIONS DESCRIBED HEREIN WILL BE SUBJECT TO THE
 NEGOTIATION AND COMPLETION OF DEFINITIVE DOCUMENTATION
 INCORPORATING THE TERMS SET FORTH HEREIN, AND THE CLOSING OF
 ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS
 SET FORTH IN SUCH AGREED DEFINITIVE DOCUMENTATION.


                                     HI-CRUSH, INC., ET AL.

                             RESTRUCTURING SUPPORT AGREEMENT

                                          July 12, 2020



        This RESTRUCTURING SUPPORT AGREEMENT (together with the exhibits and
schedules attached hereto, as each may be amended, restated, supplemented, or otherwise
modified from time to time in accordance with the terms hereof, this “Agreement”), dated as of
July 12, 2020, is entered into by and among: (i) Hi-Crush Inc. (“Holdco”) and its undersigned
subsidiaries (collectively with Holdco, the “HCR Entities” and each an “HCR Entity”); and
(ii) the undersigned holders (the “Consenting Noteholders”) of the 9.500% senior notes
(the “Senior Notes”) issued by Holdco pursuant to that certain Indenture, dated as of August 1,
2018, by and among Holdco, as issuer, the guarantors party thereto, and U.S. Bank National
Association, as trustee (in such capacity, together with any successor transferee, the “Notes
Trustee”) (as amended, restated, supplemented or otherwise modified, the “Indenture” and,
together with all ancillary documents related thereto, the “Senior Notes Documents”), and any
holder of Senior Notes that may become in accordance with Section 13 hereof. This Agreement
collectively refers to the HCR Entities and the Consenting Noteholders as the “Parties” and each
individually as a “Party.”
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 73 of 144




                                               RECITALS

        WHEREAS, the Parties have engaged in good faith, arm’s-length negotiations regarding
certain restructuring transactions (the “Restructuring Transactions”) pursuant to the terms and
conditions set forth in this Agreement that is consistent with the terms and conditions of the term
sheet attached hereto as Exhibit A (the “Restructuring Term Sheet”)1;

        WHEREAS, it is anticipated that the Restructuring Transactions will be implemented
through a prearranged plan of reorganization (as may be amended, restated, supplemented, or
otherwise modified from time to time in accordance with its terms and this Agreement,
the “Plan”) to be consummated in jointly administered voluntary cases commenced by the
HCR Entities (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code, 11
U.S.C. §§ 101–1532 (the, “Bankruptcy Code”), in the United States Bankruptcy Court for the
Southern District of Texas (the “Bankruptcy Court”), pursuant to the Plan, which will be filed by
the HCR Entities in the Chapter 11 Cases;

        WHEREAS, certain of the HCR Entities’ current lenders (the “Existing Lenders”, and in
such capacities, the “DIP ABL Lenders”) and JPMorgan Chase Bank, N.A., as administrative
agent (the “Existing Agent”, and in such capacity, the “DIP ABL Agent”) under that certain
Credit Agreement, dated as of August 1, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Existing Credit Agreement” and, together with the collateral
and ancillary documents related thereto the “Existing Credit Documents”) by and among Holdco,
as borrower, the guarantors party thereto, the Existing Lenders, and the Existing Agent, have
committed to provide a debtor-in-possession superpriority senior secured asset-based revolving
loan financing facility (the “DIP ABL Facility”) and otherwise extend credit to the HCR Entities
during the pendency of the Chapter 11 Cases pursuant to a credit agreement substantially in the
form attached as Exhibit 1 to the Restructuring Term Sheet (the “DIP ABL Agreement”) and
otherwise pursuant to the DIP Orders (as defined herein) and the applicable Definitive
Documentation;

       WHEREAS, certain Consenting Noteholders or affiliates thereof (in their capacities as
such, the “DIP Term Loan Lenders”) have committed to provide a debtor-in-possession
superpriority secured delayed-draw term loan financing facility (the “DIP Term Loan Facility”)
and otherwise extend credit to the HCR Entities during the pendency of the Chapter 11 Cases
pursuant to a credit agreement substantially in the form attached as Exhibit 2 to the Restructuring
Term Sheet (the “DIP TL Credit Agreement” and together with the DIP ABL Agreement, the
“DIP Agreements”) and otherwise pursuant to the DIP Orders and the applicable Definitive
Documentation (as defined herein);

        WHEREAS, the DIP ABL Lenders and DIP ABL Agent have committed to refinance the
DIP ABL Facility and the obligations thereunder, including any issued and outstanding letters of
credit, and to provide post-emergence working capital liquidity to the HCR Entities through a
new senior secured asset-based revolving loan facility (including the letter of credit sub-limit,

1
    Unless otherwise noted, capitalized terms used but not immediately defined have the meanings given to such
    terms elsewhere in this Agreement or in the Restructuring Term Sheet (including any exhibits thereto), as
    applicable.



                                                      2
      Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 74 of 144




the “Exit ABL Facility”) on terms consistent with the Restructuring Term Sheet and otherwise
pursuant to the applicable Definitive Documentation, and such exit financing will be
consummated in conjunction with the Plan; and

       WHEREAS, certain Consenting Noteholders or affiliates thereof (in their capacities as
such, the “Backstop Parties”) have committed to backstop the Rights Offering for the New
Secured Convertible Notes on terms consistent with the Restructuring Term Sheet and the term
sheet attached as Exhibit 3 to the Restructuring Term Sheet (the “New Secured Notes Term
Sheet”) and otherwise pursuant to the applicable Definitive Documentation, and such Rights
Offering will be consummated in conjunction with the Plan, with the proceeds of such Rights
Offering to be used to satisfy in full the DIP TL Obligations and to provide liquidity to the
Reorganized Debtors.

        NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Parties, intending to be legally
bound, hereby agrees as follows:

                                        AGREEMENT

       1.     RSA Effective Date. This Agreement shall become effective, and the obligations
contained herein shall become binding upon the Parties, upon the first date (such date,
the “RSA Effective Date”) that:

              (a)     this Agreement has been executed and delivered by all of the following:

                      (i)    each HCR Entity; and

                      (ii)   Consenting Noteholders holding, in aggregate, at least two-thirds
                             in principal amount of all “claims” (as defined in section 101(5) of
                             the Bankruptcy Code) outstanding under the Senior Notes
                             Documents (the “Senior Notes Claims”).

              (b)     the reasonable and documented fees and expenses of the Ad Hoc Group
                      Advisors invoiced and outstanding as of the date hereof have been paid in
                      full in cash.

        2.      Exhibits and Schedules Incorporated by Reference. Each of the exhibits attached
hereto, including the Restructuring Term Sheet, and any schedules to such exhibits (collectively,
the “Exhibits and Schedules”) are expressly incorporated herein and made a part of this
Agreement, and all references to this Agreement shall include the Exhibits and Schedules. In the
event of any inconsistency between this Agreement (excluding the Exhibits and Schedules) and
the Exhibits and Schedules, the Exhibits and Schedules shall govern. In the event of any
inconsistency between the terms of this Agreement (including the Exhibits and Schedules) and
the Plan, the terms of the Plan shall govern.




                                               3
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 75 of 144




3.    Definitive Documentation.

      (a)   The definitive documents and agreements governing the Restructuring
            Transactions (collectively, the “Definitive Documentation”) shall include,
            without limitation:

            (i)     this Agreement        (as   amended,    modified,   or    otherwise
                    supplemented);

            (ii)    the Plan and any exhibit to the Plan or document contained in a
                    supplement to the Plan that is not otherwise identified herein or in
                    the Restructuring Term Sheet;

            (iii)   the order confirming the Plan (the “Confirmation Order”) and any
                    motion or other pleadings related to the Plan, all exhibits thereto,
                    or confirmation of the Plan;

            (iv)    a disclosure statement and all exhibits thereto with respect to the
                    Plan (the “Disclosure Statement”) and the solicitation materials
                    (including the Rights Offering Procedures) with respect to the Plan
                    (the “Solicitation Materials”);

            (v)     the (A) motion by the Debtors seeking an order from the
                    Bankruptcy Court (1) granting approval of the Solicitation
                    Materials and the Disclosure Statement, (2) scheduling a hearing
                    for confirmation of the Plan, and (3) approving the Rights Offering
                    Procedures (such order, the “Solicitation Order”), and
                    (B) Solicitation Order;

            (vi)    the (A) interim order authorizing the use of cash collateral and
                    approving the DIP ABL Facilities and DIP Term Loan Facility
                    (together, the “DIP Facilities”) on terms consistent with the
                    Restructuring Term Sheet and the DIP Agreements (the “Interim
                    DIP Order”), (B) the final order authorizing the use of cash
                    collateral and approving the DIP Facilities on terms consistent with
                    the Restructuring Term Sheet and the DIP Agreements (the “Final
                    DIP Order” and together with the Interim DIP Order, the “DIP
                    Orders”), and (C) any motions or other pleadings or documents to
                    be filed in support of the entry of the DIP Orders;

            (vii)   the DIP TL Credit Agreement to be entered into in accordance
                    with the Restructuring Term Sheet and the DIP Orders, including
                    any amendments, modifications, or supplements thereto, and
                    together with any related notes, certificates, agreements, security
                    agreements, documents, and instruments (including any
                    amendments, supplements, or modifications of any of the
                    foregoing) related to or executed in connection therewith
                    (collectively, the “DIP TL Documents”);


                                      4
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 76 of 144




            (viii) the DIP ABL Agreement to be entered into in accordance with the
                   Restructuring Term Sheet and the DIP Orders, including any
                   amendments, modifications, or supplements thereto, and together
                   with any related notes, certificates, agreements, letters of credit,
                   security agreements, documents, and instruments (including any
                   amendments, supplements, or modifications of any of the
                   foregoing) related to or executed in connection therewith
                   (collectively, the “DIP ABL Documents” and together with the
                   DIP TL Documents, the “DIP Documents”);

            (ix)   the credit agreement for the Exit ABL Facility (the “Exit ABL
                   Credit Agreement”) to be entered into in accordance with the
                   Restructuring Term Sheet, including any amendments,
                   modifications, or supplements thereto, and together with any
                   related notes, certificates, agreements, letters of credit, security
                   agreements, documents, and instruments (including any
                   amendments, modifications, or supplements of any of the
                   foregoing) related to or executed in connection therewith
                   (collectively, the “Exit ABL Documents”);

            (x)    the terms, conditions, and procedures setting forth the method to
                   conduct the Rights Offering (the “Rights Offering Procedures”),
                   and any amendments, modifications, or supplements thereto, and
                   together with any related agreements, documents, or instruments
                   thereto;

            (xi)   the (A) agreement setting forth (1) the identities of the Backstop
                   Parties (including any third-parties other than Consenting
                   Noteholders) for the Rights Offering and (2) the terms and
                   conditions of the Rights Offering, the Backstop Commitments, and
                   the payment of consideration to the Backstop Parties in exchange
                   for such commitments (as amended, modified, or supplemented,
                   the “Backstop Purchase Agreement”), together with any related
                   agreements, documents, or instruments, and which shall be
                   acceptable to the Consenting Noteholders comprising the Backstop
                   Parties, (B) motion by the Debtors seeking authority from the
                   Bankruptcy Court to enter into the Backstop Purchase Agreement
                   and to satisfy their obligations to the Backstop Parties thereunder
                   (including granting such obligations administrative expense
                   priority status under sections 503(b)(1) and 507(a)(2) of the
                   Bankruptcy Code), together with any other pleadings or documents
                   to be filed in support of such motion, and (C) order of the
                   Bankruptcy Court approving such motion (the “Backstop Order”,
                   and together the documents referenced in clauses (A) and (B),
                   the “Backstop Documents”);




                                     5
      Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 77 of 144




                     (xii)   the definitive debt documents for the New Secured Convertible
                             Notes, in accordance with the terms and conditions of the New
                             Secured Notes Term Sheet, including any amendments,
                             modifications, or supplements thereto, and together with any
                             related indenture, notes, certificates, agreements, security
                             agreements, documents, and instruments (including any
                             amendments, supplements, or modifications of any of the
                             foregoing) related to or executed in connection therewith (the
                             foregoing documents collectively, the “New Secured Convertible
                             Notes Documents”);

                     (xiii) the new stockholders agreement (which may include an
                            amendment to the existing Holdco stockholder agreement), that
                            shall set forth the rights and obligations of the holders of the
                            common stock to be issued by Reorganized Holdco (the “New
                            Common Stock”), and to which all such holders shall be bound or
                            deemed bound (the “New Stockholders’ Agreement”); and

                     (xiv)   the forms of certificates of incorporation, certificates of formation,
                             limited liability company agreements, partnership agreements, or
                             other forms of organizational documents and bylaws for
                             Reorganized Debtors (the “Amended Governance Documents”).

              (b)    Except as set forth herein, the Definitive Documentation (and any
                     modifications, restatements, supplements or amendments to any of them)
                     will, after the RSA Effective Date, remain subject to negotiation and shall,
                     upon completion, contain terms, conditions, representations, warranties,
                     and covenants consistent in all material respects with the terms of this
                     Agreement (including the Exhibits and Schedules) and be in form and
                     substance reasonably satisfactory in all respects to each of: (i) the HCR
                     Entities, and (ii) the Consenting Noteholders (A) who have agreed, as
                     Backstop Parties, to provide Backstop Commitments to fund the Rights
                     Offering under the Backstop Purchase Agreement, as indicated on their
                     respective signature pages hereto, and (B) who represent at least two-
                     thirds of such Backstop Commitments (the “Required Consenting
                     Noteholders”).

       4.    Milestones. The HCR Entities shall implement the Restructuring Transactions in
accordance with the following milestones (the “Milestones”); provided that the HCR Entities
may extend a Milestone only with the express prior written consent of the Required Consenting
Noteholders:

              (a)    The HCR Entities shall commence the Chapter 11 Cases by filing
                     voluntary petitions under chapter 11 of the Bankruptcy Code with the
                     Bankruptcy Court no later than July 12, 2020 (the “Petition Date”).




                                               6
      Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 78 of 144




              (b)    No later than the date that is five (5) days following the Petition Date, the
                     Bankruptcy Court shall enter the Interim DIP Order approving the
                     DIP Facilities on an interim basis, subject to compliance with Section 3
                     hereof.

              (c)    No later than the date that is fourteen (14) days following the Petition
                     Date, the HCR Entities shall file the Plan, the Disclosure Statement, the
                     related Solicitation Materials and the motion seeking entry of the
                     Solicitation Order, which documents shall be subject to compliance with
                     Section 3 hereof.

              (d)    No later than the date that is twenty-five (25) days following the Petition
                     Date, the Bankruptcy Court shall enter the Final DIP Order approving the
                     DIP Facilities on a final basis, each subject to compliance with Section 3
                     hereof.

              (e)    No later than the date that is forty-five (45) days following the Petition
                     Date, the Bankruptcy Court shall enter (i) the Backstop Order approving
                     the Backstop Purchase Agreement and other Backstop Documents, and
                     (ii) the Solicitation Order approving the Solicitation Materials and Rights
                     Offering Procedures, each subject to compliance with Section 3 hereof.

              (f)    No later than the date that is seventy-five (75) days following the Petition
                     Date, the Bankruptcy Court shall enter the Confirmation Order, which
                     order shall be subject to compliance with Section 3 hereof.

              (g)    No later than the date that is ninety (90) days following the Petition Date,
                     the effective date of the Plan (the “Effective Date”) shall occur.

       5.      Commitment of Consenting Noteholders. Each Consenting Noteholder shall
(severally and not jointly and severally) from the RSA Effective Date until the occurrence of a
Termination Date (as defined in Section 11):

              (a)    support and cooperate with the HCR Entities and make commercially
                     reasonable efforts to consummate the Restructuring Transactions in
                     accordance with the Plan and the terms and conditions of this Agreement,
                     the Restructuring Term Sheet, and the other Definitive Documentation
                     (but without limiting the applicable consent and approval rights provided
                     in this Agreement and the Definitive Documentation), by: (i) voting all of
                     its Claims and Interests, as applicable, now or hereafter owned by such
                     Consenting Noteholder (or for which such Consenting Noteholder now or
                     hereafter serves as the nominee, investment manager, or advisor for
                     holders thereof) to accept the Plan; (ii) timely returning a duly-executed
                     ballot in connection therewith; and (iii) not “opting out” of or objecting to
                     any releases, indemnity and exculpation under the Plan (and to the extent
                     required by the ballot, affirmatively “opting in” to such releases,
                     indemnity and exculpation) (except such Consenting Noteholder shall no



                                               7
      Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 79 of 144




                      longer be prohibited from “opting out” of, or required to “opt in” to,
                      granting such a release, indemnity, or exculpation to any Party that has
                      materially breached or terminated this Agreement);

              (b)     support and, as applicable, take all reasonable actions necessary to
                      implement and consummate, the Rights Offering, including to the extent
                      such Consenting Noteholder is a Backstop Party, the funding of any
                      commitments under the Backstop Documents, in each case subject further
                      to the terms and conditions of the Backstop Documents;

              (c)     not, directly or indirectly, seek, support, negotiate, engage in any
                      discussions relating to, or solicit an Alternative Transaction (as defined
                      below);

              (d)     not withdraw, amend, or revoke (or cause to be withdrawn, amended, or
                      revoked) its tender, consent, or vote with respect to the Plan; provided
                      however, that upon the occurrence of a Termination Date all tenders,
                      consents, and votes tendered by the Consenting Noteholders shall be
                      immediately revoked and deemed void ab initio, without any further
                      notice to or action, order, or approval of the Bankruptcy Court;

              (e)     support, and not object to, or delay or impede, or take any other action to
                      interfere, directly or indirectly, with the Restructuring Transactions;

              (f)     support, and not object to, or delay or impede, or take any other action to
                      interfere, directly or indirectly, with the entry by the Bankruptcy Court of
                      any of the DIP Orders, the Backstop Order, the Solicitation Order, or the
                      Confirmation Order; and

              (g)     to the extent any legal or structural impediment arises that would prevent,
                      hinder, or delay the consummation of the Restructuring Transactions,
                      negotiate in good faith appropriate additional or alternative provisions to
                      address any such impediment; provided that the economic outcome for the
                      Parties, the anticipated timing of the closing and other material terms of
                      this Agreement must be substantially preserved in any such alternate
                      provisions.

        Notwithstanding the foregoing, in the event that (i) the Bankruptcy Court does not
approve the releases and exculpation as described in the Restructuring Term Sheet pursuant to
the Plan and the Confirmation Order and (ii) this Agreement has not been terminated as of the
date of entry of the Confirmation Order, then each Consenting Noteholder covenants and agrees
to support and not object to the Reorganized Debtors providing such releases and exculpation
(and, to the extent applicable, take reasonable steps to cause the Reorganized Debtors to provide
such releases and exculpation) as promptly as reasonably possible after the occurrence of the
date on which the Restructuring Transactions are substantially consummated in accordance with
the terms and conditions of the Definitive Documentation (and each Consenting Noteholder
covenants and agrees not to object to, delay, impede, or take any other action (including to



                                               8
      Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 80 of 144




instruct or direct any other person or entity) to interfere with the prompt consummation thereof),
which covenants and agreements shall survive the occurrence of the Termination Date.

        Further, notwithstanding the foregoing, (i) nothing in this Agreement and neither a vote
to accept the Plan by any Consenting Noteholder nor the acceptance of the Plan by any
Consenting Noteholder shall (x) be construed to prohibit any Consenting Noteholder from
contesting whether any matter, fact, or thing is a breach of, or is inconsistent with, this
Agreement or the Definitive Documentation, or exercising any consent rights provided with
respect to the Required Consenting Noteholders hereunder or its rights or remedies specifically
reserved herein or in the Senior Notes Documents, the DIP TL Documents, or the Definitive
Documentation; (y) be construed to prohibit or limit any Consenting Noteholder from appearing
as a party-in-interest in any matter to be adjudicated in the Chapter 11 Cases, so long as, from the
RSA Effective Date until the occurrence of a Termination Date, such appearance and the
positions advocated in connection therewith are not inconsistent with this Agreement, are not
prohibited by this Agreement and are not for the purpose of hindering, delaying, or preventing
the consummation of the Restructuring Transactions; or (z) limit the ability of a Consenting
Noteholder to sell or enter into any transactions in connection with any Claims, Interests or any
other claims against or interests in the HCR Entities, subject to Section 13 of this Agreement,
and (ii) except as otherwise expressly provided in this Agreement, nothing in this Agreement
shall require any Consenting Noteholder to incur any expenses, liabilities, or other obligations, or
agree to any commitments, undertakings, concessions, indemnities, or other arrangements that
would reasonably be expected to result in expenses, liabilities, or other obligations to any
Consenting Noteholder.

       6.      Commitment of the HCR Entities.

               (a)     Subject to clause (c) of this Section 6, the HCR Entities shall, from the
                       RSA Effective Date until the occurrence of a Termination Date:

                       (i)    (A) support and take all reasonable actions necessary to implement
                              and consummate the Restructuring in as timely a manner as
                              practicable under applicable law and on the terms and conditions
                              contemplated by this Agreement, the Restructuring Term Sheet,
                              and the Definitive Documentation, (B) not take any actions,
                              directly or indirectly, inconsistent with this Agreement, the
                              Restructuring Term Sheet, or the Definitive Documentation, and
                              (C) negotiate in good faith, execute, perform its obligations under,
                              and consummate the transactions contemplated by, the Definitive
                              Documentation to which it is (or will be) a party;

                       (ii)   timely file a formal objection, in form and substance reasonably
                              acceptable to the Required Consenting Noteholders, to any motion
                              filed with the Bankruptcy Court by a third-party seeking the entry
                              of an order (A) directing the appointment of a trustee or examiner
                              with enlarged powers beyond those set forth in sections 1106(a)(3)
                              and (4) of the Bankruptcy Code with respect to any HCR Entity,
                              any of their subsidiaries, or their respective properties,


                                                 9
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 81 of 144




                    (B) converting the Chapter 11 Cases to cases under chapter 7 of the
                    Bankruptcy Code, (C) dismissing the Chapter 11 Cases,
                    (D) modifying or terminating the HCR Entities’ exclusive right to
                    file or solicit acceptances of a plan of reorganization;
                    (E) challenging the validity, enforceability, perfection, or priority
                    of, or seeking avoidance or subordination of, any portion of the
                    DIP Term Loan Claims, DIP ABL Claims, or the Senior Notes
                    Claims, as applicable, or asserting any other cause of action against
                    or with respect or relating to such claims or any liens securing such
                    claims (if applicable); or (F) that would hinder, impede, or delay
                    the implementation of the Restructuring as contemplated by this
                    Agreement;

            (iii)   timely comply with all Milestones;

            (iv)    to the extent that any legal or structural impediment arises that
                    would prevent, hinder, or delay the consummation of the
                    transactions contemplated in this Agreement or the Plan, negotiate
                    in good faith appropriate additional or alternative provisions to
                    address any such impediment, in consultation with the Required
                    Consenting Noteholders; provided, however, that the economic
                    outcome for the Parties, the anticipated timing of confirmation and
                    the effective date of the Plan, and other material terms as
                    contemplated herein and in the Plan must be substantially
                    preserved, as determined by the Required Consenting Noteholders,
                    in their sole discretion;

            (v)     not sell, or file any motion or application seeking to sell, any assets
                    other than in the ordinary course of business without the prior
                    written consent of the Required Consenting Noteholders (not to be
                    unreasonably withheld or delayed);

            (vi)    (A) not make or declare any dividends, distributions, or other
                    payments on account of its equity and (B) ensure that Holdco does
                    not make any transfers (whether by dividend, distribution, or
                    otherwise) to any direct or indirect parent entity or shareholder of
                    Holdco and that no other HCR Entity makes any transfers (whether
                    by dividend, distribution, or otherwise) to any direct or indirect
                    parent entity or shareholder of Holdco;

            (vii)   maintain their good standing under the laws of the state or other
                    jurisdiction in which they are incorporated or organized;

            (viii) promptly notify the Consenting Noteholders and Ad Hoc Group
                   Advisors in writing of the commencement of any governmental or
                   third party complaints, litigations, investigations, or hearings (or




                                      10
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 82 of 144




                    communications indicating that the same may be contemplated or
                    threatened);

            (ix)    if the HCR Entities know of a breach by any Party of such Party’s
                    obligations, undertakings, representations, warranties, or covenants
                    set forth in this Agreement, furnish prompt written notice (and in
                    any event within two (2) business days of such actual knowledge)
                    to the Consenting Noteholders and Ad Hoc Group Advisors;

            (x)     consult with and provide to the Ad Hoc Group Advisors any
                    proposed treatments, amendments, or modifications with respect to
                    any Railcar Lease to which the Required Consenting Noteholders
                    are entitled to consent per the terms of this Agreement and the
                    Restructuring Term Sheet;

            (xi)    not grant, agree to grant or make any payment on account of
                    (including pursuant to a key employee retention plan, key
                    employee incentive plan, or other similar agreement or
                    arrangement) any additional or any increase in the wages, salary,
                    bonus, commissions, retirement benefits, pension, severance or
                    other compensation or benefits (including in the form of any vested
                    or unvested Interests in Holdco or any other equity interest of any
                    kind or nature) of any director, manager, officer, or management-
                    or executive-level employee of any of the HCR Entities without
                    the prior written consent of the Required Consenting Noteholders
                    (not to be unreasonably withheld or delayed);

            (xii)   not (a) enter into, adopt, or establish any new compensation or
                    benefit plans or arrangements (including employment agreements
                    and any retention, success, or other bonus plans), or (b) amend or
                    terminate any existing compensation or benefit plans or
                    arrangements (including employment agreements), except in the
                    case of this clause (b) as required by Law or the terms of the
                    benefit plan or arrangement, in each case, without the prior written
                    consent of the Required Consenting Noteholders (not to be
                    unreasonably withheld or delayed);

            (xiii) not incur or commit to incur any capital expenditures, other than
                   capital expenditures that are contemplated by the DIP Budget;

            (xiv)   pay in cash (A) prior to the Petition Date, all reasonable and
                    documented fees and expenses accrued prior to the Petition Date
                    for which invoices or receipts are furnished by the Ad Hoc Group
                    Advisors, (B) after the Petition Date, subject to any applicable
                    orders of the Bankruptcy Court but without the need to file fee or
                    retention applications, all reasonable and documented fees and
                    expenses incurred prior to (to the extent not previously paid) on


                                     11
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 83 of 144




                   and after the Petition Date from time to time by the Ad Hoc Group
                   Advisors, but in any event within five business days of delivery to
                   the HCR Entities of any applicable invoice or receipt, and (C) on
                   the Effective Date, reimbursement to the Ad Hoc Group Advisors
                   for all reasonable and documented fees and expenses incurred and
                   outstanding in connection with the Restructuring Transactions
                   (including any estimated fees and expenses estimated to be
                   incurred through the Effective Date pursuant to the terms and
                   conditions of the Plan); and

            (xv)   not terminate the applicable engagement agreements of, and not
                   breach the reimbursement obligations owed to, the Ad Hoc Group
                   Advisors.

      (b)   The HCR Entities shall not, directly or indirectly, at any time prior to
            consummation of the Restructuring Transactions, solicit, encourage or
            initiate any offer or proposal from, or actively negotiate term sheets or
            other definitive documentation, or enter into any agreement (other than a
            confidentiality agreement permitted under this Section 6(b)) with, any
            person or entity concerning any actual or proposed transaction involving
            any or all of any dissolution, winding up, liquidation, reorganization
            (including a competing plan of reorganization or other financial and/or
            corporate restructuring of the HCR Entities), assignment for the benefit of
            creditors, transaction, merger, consolidation, tender offer, exchange offer,
            business combination, joint venture, partnership, sale of a material portion
            of assets, sale, issuance, or other disposition of any equity or debt
            interests, financing (debt (including any alternative debtor-in-possession
            financing other than under the DIP Facilities) or equity), or
            recapitalization or restructuring of any of the Debtors (including, for the
            avoidance of doubt, a transaction premised on a sale of a material portion
            of assets under section 363 of the Bankruptcy Code), other than the
            Restructuring Transactions (each, an “Alternative Transaction”); provided,
            however, that if any of the HCR Entities receives a proposal or expression
            of interest regarding any Alternative Transaction from the RSA Effective
            Date until the occurrence of a Termination Date, the HCR Entities shall,
            (A) within twenty-four (24) hours, (i) notify counsel to the other Parties of
            any proposals for, or expressions of interest in, an Alternative Transaction,
            with such notice to include the material terms thereof, including the
            identity of the person or group of persons involved, and (ii) furnish
            counsel to the other Parties with copies of any written offer, oral offer, or
            any other information that they receive relating to the foregoing and shall
            promptly inform counsel to the other Parties of any material changes to
            such proposals, and (B) not enter into any confidentiality agreement with a
            party interested in an Alternative Transaction unless such party consents to
            identifying and providing to counsel to the Parties (under a reasonably
            acceptable confidentiality agreement) the information contemplated under
            this Section 6(b).


                                     12
      Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 84 of 144




              (c)    Notwithstanding anything to the contrary in this Agreement, nothing in
                     this Agreement shall require the HCR Entities or any directors, officers,
                     managers, or members of the HCR Entities, each in its capacity as a
                     director, officer, manager, or member of the HCR Entities, to take any
                     action or to refrain from taking any action, to the extent inconsistent with
                     the exercise of its fiduciary duties they have under applicable law, rule, or
                     regulation (as reasonably determined by them in good faith after receiving
                     advice from outside counsel).

              (d)    From and after the RSA Effective Date, the HCR Entities will operate the
                     business of the HCR Entities in the ordinary course (subject to the terms
                     of the DIP Budget) and keep the Consenting Noteholders reasonably
                     informed about the operations of the HCR Entities (provided, that any
                     transaction (or series of related transactions) in an amount exceeding
                     $5 million is deemed not to be in the ordinary course of business for
                     purposes of this Section 6(d) and the HCR Entities shall be required to
                     obtain the consent of the Required Consenting Noteholders to effectuate
                     such transaction (or series of related transactions)), and the HCR Entities
                     shall provide to the Ad Hoc Group Advisors, and shall direct its employees,
                     officers, advisors, and other representatives to provide the Ad Hoc Group
                     Advisors, (A) reasonable access (without any material disruption to the
                     conduct of the HCR Entities’ businesses) to the HCR Entities’ books and
                     records during normal business hours; (B) reasonable access to the
                     management and advisors of the HCR Entities during normal business
                     hours; and (C) timely and reasonable responses to all reasonable diligence
                     requests, in each case, for the purposes of evaluating the HCR Entities’
                     assets, liabilities, operations, businesses, finances, strategies, prospects, and
                     affairs.

        7.     Noteholder Termination Events. The obligations of the Consenting Noteholders
under this Agreement shall automatically terminate upon the occurrence of any of the following
events, unless waived, in writing, by the Required Consenting Noteholders on a prospective or
retroactive basis (each, a “Noteholder Termination Event”):

              (a)    the failure to meet any of the Milestones unless (i) such failure is the result
                     of any act, omission, or delay on the part of the Consenting Noteholders,
                     as the case may be, in violation of their obligations under this Agreement
                     or (ii) such Milestone is extended in accordance with Section 4 of this
                     Agreement; provided that, a Party in breach of any of its respective
                     undertakings, obligations, representations, warranties, or covenants set
                     forth in this Agreement cannot enforce this Section 7(a);

              (b)    the occurrence of a material breach of this Agreement by any HCR Entity
                     that has not been cured (if susceptible to cure) before the earlier of (i) five
                     (5) business days after written notice to the HCR Entities of such material
                     breach from the Required Consenting Noteholders, as the case may be,
                     asserting such termination and (ii) one (1) calendar day prior to any


                                               13
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 85 of 144




            proposed Effective Date; provided, that for the avoidance of doubt, any
            breach of Sections 6(a)(xi), 6(a)(xii) or 6(a)(xiii) shall constitute a material
            breach;

      (c)   the conversion of one or more of the Chapter 11 Cases to a case under
            chapter 7 of the Bankruptcy Code;

      (d)   the dismissal of one or more of the Chapter 11 Cases;

      (e)   the appointment of a trustee, receiver, or examiner with expanded powers
            beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy
            Code in one or more of the Chapter 11 Cases;

      (f)   (i) any Definitive Documentation does not comply with Section 3 of this
            Agreement or (ii) any other document or agreement necessary to
            consummate the Restructuring Transactions is not satisfactory or
            reasonably satisfactory (as applicable) to the Required Consenting
            Noteholders;

      (g)   the HCR Entities (i) amend or modify, or file a pleading seeking authority
            to amend or modify, any Definitive Documentation in a manner that is
            materially inconsistent with this Agreement; (ii) suspend, withdraw, or
            revoke their support for the Restructuring Transactions; (iii) actively
            negotiate term sheets or other definitive documentation regarding an
            Alternative Transaction; or (iv) publicly announce their intention to take
            any such action listed in clauses (i) through (iii) of this subsection;

      (h)   any HCR Entity (i) files or publicly announces that it will file any plan of
            reorganization other than the Plan or (ii) withdraws or publicly announces
            its intention not to support the Plan;

      (i)   any HCR Entity files any motion or application seeking authority to sell
            any material assets without the prior written consent of the Required
            Consenting Noteholders, or such motion or application is inconsistent with
            the commitments set forth in Sections 6 hereof;

      (j)   the issuance by any governmental authority, including the Bankruptcy
            Court, any regulatory authority, or any other court of competent
            jurisdiction, of any ruling or order enjoining the substantial consummation
            of any of the Restructuring Transactions, which ruling or order has
            become final and non-appealable;

      (k)   the Bankruptcy Court enters any order authorizing the use of cash
            collateral or post-petition financing that is not in the form of the applicable
            DIP Orders or otherwise consented to by the Required Consenting
            Noteholders (such consent not to be unreasonably withheld);




                                      14
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 86 of 144




      (l)   the occurrence of any Event of Default under the DIP Orders or the DIP
            TL Credit Agreement or DIP ABL Credit Agreement (as defined therein,
            respectively), as applicable, that has not been cured (if susceptible to cure)
            or waived by the applicable percentage of DIP Term Loan Lenders or DIP
            ABL Lenders, as applicable, in accordance with the terms of the DIP TL
            Credit Agreement or DIP ABL Credit Agreement, as applicable;

      (m)   the termination of the Backstop Purchase Agreement in accordance with
            the Backstop Documents;

      (n)   the HCR Entities seek to, or file any motion or application, including in
            connection with the Plan, seeking authority to, reject, assume, assume and
            assign, amend, supplement, or modify any Railcar Lease or other material
            executory contract or unexpired lease, without the prior written consent of
            the Required Consenting Noteholders (such consent not to be
            unreasonably withheld);

      (o)   the HCR Entities assume, assume and assign, amend, supplement or
            modify any Railcar Lease, or enter into any new agreement or
            arrangement with the Railcar Lessors on a post-petition basis without the
            prior written consent of the Required Consenting Noteholders (such
            consent not to be unreasonably withheld);

      (p)   a breach by any HCR Entity of any representation, warranty, or covenant
            of such HCR Entity set forth in Section 17 of this Agreement that could
            reasonably be expected to have a material adverse impact on the
            consummation of the Restructuring Transactions that (to the extent
            curable) has not been cured before the earlier of (i) five (5) business days
            after the receipt by the HCR Entities of written notice and description of
            such breach from any other Party and (ii) one (1) calendar day prior to any
            proposed Effective Date;

      (q)   either (i) any HCR Entity, or any other party acting on behalf, of the HCR
            Entities, files a motion, application, or adversary proceeding (or any HCR
            Entity supports any such motion, application, or adversary proceeding
            filed or commenced by any third party) challenging the validity,
            enforceability, perfection, or priority of, or seeking avoidance or
            subordination of, any portion of the DIP Term Loan Claims or the Senior
            Notes Claims or asserting any other cause of action against the DIP Term
            Loan Lenders or the Consenting Noteholders and/or with respect or
            relating to such DIP Term Loan Claims or Senior Notes Claims, each as
            applicable; or (ii) the Bankruptcy Court (or any court with jurisdiction
            over the Chapter 11 Cases) enters an order that could reasonably be
            expected to have a material adverse impact on the consummation of the
            Restructuring Transactions and such order has become final and non-
            appealable;



                                     15
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 87 of 144




      (r)   any HCR Entity terminates its obligations under and in accordance with
            Section 8 of this Agreement;

      (s)   the Bankruptcy Court enters an order in the Chapter 11 Cases terminating
            any of the HCR Entities’ exclusive right to file a plan or plans of
            reorganization or to solicit acceptances thereof pursuant to section 1121 of
            the Bankruptcy Code;

      (t)   the Bankruptcy Court enters an order granting relief from the automatic
            stay imposed by section 362 of the Bankruptcy Code authorizing any party
            to proceed against any material asset of any of the HCR Entities that
            would materially and adversely affect any of the HCR Entities’ ability to
            operate their businesses in the ordinary course;

      (u)   the commencement of an involuntary case against any HCR Entity or any
            HCR Entity’s foreign subsidiaries and affiliates or the filing of an
            involuntary petition seeking bankruptcy, winding up, dissolution,
            liquidation, administration, moratorium, reorganization or other relief in
            respect of such HCR Entity or such HCR Entity’s foreign subsidiaries and
            affiliates, or their debts, or of a substantial part of their assets, under any
            federal, state or foreign bankruptcy, insolvency, administrative
            receivership or similar law now or hereafter in effect, provided, that such
            involuntary proceeding is not dismissed or converted by the HCR Entities
            to a voluntary case within a period of thirty (30) days after the filing
            thereof, or if any court grants the relief sought in such involuntary
            proceeding;

      (v)   any HCR Entity (i) voluntarily commences any case or files any petition
            seeking bankruptcy, winding up, dissolution, liquidation, administration,
            moratorium, reorganization or other relief under any federal, state, or
            foreign bankruptcy, insolvency, administrative receivership or similar law
            now or hereafter in effect except the voluntary case contemplated under
            this Agreement, (ii) consents to the institution of, or failing to contest in a
            timely and appropriate manner, any involuntary proceeding or petition
            described above, (iii) files an answer admitting the material allegations of
            a petition filed against it in any such proceeding, (iv) applies for or
            consents to the appointment of a receiver, administrator, administrative
            receiver, trustee, custodian, sequestrator, conservator or similar official,
            (v) makes a general assignment or arrangement for the benefit of creditors
            or (vi) takes any corporate action for the purpose of authorizing any of the
            foregoing;

      (w)   if (i) any of the DIP Orders or the Backstop Order are reversed, stayed,
            dismissed, vacated, reconsidered, modified, or amended without the
            consent of the Required Consenting Noteholders, or (ii) a motion for
            reconsideration, reargument, or rehearing with respect to any such order



                                      16
      Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 88 of 144




                       has been filed and the HCR Entities have failed to timely object to such
                       motion;

               (x)     if (i) the Solicitation Order or the Confirmation Order are reversed, stayed,
                       dismissed, vacated, reconsidered, modified, or amended without the
                       consent of the Required Consenting Noteholders, or (ii) a motion for
                       reconsideration, reargument, or rehearing with respect to any such order
                       has been filed and the HCR Entities have failed to timely object to such
                       motion;

               (y)     the occurrence of the Maturity Date (as defined in either the DIP TL
                       Credit Agreement or in the DIP ABL Agreement, as applicable) without
                       the Plan having been substantially consummated; or

               (z)     at any time after the RSA Effective Date but prior to the Effective Date,
                       Mr. Robert Rasmus ceases to serve as Chief Executive Officer of Holdco
                       for any reason; provided, that a Noteholder Termination Event shall not
                       occur under this Section 7(z) if, within three (3) business days of the date
                       that Mr. Rasmus ceases to serve as Chief Executive Officer for any reason,
                       the board of directors, managing members or other governing body of
                       each HCR Entity, as applicable, appoints Mr. Ryan Omohundro, of
                       Alvarez & Marsal North America, LLC (or such other person acceptable
                       to the Required Consenting Noteholders), to the position of Chief
                       Restructuring Officer (the “CRO”) of each of the HCR Entities and
                       bestows upon the CRO all duties and responsibilities customarily
                       associated with such position, including, without limitation, the duties and
                       responsibilities exercised by Mr. Rasmus as of the RSA Effective Date.

For the avoidance of doubt, subject to Section 9, any written waiver of the occurrence of a
Noteholder Termination Event granted in writing by the Required Consenting Noteholders shall
bind all Consenting Noteholders with respect to such written waiver.

       8.      HCR Entities’ Termination Events. Each HCR Entity may, upon notice to the
Consenting Noteholders, terminate its obligations under this Agreement upon the occurrence of
any of the following events (each, a “HCR Termination Event”), subject to the rights of the
HCR Entities to fully or conditionally waive, in writing, on a prospective or retroactive basis, the
occurrence of a HCR Termination Event:

               (a)     a breach by a Consenting Noteholder (such Consenting Noteholder in
                       breach, a “Defaulting Noteholder”) of any obligation, representation,
                       warranty, or covenant of such Consenting Noteholder set forth in this
                       Agreement that could reasonably be expected to have a material adverse
                       impact on the consummation of the Restructuring Transactions that (to the
                       extent curable) has not been cured before the earlier of (i) five (5) business
                       days after notice to all Parties of such breach and a description thereof and
                       (ii) one (1) calendar day prior to any proposed Effective Date; provided,
                       however, notwithstanding the foregoing, it shall not be a HCR


                                                17
      Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 89 of 144




                    Termination Event if the non-breaching Consenting Noteholders hold
                    more than two-thirds in principal amount of the Senior Notes Claims;

             (b)    if the board of directors of any HCR Entity determines, and notifies the Ad
                    Hoc Group Advisors within twenty-four (24) hours of such determination,
                    after receiving advice from outside counsel, that (i) proceeding with the
                    Restructuring Transactions (including, without limitation, the Plan or
                    solicitation of the Plan) would be inconsistent with the exercise of its
                    fiduciary duties, or (ii) an Alternative Transaction is more favorable than
                    the Plan and continued support of the Plan would be inconsistent with the
                    exercise of its fiduciary duties; provided, that the HCR Entities shall give
                    the Consenting Noteholders not less than three (3) Business Days’ prior
                    written notice before exercising the termination right in accordance with
                    this Section 8(b); or

             (c)    the issuance by any governmental authority, including the Bankruptcy
                    Court, any regulatory authority, or any other court of competent
                    jurisdiction, of any ruling or order enjoining the substantial consummation
                    of any of the Restructuring Transactions, which ruling or order has
                    become final and non-appealable; provided, however, that the HCR
                    Entities have made commercially reasonable, good faith efforts to cure,
                    vacate, or have overruled such ruling or order prior to terminating this
                    Agreement.

      9.      Individual Termination. Any Consenting Noteholder may terminate this
Agreement as to itself only, upon written notice to the other Parties, in the event that:

             (a)    such Consenting Noteholder has transferred all (but not less than all) of its
                    Senior Notes Claims in accordance with Section 13 of this Agreement
                    (such termination shall be effective on the date on which such Consenting
                    Noteholder has effected such transfer, satisfied the requirements of
                    Section 13 and provided the written notice required above in this
                    Section 9); or

             (b)    this Agreement is amended without its consent in such a way as to alter
                    any of the material terms hereof in a manner that is disproportionately
                    adverse to such Consenting Noteholder as compared to similarly situated
                    Consenting Noteholders by giving ten (10) Business Days’ written notice
                    to the HCR Entities and the other Consenting Noteholders; provided, that
                    such written notice shall be given by the applicable Consenting
                    Noteholder within five (5) Business Days of such amendment, filing, or
                    execution.




                                             18
      Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 90 of 144




        10.    Mutual Termination; Automatic Termination.        This Agreement and the
obligations of all Parties hereunder may be terminated by mutual written agreement by and
among Holdco, on behalf of itself and each other HCR Entity and the Required Consenting
Noteholders. Notwithstanding anything in this Agreement to the contrary, this Agreement shall
terminate automatically without further required action upon the occurrence of the Effective
Date.

       11.     Effect of Termination.

               (a)     The earliest date on which termination of this Agreement as to a Party is
                       effective in accordance with Sections 7, 8, 9 or 10 of this Agreement shall
                       be referred to, with respect to such Party, as a “Termination Date”.

               (b)     Upon the occurrence of a Termination Date, the terminating Party’s
                       obligations under this Agreement shall be terminated effective
                       immediately, and such Party or Parties shall be released from its
                       commitments, undertakings, and agreements; provided, however, that each
                       of the following shall survive any such termination: (a) any claim for
                       breach of this Agreement that occurs prior to such Termination Date, and
                       all rights and remedies with respect to such claims shall not be prejudiced
                       in any way; and (b) Sections 2, 11, 15 (for purposes of enforcement of
                       obligations accrued through the Termination Date), 16, 18, 19, 20, 21, 22,
                       23, 24, 25, 26, 27, 29, with respect to the last sentence of 31, 32, 33, 35,
                       36 and 37. The automatic stay imposed by section 362 of the Bankruptcy
                       Code shall not prohibit a Party from taking any action necessary to
                       effectuate the termination of and otherwise enforce this Agreement
                       pursuant to and in accordance with the terms hereof.

         12.    Cooperation and Support. The HCR Entities shall provide draft copies of all
material “first day” motions, applications, and other material documents related to the Definitive
Documentation that any HCR Entity intends to file with the Bankruptcy Court in any of the
Chapter 11 Cases to the Ad Hoc Group Advisors at least three (3) calendar days (or as soon as is
reasonably practicable under the circumstances) prior to the date when such HCR Entity intends
to file such document, and shall consult in good faith with such counsel regarding the form and
substance of any such proposed filing; provided that all such “first day” and other material
motions, applications, and other documents that any HCR Entity intends to file with the
Bankruptcy Court in any of the Chapter 11 Cases (other than the Definitive Documentation) shall
be in the form and substance reasonably satisfactory to the Required Consenting Noteholders.
The HCR Entities will use reasonable efforts to provide draft copies of all other material
pleadings any HCR Entity intends to file with the Bankruptcy Court to the Ad Hoc Group
Advisors at least three (3) calendar days prior to filing such pleading (or as soon as is reasonably
practicable under the circumstances), and shall consult in good faith with such counsel regarding
the form and substance of any such proposed pleading. For the avoidance of doubt, the Parties
agree, consistent with clause (b) of Section 3 hereof, (a) to negotiate in good faith the Definitive
Documentation that is subject to negotiation and completion on the RSA Effective Date and
(b) that, notwithstanding anything herein to the contrary, the Definitive Documentation,
including any motions or orders related thereto, shall be consistent with this Agreement and


                                                19
       Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 91 of 144




otherwise subject to the applicable consent rights of the Consenting Noteholders set forth in
clause (b) of Section 3.

        13.      Transfers of Claims.

                 (a)      No Consenting Noteholder shall (i) sell, transfer, assign, pledge, grant a
                          participation interest in, or otherwise dispose of, directly or indirectly, any
                          of its right, title, or interest in respect of any of such Consenting
                          Noteholder’s Senior Notes Claims in whole or in part, or (ii) deposit any
                          of such Consenting Noteholder’s Senior Notes Claims into a voting trust,
                          or grant any proxies, or enter into a voting agreement with respect to any
                          such claims (the actions described in Clauses (i) and (ii) are collectively
                          referred to herein as a “Transfer” and the Consenting Noteholder making
                          such Transfer is referred to herein as the “Transferor”), unless such
                          Transfer is to or with another Consenting Noteholder or any other entity
                          (a “Transferee”) that first agrees in writing to be bound by the terms of
                          this Agreement by executing and delivering to the HCR Entities and the
                          Ad Hoc Group Advisors a Transferee Joinder substantially in the form
                          attached hereto as Exhibit B (the “Transferee Joinder”). With respect to
                          Senior Notes Claims held by the relevant Transferee upon consummation
                          of a Transfer in accordance herewith, such Transferee is deemed to make
                          all of the representations, warranties, and covenants of a Consenting
                          Noteholder set forth in this Agreement as of the date of such Transfer.
                          Upon compliance with the foregoing, the Transferor shall be deemed to
                          relinquish its rights and be released from its obligations (except for any
                          claim for breach of this Agreement that occurs prior to such Transfer and
                          any remedies with respect to such claim) under this Agreement to the
                          extent of such transferred rights and obligations.

                 (b)      Notwithstanding anything herein to the contrary, (i) the foregoing Clause
                          (a) of this Section 13 shall not preclude any Consenting Noteholder from
                          transferring Senior Notes Claims to affiliates of such Consenting
                          Noteholder (each, a “Consenting Noteholder Affiliate”), which
                          Consenting Noteholder Affiliate shall be automatically bound by this
                          Agreement upon the transfer of such Senior Notes Claims; and (ii) a
                          Consenting Noteholder may effect a Transfer of its Senior Notes Claims to
                          an entity that is acting in its capacity as a Qualified Marketmaker2 without
                          the requirement that the Qualified Marketmaker become a Consenting
                          Noteholder; provided, that any subsequent Transfer by such Qualified
                          Marketmaker of the right, title or interest in such Senior Notes Claims is to

2
    As used herein, the term “Qualified Marketmaker” means an entity that (a) holds itself out to the public or the
    applicable private markets as standing ready in the ordinary course of business to purchase from customers and
    sell to customers claims against the HCR Entities (or enter with customers into long and short positions in
    claims against the HCR Entities), in its capacity as a dealer or market maker in claims against the HCR Entities
    and (b) is, in fact, regularly in the business of making a market in claims against issuers or borrowers (including
    debt securities or other debt).



                                                         20
      Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 92 of 144




                     a Transferee that is or becomes a Consenting Noteholder at the time of
                     such Transfer by executing and delivering a Transferee Joinder and to the
                     extent any Consenting Noteholder is acting in its capacity as a Qualified
                     Marketmaker, it may effect a Transfer of any Senior Notes Claims that it
                     acquires from a holder of such claims that is not a Consenting Noteholder
                     without the requirement that the Transferee be or become a Consenting
                     Noteholder. Notwithstanding the foregoing, if, at the time of the proposed
                     Transfer of such claims to the Qualified Marketmaker, such claims
                     (A) may be voted on the Plan, the proposed Transferor must first vote such
                     claims in accordance with the requirements of this Agreement or (B) have
                     not yet been and may not yet be voted on the Plan and such Qualified
                     Marketmaker does not effect a Transfer of such claims to a subsequent
                     transferee prior to the third (3rd) business day prior to the expiration of the
                     voting deadline (such date, the “Qualified Marketmaker Joinder Date”),
                     such Qualified Marketmaker shall be required to (and the Transfer
                     documentation to the Qualified Marketmaker shall have provided that it
                     shall), on the first (1st) business day immediately following the Qualified
                     Marketmaker Joinder Date, become a Consenting Noteholder with respect
                     to such Senior Notes Claims in accordance with the terms hereof for the
                     purposes of voting on the Plan as contemplated hereunder (provided that
                     the Qualified Marketmaker shall automatically, and without further notice
                     or action, no longer be a Consenting Noteholder with respect to such
                     Senior Notes Claims at such time that the transferee of such claims
                     becomes a Consenting Noteholder with respect to such claims).

              (c)    Any Transfer made in violation of this Section 13 shall be deemed null
                     and void ab initio and of no force or effect, regardless of any prior notice
                     provided to the HCR Entities and/or any Consenting Noteholder, and shall
                     not create any obligation or liability of any HCR Entity or any other
                     Consenting Noteholder to the purported transferee.

              (d)    This Section 13 shall not impose any obligation on the HCR Entities to
                     issue any “cleansing letter” or otherwise publicly disclose information for
                     the purpose of enabling a Consenting Noteholder to transfer any of its
                     Senior Notes Claims. Notwithstanding anything to the contrary herein, to
                     the extent the HCR Entities and any another Party have entered into a
                     confidentiality agreement, the terms of such confidentiality agreement
                     shall continue to apply and remain in full force and effect according to its
                     terms, and this Agreement does not supersede any rights or obligations
                     otherwise arising under such confidentiality agreement.

         14.     Further Acquisition of Claims or Interests. Except as set forth in Section 13,
nothing in this Agreement shall be construed as precluding any Consenting Noteholder or any of
its affiliates from acquiring any claims (as defined in section 101(5) of the Bankruptcy Code)
against the HCR Entities (“Claims”), Senior Notes Claims, additional claims arising from the
DIP Term Loan Facility (the “DIP Term Loan Claims”), or interests in the instruments
underlying any of the Claims, Senior Notes Claims or the DIP Term Loan Claims; provided,


                                               21
      Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 93 of 144




however, that any such additional Claims, Senior Notes Claims or DIP Term Loan Claims
acquired by any Consenting Noteholder or by any of its affiliates shall automatically be subject
to the terms and conditions of this Agreement. Upon any such further acquisition by a
Consenting Noteholder or any of its affiliates, such Consenting Noteholder shall promptly notify
counsel to the HCR Entities, who will then promptly notify the Ad Hoc Group Advisors.

        15.    Fees and Expenses. In accordance with and subject to Section 6(a)(xiv) and
Section 6(a)(xv) hereof, the DIP Orders and/or the Backstop Order (as applicable), which orders
shall provide for the payment of all reasonable and documented fees and expenses described in
this Agreement and the Definitive Documentation, the HCR Entities shall pay or reimburse when
due all reasonable and documented fees and expenses (including reasonable and documented
travel costs and expenses) of the Ad Hoc Group Advisors (regardless of whether such fees and
expenses were incurred before or after the Petition Date) incurred through and including the date
on which a Termination Date has occurred, in each case solely to the extent set forth in the
engagement letters between the HCR Entities and each respective Ad Hoc Group Advisor.

       16.    Consents and Acknowledgments.

              (a)     Each Party irrevocably acknowledges and agrees that this Agreement is
                      not and shall not be deemed to be a solicitation for acceptances of the
                      Plan. The acceptance of the Plan by each of the Consenting Noteholders
                      will not be solicited until such Consenting Noteholders has received the
                      Disclosure Statement and Solicitation Materials in accordance with the
                      Solicitation Order or applicable law, and will be subject to sections 1125,
                      1126, and 1127 of the Bankruptcy Code.

              (b)     By executing this Agreement, each Consenting Noteholder (including, for
                      the avoidance of doubt, any entity that may execute this Agreement or a
                      Transferee Joinder after the RSA Effective Date) forbears from exercising
                      remedies with respect to any Default or Event of Default as defined under
                      the Senior Notes Documents that has occurred and is continuing as of the
                      RSA Effective Date or is caused by the HCR Entities’ entry into this
                      Agreement or the other documents related to this Agreement and the
                      transactions contemplated in this Agreement. For the avoidance of doubt,
                      the forbearance set forth in this Section 16(b) shall not constitute a waiver
                      with respect to any Default or Event of Default under the Senior Notes
                      Documents and shall not bar any Consenting Noteholders from filing a
                      proof of claim or taking action to establish the amount of such claim.
                      Except as expressly provided in this Agreement, nothing herein is
                      intended to, or does, in any manner waive, limit, impair, or restrict any
                      right of any holder of the Senior Notes to protect and preserve any right,
                      remedy, condition, or approval requirement under this Agreement or the
                      Definitive Documentation. Upon the termination of this Agreement, the
                      agreement of the Consenting Noteholders to forbear from exercising rights
                      and remedies in accordance with this Section 16(b) shall immediately
                      terminate without requirement of any demand, presentment or protest of
                      any kind, all of which the HCR Entities hereby waive.


                                               22
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 94 of 144




17.   Representations and Warranties.

      (a)    Each Consenting Noteholder hereby represents and warrants on a several
             and not joint and several basis for itself and not any other person or entity
             that the following statements are true, correct, and complete, to the best of
             its actual knowledge, as of the date hereof:

             (i)     it has the requisite organizational power and authority to enter into
                     this Agreement and to carry out the transactions contemplated by,
                     and perform its respective obligations under, this Agreement;

             (ii)    the execution and delivery of this Agreement and the performance
                     of its obligations hereunder have been duly authorized by all
                     necessary corporate or other organizational action on its part;

             (iii)   the execution and delivery by it of this Agreement does not
                     (A) violate its certificates of incorporation, or bylaws, or other
                     organizational documents, or those of any of its affiliates in any
                     material respect, or (B) result in a breach of, or constitute (with due
                     notice or lapse of time or both) a default under any material
                     contractual obligation to which it or any of its affiliates is a party;

             (iv)    this Agreement is its legally valid and binding obligation,
                     enforceable against it in accordance with its terms, except as
                     enforcement may be limited by bankruptcy, insolvency,
                     reorganization, moratorium, or other similar laws relating to or
                     limiting creditors’ rights generally, or by equitable principles
                     relating to enforceability;

             (v)     the execution, delivery, and performance by it of this Agreement
                     does not require any registration or filing with, the consent or
                     approval of, notice to, or any other action with any federal, state, or
                     other governmental authority or regulatory body, except (A) any of
                     the foregoing as may be necessary and/or required for disclosure
                     by the Securities and Exchange Commission and applicable state
                     securities laws, (B) any of the foregoing as may be necessary
                     and/or required in connection with the Chapter 11 Cases, including
                     the approval of the Disclosure Statement and confirmation of the
                     Plan, (C) any other registrations, filings, consents, approvals,
                     notices, or other actions, the failure of which to make, obtain or
                     take, as applicable, would not be reasonably likely, individually or
                     in the aggregate, to materially delay or materially impair the ability
                     of any Party hereto to consummate the Restructuring Transactions
                     contemplated hereby;

             (vi)    such Consenting Noteholder is an “accredited investor” within the
                     meaning of Rule 501 of Regulation D promulgated under the



                                        23
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 95 of 144




                    Securities Act of 1933, as amended (the “Securities Act”), with
                    sufficient knowledge and experience to evaluate properly the terms
                    and conditions of this Agreement, and has been afforded the
                    opportunity to consult with its legal and financial advisors with
                    respect to its decision to execute this Agreement, and it has made
                    its own analysis and decision to enter into this Agreement and
                    otherwise investigated this matter to its full satisfaction;

            (vii)   such Consenting Noteholder acknowledges the HCR Entities’
                    representation and warranty that the issuance and any resale of the
                    New Common Stock pursuant to the Plan is intended to be exempt
                    from registration under the Securities Act pursuant to
                    Section 4(a)(2) of the Securities Act and Regulation D thereunder
                    or pursuant to section 1145 of the Bankruptcy Code, as applicable;
                    and

            (viii) it (A) either (1) is the sole owner of the claims and interests
                   identified below its name on its signature page hereof and in the
                   amounts set forth therein, free and clear of all claims, liens,
                   encumbrances, charges, equity options, proxy, voting restrictions,
                   rights of first refusal or other limitations on dispositions of any
                   kind, or (2) has all necessary investment or voting discretion with
                   respect to the principal amount of claims and interests identified
                   below its name on its signature page hereof, and has the power and
                   authority to bind the owner(s) of such claims and interests to the
                   terms of this Agreement; (B) is entitled (for its own accounts or for
                   the accounts of such other owners) to all of the rights and
                   economic benefits of such claims and interests; and (C) to the
                   knowledge of the individuals working on the Restructuring
                   Transactions, does not directly or indirectly own any Senior Notes
                   Claims, other than as identified below its name on its signature
                   page hereof.

      (b)   Each HCR Entity hereby represents and warrants on a joint and several
            basis (and not any other person or entity other than the HCR Entities) that
            the following statements are true, correct, and complete, to the best of its
            actual knowledge, as of the date hereof:

            (i)     it has the requisite corporate or other organizational power and
                    authority to enter into this Agreement and to carry out the
                    transactions contemplated by, and perform its respective
                    obligations under, this Agreement;

            (ii)    the execution and delivery of this Agreement and the performance
                    of its obligations hereunder have been duly authorized by all
                    necessary corporate or other organizational action on its part,
                    including, without limitation, approval of each of the independent


                                     24
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 96 of 144




                    directors of each of the corporate entities that comprise the HCR
                    Entities;

            (iii)   the execution and delivery by it of this Agreement does not
                    (A) violate its certificates of incorporation, or bylaws, or other
                    organizational documents, or those of any of its affiliates in any
                    material respect, or (B) result in a breach of, or constitute (with due
                    notice or lapse of time or both) a default (other than, for the
                    avoidance of doubt, a breach or default that would be triggered as a
                    result of the Chapter 11 Cases of any HCR Entity’s undertaking to
                    implement the Restructuring Transactions through the Chapter 11
                    Cases) under any material contractual obligation to which it or any
                    of its affiliates is a party;

            (iv)    the execution, delivery, and performance by it of this Agreement
                    does not require any registration or filing with, the consent or
                    approval of, notice to, or any other action with any federal, state, or
                    other governmental authority or regulatory body, except (A) any of
                    the foregoing as may be necessary and/or required for disclosure
                    by the Securities and Exchange Commission and applicable state
                    securities or “blue sky” laws, (B) any of the foregoing as may be
                    necessary and/or required in connection with the Chapter 11 Cases,
                    including the approval of the Disclosure Statement and
                    confirmation of the Plan, (C) filings of amended certificates of
                    incorporation or articles of formation or other organizational
                    documents with applicable state authorities, and other registrations,
                    filings, consents, approvals, notices, or other actions that are
                    reasonably necessary to maintain permits, licenses, qualifications,
                    and governmental approvals to carry on the business of the
                    HCR Entities, and (D) any other registrations, filings, consents,
                    approvals, notices, or other actions, the failure of which to make,
                    obtain or take, as applicable, would not be reasonably likely,
                    individually or in the aggregate, to materially delay or materially
                    impair the ability of any Party hereto to consummate the
                    Restructuring Transactions contemplated hereby;

            (v)     the issuance of and any resale of the New Common Stock pursuant
                    to the Plan is intended to be exempt from registration under the
                    Securities Act pursuant to Section 4(a)(2) of the Securities Act and
                    Regulation D thereunder or pursuant to section 1145 of the
                    Bankruptcy Code;

            (vi)    subject to the provisions of sections 1125 and 1126 of the
                    Bankruptcy Code, this Agreement is its legally valid and binding
                    obligation, enforceable against it in accordance with its terms,
                    except as enforcement may be limited by bankruptcy, insolvency,
                    reorganization, moratorium, or other similar laws relating to or


                                      25
      Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 97 of 144




                             limiting creditors’ rights generally, or by equitable principles
                             relating to enforceability; and

                     (vii)   it has sufficient knowledge and experience to evaluate properly the
                             terms and conditions of the Plan and this Agreement, and has been
                             afforded the opportunity to consult with its legal and financial
                             advisors with respect to its decision to execute this Agreement, and
                             it has made its own analysis and decision to enter into this
                             Agreement and otherwise investigated this matter to its full
                             satisfaction.

        18.    Survival of Agreement. Each of the Parties acknowledges and agrees that this
Agreement is being executed in connection with negotiations concerning a possible financial
restructuring of the HCR Entities and in contemplation of possible chapter 11 filings by the
HCR Entities and the rights granted in this Agreement are enforceable by each signatory hereto
without approval of any court, including, without limitation, the Bankruptcy Court.

        19.    Settlement Discussions. The Parties acknowledge that this Agreement, the Plan,
and all negotiations relating hereto are part of a proposed settlement of matters that could
otherwise be the subject of litigation. Pursuant to Rule 408 of the Federal Rules of Evidence,
any applicable state rules of evidence, and any other applicable law, foreign or domestic, the
Restructuring Term Sheet, this Agreement, the Plan, any related documents, and all negotiations
relating thereto shall not be construed as or deemed to be an admission of any kind or be
admissible into evidence in any proceeding other than a proceeding to enforce its terms.

       20.    Relationship Among Parties.

              (a)    None of the Consenting Noteholders shall have any fiduciary duty, any
                     duty of trust or confidence in any form, or other duties or responsibilities
                     to each other, the HCR Entities or their affiliates, or any of the HCR
                     Entities’ or their affiliates’ creditors or other stakeholders, including any
                     holders of Senior Notes Claims, and, other than as expressly set forth in
                     this Agreement, there are no commitments among or between the
                     Consenting Noteholders. It is understood and agreed that any Consenting
                     Noteholder may trade in any debt or equity securities of the HCR Entities
                     without the consent of the HCR Entities or any other Consenting
                     Noteholder, subject to applicable securities laws and Sections 13 and 14 of
                     this Agreement. No prior history, pattern, or practice of sharing
                     confidences among or between any of the Consenting Noteholders or the
                     HCR Entities shall in any way affect or negate this understanding and
                     agreement.

              (b)    The obligations of each Consenting Noteholder are several and not joint
                     with the obligations of any other Consenting Noteholder. Nothing
                     contained herein and no action taken by any Consenting Noteholder shall
                     be deemed to constitute the Consenting Noteholders as a partnership, an
                     association, a joint venture, or any other kind of group or entity, or create


                                              26
      Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 98 of 144




                      a presumption that the Consenting Noteholders are in any way acting in
                      concert. The decision of each Consenting Noteholder to enter into this
                      Agreement has been made by each such Consenting Noteholder
                      independently of any other Consenting Noteholder.

               (c)    The Consenting Noteholders are not part of a “group” (within the meaning
                      of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of
                      1934, as amended or any successor provision), including any group acting
                      for the purpose of acquiring, holding, or disposing of securities (within the
                      meaning of Rule 13d-5(b)(1) under the Securities Exchange Act of 1934,
                      as amended), with any other Party. For the avoidance of doubt, neither the
                      existence of this Agreement, nor any action that may be taken by a
                      Consenting Noteholder pursuant to this Agreement, shall be deemed to
                      constitute or to create a presumption by any of the Parties that the
                      Consenting Stakeholders are in any way acting in concert or as such a
                      “group” within the meaning of Rule 13d-5(b)(1).

               (d)    The HCR Entities understand that the Consenting Noteholders are
                      engaged in a wide range of financial services and businesses, and in
                      furtherance of the foregoing, the HCR Entities acknowledge and agree that
                      the obligations set forth in this Agreement shall only apply to the trading
                      desk(s) or business group(s) of the Consenting Noteholders that
                      principally manage or supervise such Consenting Noteholder’s investment
                      in the HCR Entities, and shall not apply to any other trading desk or
                      business group of the Consenting Noteholder so long as they are not acting
                      at the direction or for the benefit of such Consenting Noteholder.

       21.      Specific Performance. It is understood and agreed by the Parties that money
damages may be an insufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to seek specific performance and injunctive or other
equitable relief as a remedy of any such breach of this Agreement, including, without limitation,
an order of the Bankruptcy Court or other court of competent jurisdiction requiring any Party to
comply promptly with any of its obligations hereunder.

        22.    Governing Law & Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard to such state’s
choice of law provisions which would require the application of the law of any other jurisdiction,
except where preempted by the Bankruptcy Code. By its execution and delivery of this
Agreement, each Party irrevocably and unconditionally agrees for itself that any legal action,
suit, or proceeding against it with respect to any matter arising under or arising out of or in
connection with this Agreement or for recognition or enforcement of any judgment rendered in
any such action, suit, or proceeding, may be brought in the United States District Court for the
Southern District of New York, and by executing and delivering this Agreement, each of the
Parties irrevocably accepts and submits itself to the exclusive jurisdiction of such court,
generally and unconditionally, with respect to any such action, suit or proceeding.
Notwithstanding the foregoing consent to New York jurisdiction, if the Chapter 11 Cases are
commenced, each Party agrees that the Bankruptcy Court shall have exclusive jurisdiction of all


                                               27
      Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 99 of 144




matters arising out of or in connection with this Agreement. By executing and delivering this
Agreement, and upon commencement of the Chapter 11 Cases, each of the Parties irrevocably
and unconditionally submits to the personal jurisdiction of the Bankruptcy Court solely for
purposes of any action, suit, proceeding, or other contested matter arising out of or relating to
this Agreement, or for recognition or enforcement of any judgment rendered or order entered in
any such action, suit, proceeding, or other contested matter.

     23.  WAIVER OF RIGHT TO TRIAL BY JURY. EACH OF THE PARTIES
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN ANY OF
THE PARTIES ARISING OUT OF, CONNECTED WITH, RELATING TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN ANY OF THEM IN
CONNECTION WITH THIS AGREEMENT. INSTEAD, ANY DISPUTES RESOLVED IN
COURT SHALL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

        24.     Successors and Assigns. Subject to Section 13, neither this Agreement nor any of
the rights or obligations hereunder may be assigned by any Party hereto without the prior written
consent of the other Parties hereto, and then only to a Person who has agreed to be bound by the
provisions of this Agreement. Except as otherwise provided in this Agreement, this Agreement
is intended to bind and inure to the benefit of each of the Parties and each of their respective
permitted successors, assigns, heirs, executors, administrators, and representatives.

        25.     No Third-Party Beneficiaries. Unless expressly stated herein, this Agreement
shall be solely for the benefit of the Parties and no other person or entity shall be a third-party
beneficiary of this Agreement.

        26.     Notices. All notices (including, without limitation, any notice of termination or
breach) and other communications from any Party hereunder shall be in writing and shall be
deemed to have been duly given if personally delivered by courier service, messenger, email, or
facsimile to the other Parties at the applicable addresses below, or such other addresses as may
be furnished hereafter by notice in writing. Any notice of termination or breach shall be
delivered to all other Parties.

               (a)    If to any HCR Entity:

                      Hi-Crush, Inc.
                      1330 Post Oak Blvd., #600
                      Houston, Texas 77056
                      Attn.: Robert E. Rasmus
                      Email: razz@redoakcap.com

                      With a copy to:




                                                28
     Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 100 of 144




                      Latham & Watkins LLP
                      885 Third Avenue
                      New York, New York 10022
                      Attn: Keith A Simon
                             Annemarie V. Reilly
                      Email: keith.simon@lw.com
                             annemarie.reilly@lw.com

              (b)     If to the Consenting Noteholders, to the notice address provided on such
                      Consenting Noteholder’s signature page

                      With a copy to:

                       Paul, Weiss, Rifkind, Wharton & Garrison LLP
                       1285 Avenue of the Americas
                       New York, New York 10019-6064
                       Attn.: Brian S. Hermann
                              Elizabeth McColm
                              John T. Weber
                       Email: bhermann@paulweiss.com
                               emccolm@paulweiss.com
                               jweber@paulweiss.com

        27.     Entire Agreement. This Agreement (including the Exhibits and Schedules)
constitutes the entire agreement of the Parties with respect to the subject matter of this
Agreement, and supersedes all prior negotiations, agreements, and understandings, whether
written or oral, among the Parties with respect to the subject matter of this Agreement; provided
that any confidentiality agreement between or among the Parties shall remain in full force and
effect in accordance with its terms; provided further that the Parties intend to enter into the
Definitive Documentation after the date hereof to consummate the Restructuring Transactions.

        28.    Amendments. Except as otherwise provided herein, this Agreement may not be
modified, amended, or supplemented, and no term or provision hereof or thereof waived, without
the prior written consent of the HCR Entities and the Required Consenting Noteholders,
provided that, (i) the written consent of each Consenting Noteholder and the HCR Entities shall
be required for any amendments, amendments and restatements, modifications, or other changes
to Section 9 and this Section 28 and (ii) the written consent of each Consenting Noteholder and
the HCR Entities shall be required for any amendment or modification of the defined term
“Required Consenting Noteholders”. In determining whether any consent or approval has been
given or obtained by the Required Consenting Noteholders or the Consenting Noteholders, as
applicable, each then existing Defaulting Noteholder and its respective Senior Notes Claims shall
be excluded from such determination.

       29.    Reservation of Rights.

              (a)     Except as expressly provided in this Agreement or the Restructuring Term
                      Sheet, including, without limitation, Section 5(a) of this Agreement,


                                               29
     Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 101 of 144




                      nothing herein is intended to, or does, in any manner waive, limit, impair,
                      or restrict the ability of any Party to protect and preserve its rights,
                      remedies and interests, including, without limitation, its claims against any
                      of the other Parties.

               (b)    Without limiting clause (a) of this Section 29 in any way, if this
                      Agreement is terminated for any reason, nothing shall be construed herein
                      as a waiver by any Party of any or all of such Party’s rights, remedies,
                      claims, and defenses and the Parties expressly reserve any and all of their
                      respective rights, remedies, claims and defenses, subject to Section 19 of
                      this Agreement. This Agreement, the Plan, and any related document
                      shall in no event be construed as or be deemed to be evidence of an
                      admission or concession on the part of any Party of any claim or fault or
                      liability or damages whatsoever. Each of the Parties denies any and all
                      wrongdoing or liability of any kind and does not concede any infirmity in
                      the claims or defenses which it has asserted or could assert.

       30.     Counterparts. This Agreement may be executed in one or more counterparts, each
of which, when so executed, shall constitute the same instrument, and the counterparts may be
delivered by facsimile transmission or by electronic mail in portable document format (.pdf).

        31.     Public Disclosure. The HCR Entities shall deliver drafts to the Ad Hoc Group
Advisors of any press releases and public documents that constitute disclosure of the existence or
terms of this Agreement or any amendment to the terms of this Agreement to the general public
(each a “Public Disclosure”) at least two (2) calendar days before making any such disclosure.
Any Public Disclosure shall be reasonably acceptable to the HCR Entities and the Required
Consenting Noteholders. Under no circumstances may any Party make any public disclosure of
any kind that would disclose either: (i) the holdings of any Consenting Noteholder (including on
the signature pages of the Consenting Noteholders, which shall not be publicly disclosed or filed)
or (ii) the identity of any Consenting Noteholder without the prior written consent of such
Consenting Noteholder or the order of a Bankruptcy Court or other court with competent
jurisdiction; provided, however, that notwithstanding the foregoing, the HCR Entities shall not
be required to keep confidential the aggregate holdings of all Consenting Noteholders, and each
Consenting Noteholder hereby consents to the disclosure of the execution of this Agreement by
the HCR Entities, and the terms and contents hereof, in the Plan, the Disclosure Statement filed
therewith, and any filings by the HCR Entities with the Bankruptcy Court or the Securities and
Exchange Commission, or as otherwise required by applicable law or regulation, or the rules of
any applicable stock exchange or regulatory body.

        32.    Creditors’ Committee. Notwithstanding anything herein to the contrary, if any
Consenting Noteholder is appointed to, and serves on an official committee of creditors in the
Chapter 11 Cases, the terms of this Agreement shall not be construed so as to limit such
Consenting Noteholder’s exercise of its fiduciary duties arising from its service on such
committee; provided, however, that service as a member of a committee shall not relieve such
Consenting Noteholder of its obligations to affirmatively support the Restructuring Transactions
on the terms and conditions set forth in this Agreement and the Restructuring Term Sheet on the
terms and conditions set forth in this Agreement


                                               30
      Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 102 of 144




       33.     Severability. If any portion of this Agreement shall be held to be invalid,
unenforceable, void or voidable, or violative of applicable law, the remaining portions of this
Agreement insofar as they may practicably be performed shall remain in full force and effect and
binding on the Parties.

       34.     Headings. The section headings of this Agreement are for convenience of
reference only and shall not, for any purpose, be deemed a part of this Agreement.

        35.    Interpretation. This Agreement is the product of negotiations among the Parties,
and the enforcement or interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of that Party having
drafted or caused to be drafted this Agreement or any portion hereof, shall not be effective in
regard to the interpretation hereof. For purposes of this Agreement, unless otherwise specified:
(a) each term, whether stated in the singular or the plural, shall include both the singular and the
plural, and pronouns stated in the masculine, feminine, or neuter gender shall include the
masculine, feminine, and the neuter gender; (b) all references herein to “Articles,” “Sections,”
and “Exhibits” are references to Articles, Sections, and Exhibits of this Agreement; (c) the words
“herein,” “hereof,” “hereunder,” and “hereto,” refer to this Agreement in its entirety rather than
to a particular portion of this Agreement; and (d) the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, and shall be deemed to be
followed by the words “without limitation”.             The phrase “reasonable best efforts”,
“commercially reasonable best efforts”, “commercially reasonable efforts” or words or phrases
of similar import as used herein shall not be deemed to require any party to enforce or exhaust
their appellate rights in any court of competent jurisdiction, including, without limitation, the
Bankruptcy Court.

       36.    Computation of Time. Rule 9006(a) of the Federal Rules of Bankruptcy
Procedure applies in computing any period of time prescribed or allowed herein only to the
extent such period of time governs a Milestone pertaining to the entry of an order by the
Bankruptcy Court in the Chapter 11 Cases.
         37.    Remedies Cumulative; No Waiver. All rights, powers, and remedies provided
under this Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy thereof by any
Party shall not preclude the simultaneous or later exercise of any other such right, power, or
remedy by such Party. The failure of any Party hereto to exercise any right, power, or remedy
provided under this Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon strict compliance by any other Party hereto with its obligations hereunder, and any
custom or practice of the parties at variance with the terms hereof, shall not constitute a waiver
by such Party of its right to exercise any such or other right, power, or remedy or to demand such
strict compliance.
       38.    Additional Parties. Without in any way limiting the provisions hereof, additional
holders of Senior Notes Claims may elect to become Parties by executing and delivering to the
HCR Entities and the Ad Hoc Group Advisors a counterpart hereof. Such additional holders of
Senior Notes Claims shall become a Party to this Agreement as a Consenting Noteholder in
accordance with the terms of this Agreement.
                                     [Signature pages follow]


                                                31
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 103 of 144
 Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 104 of 144




CONSENTING NOTEHOLDER

BlueMountain Foinaven Master Fund L.P.
By: BlueMountain Capital Management, LLC,
       its investment manager



____               ______
Name: Richard Horne
Title: Deputy General Counsel, Tax

Principal Amount of Senior Notes Claims:




Notice Address:

280 Park Avenue, 12th floor
New York, NY 10017

Fax:
Attention:
Email: legalnotices@bluemountaincapital.com


           THE ABOVE-SIGNED CONSENTING NOTEHOLDER HEREBY (PLEASE
CHECK ONE AND ONLY ONE):

x ELECTS TO BE A BACKSTOP PARTY AND COMMITS TO BACKSTOPPING THE RIGHTS
OFFERING PURSUANT TO THE BACKSTOP PURCHASE AGREEMENT;

OR

    ELECTS NOT TO BE A BACKSTOP PARTY.




                          [Signature Page to Restructuring Support Agreement]
US-DOCS\116636316.4 HCR - RSA
 Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 105 of 144




CONSENTING NOTEHOLDER

BlueMountain Fursan Fund L.P.
By: BlueMountain Capital Management, LLC,
       its investment manager



____               ______
Name: Richard Horne
Title: Deputy General Counsel, Tax

Principal Amount of Senior Notes Claims:




Notice Address:

280 Park Avenue, 12th floor
New York, NY 10017

Fax:
Attention:
Email: legalnotices@bluemountaincapital.com


           THE ABOVE-SIGNED CONSENTING NOTEHOLDER HEREBY (PLEASE
CHECK ONE AND ONLY ONE):

x ELECTS TO BE A BACKSTOP PARTY AND COMMITS TO BACKSTOPPING THE RIGHTS
OFFERING PURSUANT TO THE BACKSTOP PURCHASE AGREEMENT;

OR

    ELECTS NOT TO BE A BACKSTOP PARTY.




                          [Signature Page to Restructuring Support Agreement]
US-DOCS\116636316.4 HCR - RSA
 Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 106 of 144




CONSENTING NOTEHOLDER

BlueMountain Summit Trading L.P.
By: BlueMountain Capital Management, LLC,
       its investment manager



____               ______
Name: Richard Horne
Title: Deputy General Counsel, Tax


Principal Amount of Senior Notes Claims:




Notice Address:

280 Park Avenue, 12th floor
New York, NY 10017

Fax:
Attention:
Email: legalnotices@bluemountaincapital.com


           THE ABOVE-SIGNED CONSENTING NOTEHOLDER HEREBY (PLEASE
CHECK ONE AND ONLY ONE):

x ELECTS TO BE A BACKSTOP PARTY AND COMMITS TO BACKSTOPPING THE RIGHTS
OFFERING PURSUANT TO THE BACKSTOP PURCHASE AGREEMENT;

OR

    ELECTS NOT TO BE A BACKSTOP PARTY.




                          [Signature Page to Restructuring Support Agreement]
US-DOCS\116636316.4 HCR - RSA
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 107 of 144
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 108 of 144
 Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 109 of 144




CONSENTING NOTEHOLDER

MSD CREDIT OPPORTUNITY MASTER FUND, L.P.


By:
Name:        Marcello Liguori
Title:       Managing Director


Principal Amount of Senior Notes Claims:




Notice Address:
c/o MSD Partners, L.P.
645 Fifth Avenue, 21st Floor
New York, NY 10022

Fax:
Attention:         Marcello Liguori



           THE ABOVE-SIGNED CONSENTING NOTEHOLDER HEREBY (PLEASE
CHECK ONE AND ONLY ONE):

   ELECTS TO BE A BACKSTOP PARTY AND COMMITS TO BACKSTOPPING THE
RIGHTS OFFERING PURSUANT TO THE BACKSTOP PURCHASE AGREEMENT;

OR

   ELECTS NOT TO BE A BACKSTOP PARTY.




                          [Signature Page to Restructuring Support Agreement]
US-DOCS\116636316.4 HCR - RSA
 Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 110 of 144




CONSENTING NOTEHOLDER

PineBridge Investments, on behalf of its managed funds and accounts set forth on Schedule A


By:

Name: John Yovanovic

Title:   Managing Director


Principal Amount of Senior Notes Claims:




Notice Address:
PineBridge Investments
Park Avenue Tower
65 East 55th Street
New York, NY 10022



Fax:
Attention:     Shivank Kumar
Email:         Shivank.Kumar@pinebridge.com


           THE ABOVE-SIGNED CONSENTING NOTEHOLDER HEREBY (PLEASE
CHECK ONE AND ONLY ONE):

  ELECTS TO BE A BACKSTOP PARTY AND COMMITS TO BACKSTOPPING THE
RIGHTS OFFERING PURSUANT TO THE BACKSTOP PURCHASE AGREEMENT;

OR

[●] ELECTS NOT TO BE A BACKSTOP PARTY.
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 111 of 144
 Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 112 of 144

                                                                                    3


CONSENTING NOTEHOLDER

PineBridge Investments, on behalf of its managed funds and accounts set forth on Schedule B


By:

Name:        John Yovanovic

Title:       Managing Director


Principal Amount of Senior Notes Claims:




Notice Address:
PineBridge Investments
Park Avenue Tower
65 East 55th Street
New York, NY 10022



Fax:
Attention:                    Shivank Kumar
Email:                        Shivank.Kumar@pinebridge.com


           THE ABOVE-SIGNED CONSENTING NOTEHOLDER HEREBY (PLEASE
CHECK ONE AND ONLY ONE):

[●] ELECTS TO BE A BACKSTOP PARTY AND COMMITS TO BACKSTOPPING THE
RIGHTS OFFERING PURSUANT TO THE BACKSTOP PURCHASE AGREEMENT;

OR

[] ELECTS NOT TO BE A BACKSTOP PARTY.
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 113 of 144
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 114 of 144
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 115 of 144
DocuSign Envelope ID: E49E79B0-3400-4244-B9B9-18ACF3D824D1
                   Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 116 of 144




                 CONSENTING NOTEHOLDER

                 WHITEBOX GT FUND, LP
                 By: Whitebox Advisors LLC its investment manager



                 By:_________________________
                 Name: Luke Harris
                 Title: General Counsel – Corporate, Transactions &
                 Litigation


                 Principal Amount of Senior Notes Claims:




                 Notice Address:

                 3033 Excelsior Blvd., Suite 500
                 Minneapolis, MN 55416


                 Fax: N/A
                 Attention: Scott Specken
                 Email: SSpecken@whiteboxadvisors.com


                            THE ABOVE-SIGNED CONSENTING NOTEHOLDER HEREBY (PLEASE
                 CHECK ONE AND ONLY ONE):


                 ☒  ELECTS TO BE A BACKSTOP PARTY AND COMMITS TO BACKSTOPPING THE
                 RIGHTS OFFERING PURSUANT TO THE BACKSTOP PURCHASE AGREEMENT;

                 OR

                     ELECTS NOT TO BE A BACKSTOP PARTY.




                                            [Signature Page to Restructuring Support Agreement]
DocuSign Envelope ID: E49E79B0-3400-4244-B9B9-18ACF3D824D1
                   Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 117 of 144




                 CONSENTING NOTEHOLDER

                 WHITEBOX MULTI-STRATEGY PARTNERS, L.P.
                 By: Whitebox Advisors LLC its investment manager


                 By:_________________________
                 Name: Luke Harris
                 Title: General Counsel – Corporate, Transactions &
                 Litigation


                 Principal Amount of Senior Notes Claims:




                 Notice Address:

                 3033 Excelsior Blvd., Suite 500
                 Minneapolis, MN 55416


                 Fax: N/A
                 Attention: Scott Specken
                 Email: SSpecken@whiteboxadvisors.com


                            THE ABOVE-SIGNED CONSENTING NOTEHOLDER HEREBY (PLEASE
                 CHECK ONE AND ONLY ONE):


                 ☒  ELECTS TO BE A BACKSTOP PARTY AND COMMITS TO BACKSTOPPING THE
                 RIGHTS OFFERING PURSUANT TO THE BACKSTOP PURCHASE AGREEMENT;

                 OR

                     ELECTS NOT TO BE A BACKSTOP PARTY.




                                            [Signature Page to Restructuring Support Agreement]
DocuSign Envelope ID: E49E79B0-3400-4244-B9B9-18ACF3D824D1
                   Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 118 of 144




                 CONSENTING NOTEHOLDER

                 PANDORA SELECT PARTNERS, L.P.
                 By: Whitebox Advisors LLC its investment manager


                 By:_________________________
                 Name: Luke Harris
                 Title: General Counsel – Corporate, Transactions & Litigation


                 Principal Amount of Senior Notes Claims:




                 Notice Address:

                 3033 Excelsior Blvd., Suite 500
                 Minneapolis, MN 55416


                 Fax: N/A
                 Attention: Scott Specken
                 Email:
                 SSpecken@whiteboxadvisors.com


                            THE ABOVE-SIGNED CONSENTING NOTEHOLDER HEREBY (PLEASE
                 CHECK ONE AND ONLY ONE):


                 ☒ELECTS TO BE A BACKSTOP PARTY AND COMMITS TO BACKSTOPPING THE
                 RIGHTS OFFERING PURSUANT TO THE BACKSTOP PURCHASE AGREEMENT;

                 OR

                     ELECTS NOT TO BE A BACKSTOP PARTY.




                                            [Signature Page to Restructuring Support Agreement]
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 119 of 144




            Exhibit A to the Restructuring Support Agreement

                       Restructuring Term Sheet
   Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 120 of 144

                                                                           Execution Version


                                   HI-CRUSH INC., ET AL.
                               RESTRUCTURING TERM SHEET
                                        July 12, 2020

This non-binding indicative term sheet (the “Term Sheet”) sets forth the principal terms of a
comprehensive restructuring (the “Restructuring”) of the existing debt and other obligations of
the HCR Entities (defined below). The Restructuring will be consummated through the
commencement by the HCR Entities of voluntary cases under chapter 11 (the “Chapter 11
Cases”) of title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”), in accordance
with the terms of the RSA (as defined below) to be executed by the HCR Entities and the
Consenting Noteholders (as defined below) and to which this Term Sheet is appended.
Capitalized terms used but not otherwise defined herein have the meaning given to such terms in
the RSA (defined below).
THIS TERM SHEET DOES NOT CONSTITUTE AN OFFER OF SECURITIES OR A
SOLICITATION OF THE ACCEPTANCE OR REJECTION OF A CHAPTER 11 PLAN FOR
PURPOSES OF SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE (AS DEFINED
IN THE RSA). ANY SUCH OFFER OR SOLICITATION WILL ONLY BE MADE IN
COMPLIANCE WITH ALL APPLICABLE SECURITIES, BANKRUPTCY, AND OTHER
APPLICABLE LAWS.
THIS TERM SHEET IS BEING PROVIDED AS PART OF A COMPREHENSIVE
COMPROMISE AND SETTLEMENT, EACH ELEMENT OF WHICH IS CONSIDERATION
FOR THE OTHER ELEMENTS AND AN INTEGRAL ASPECT OF THE RESTRUCTURING.
THIS TERM SHEET IS CONFIDENTIAL AND SUBJECT TO FEDERAL RULE OF
EVIDENCE 408. NOTHING IN THIS TERM SHEET SHALL CONSTITUTE OR BE
CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, A STIPULATION OR A
WAIVER, AND EACH STATEMENT CONTAINED HEREIN IS MADE WITHOUT
PREJUDICE SOLELY FOR SETTLEMENT PURPOSES, WITH A FULL RESERVATION AS
TO ALL RIGHTS, REMEDIES, CLAIMS OR DEFENSES OF THE CONSENTING
LENDERS.
THE TRANSACTIONS DESCRIBED HEREIN WILL BE SUBJECT TO THE NEGOTIATION
AND COMPLETION OF DEFINITIVE DOCUMENTATION INCORPORATING THE
TERMS SET FORTH HEREIN, AND THE CLOSING OF ANY TRANSACTION SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN SUCH AGREED
DEFINITIVE DOCUMENTATION.
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 121 of 144
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 122 of 144
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 123 of 144
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 124 of 144




          In the event that a Backstop Party defaults on its obligation to purchase
          Unsubscribed Notes (a “Defaulting Backstop Party”), then each Backstop Party that
          is not a Defaulting Backstop Party (each, a “Non-Defaulting Backstop Party”) shall
          also have the right, but not the obligation, to purchase its Adjusted Commitment
          Percentage of such Unsubscribed Notes at par and on the terms set forth in the
          Backstop Purchase Agreement.
          “Adjusted Commitment Percentage” means, with respect to any Non-Defaulting
          Backstop Party, a fraction, expressed as a percentage, the numerator of which is the
          Backstop Commitment Percentage of such Non-Defaulting Backstop Party and the
          denominator of which is the aggregate Backstop Commitment Percentages of all
          Non-Defaulting Backstop Parties.
          “Backstop Commitment” means, with respect to any Backstop Party for the Rights
          Offering, the commitment, on the terms set forth in the Backstop Purchase
          Agreement, of such Backstop Party to purchase (directly or through an affiliate) a
          portion of the New Secured Convertible Notes offered for sale in the Rights Offering
          to the extent that such Rights Offering is not fully subscribed pursuant to the terms
          and conditions thereof. If a group of Backstop Parties that are affiliates of one
          another purchase New Secured Convertible Notes in the Rights Offering in an
          aggregate original principal amount that is less than the product of (a) aggregate
          Backstop Commitment Percentages of such Backstop Parties and (b) the Rights
          Offering Amount, then such affiliated Backstop Parties shall be required to purchase
          Unsubscribed Notes such that no such deficiency exists and such obligation shall
          constitute the Backstop Commitments of such affiliated Backstop Parties (it being
          understood that such obligation to purchase such Unsubscribed Notes shall be
          satisfied prior to determining the Backstop Commitments of all other Backstop
          Parties).
          “Backstop Commitment Amount” means, with respect to any Backstop Party, (a) the
          product of (i) the Rights Offering Amount and (ii) such Backstop Party’s Backstop
          Commitment Percentage, minus (b) the aggregate original principal amount of New
          Secured Convertible Notes that such Backstop Party purchases in the Rights
          Offering in its capacity as a Rights Offering Participant.
          “Backstop Commitment Percentage” means, with respect to any Backstop Party, a
          percentage that will be ascribed to such Backstop Party, which percentage will based
          upon the amount of Senior Notes Claims held by each respective Backstop Party as
          compared to the aggregate amount of Senior Notes Claims held by all Backstop
          Parties.
          “Backstop Purchase Agreement” means an agreement to be executed by and
          between the Debtors and the Backstop Parties setting forth, among other things, the
          terms and conditions of the Rights Offering, the Backstop Commitments, the
          payment of the Put Option Premium, the Liquidated Damages Payment and the
          Backstop Expenses (each as defined below), such agreement to contain
          representations, warranties, covenants, conditions to closing, termination rights,
          indemnities, reimbursements and other terms and provisions that are consistent in
          all material respects with this Term Sheet and otherwise acceptable to the Debtors
          and the Backstop Parties, and the disclosures to the representations and warranties
          made by the Debtors in the Backstop Purchase Agreement shall be reasonably
          acceptable to the Backstop Parties.


                                         5
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 125 of 144




          In consideration for the Debtors’ right to cause the Backstop Parties to purchase
          (directly or through an affiliate) their respective Backstop Commitment Percentages
          of the Unsubscribed Notes (limited by their respective Backstop Commitment
          Amounts), the Reorganized Debtors shall be required to make a non-refundable put
          option premium (the “Put Option Premium”) equal to $4.8 million, which Put Option
          Premium shall be paid in the form of New Secured Convertible Notes to be issued
          on the Effective Date. The Put Option Premium shall be paid to the Backstop Parties
          on a pro rata basis based upon their respective Backstop Commitment Percentages;
          provided, however, that (a) no Defaulting Backstop Party shall be entitled to any
          portion of the Put Option Premium, and (b) Non-Defaulting Backstop Parties that
          purchase Unsubscribed Notes that are offered for sale in the Rights Offering that are
          not purchased by any other Backstop Party (in its capacity as a Right Offering
          Participant) pursuant to the exercise of such other Backstop Party’s Rights in such
          Rights Offering shall be entitled to receive a proportionate share of the amount of
          the Put Option Premium that would have otherwise been distributed to the applicable
          Defaulting Backstop Party if such Defaulting Backstop Party had been a Non-
          Defaulting Backstop Party. The Put Option Premium (i) shall be fully earned as of
          the date of execution of the Backstop Purchase Agreement, (ii) shall not be
          refundable under any circumstance or creditable against any other amount paid or to
          be paid in connection with the Backstop Purchase Agreement or otherwise, (iii) shall
          be issued without setoff or recoupment and shall not be subject to defense or offset
          on account of any claim, defense or counterclaim, (iv) shall be issued free and clear
          of and without deduction for any and all applicable taxes, levies, imposts,
          deductions, charges or withholdings, and all liabilities with respect thereto (with
          appropriate gross-up for withholding taxes), and (v) shall be treated for U.S. federal
          income tax purposes as a premium for an option to put the Unsubscribed Notes to
          the Backstop Parties.
          If any Debtor (a) enters into, publicly announces its intention to enter into, or
          announces to any of the parties to the RSA or other holders of claims against or
          interest in any of the Debtors its intention to enter into, an agreement (including,
          without limitation, any agreement in principle, letter of intent, memorandum of
          understanding or definitive agreement), whether binding or non-binding, or whether
          subject to terms and conditions, with respect to any Alternative Transaction (as
          defined in the RSA), (b) files any pleading or document with the Bankruptcy Court
          agreeing to, evidencing its intention to support, or otherwise supports, any
          Alternative Transaction or (c) consummates any Alternative Transaction (any of the
          events described in clause (a), clause (b) or clause (c), a “Triggering Event”), in any
          such case described in clause (a), clause (b) or clause (c), at any time prior to the
          termination of the Backstop Purchase Agreement or within twelve (12) months
          following the termination of the Backstop Purchase Agreement, then the Debtors
          will pay to the Non-Defaulting Backstop Parties a cash payment in the aggregate
          amount of $4.8 million (the “Liquidated Damages Payment”), such Liquidated
          Damages Payment shall be deemed earned in full on the date of the occurrence of
          the Triggering Event and to be paid to the Non-Defaulting Backstop Parties on a pro
          rata basis based upon their respective Adjusted Commitment Percentages. The
          Liquidated Damages Payment, if any, shall be (A) paid (1) only upon consummation
          of an Alternative Transaction, (2) without setoff or recoupment and shall not be
          subject to defense or offset on account of any claim, defense or counterclaim, and
          (3) free and clear of and without deduction for any and all applicable taxes, levies,
          imposts, deductions, charges or withholdings, and all liabilities with respect thereto

                                          6
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 126 of 144
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 127 of 144
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 128 of 144
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 129 of 144
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 130 of 144
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 131 of 144
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 132 of 144
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 133 of 144
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 134 of 144




                             Exhibit 1

                        DIP ABL Agreement
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 135 of 144




                         DIP ABL Agreement

                        Available at Docket No. 9
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 136 of 144




                             Exhibit 2

                         DIP TL Agreement
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 137 of 144




                          DIP TL Agreement

                        Available at Docket No. 9
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 138 of 144




                             Exhibit 3

                    New Secured Notes Term Sheet
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 139 of 144
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 140 of 144
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 141 of 144




            Exhibit B to the Restructuring Support Agreement

                      Form of Transferee Joinder
      Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 142 of 144




                                  Form of Transferee Joinder

       This joinder (this “Joinder”) to the Restructuring Support Agreement (the “Agreement”),
dated as of July 12, 2020, by and among: (i) the HCR Entities and (ii) Consenting Noteholders,
is executed and delivered by [________________] (the “Joining Party”) as of
[________________]. Each capitalized term used herein but not otherwise defined shall have
the meaning ascribed to it in the Agreement.

        1.     Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, a copy of which is attached to this Joinder as Annex 1 (as the same
has been or may be hereafter amended, restated, or otherwise modified from time to time in
accordance with the provisions thereof). The Joining Party shall hereafter be deemed to be a
Party for all purposes under the Agreement and one or more of the entities comprising the
Consenting Noteholder.

        2.      Representations and Warranties. The Joining Party hereby represents and
warrants to each other Party to the Agreement that, as of the date hereof, such Joining Party (a) is
the legal or beneficial holder of, and has all necessary authority (including authority to bind any
other legal or beneficial holder) with respect to, the Senior Notes Claims identified below its
name on the signature page hereof, and (b) makes, as of the date hereof, the representations and
warranties set forth in Section 17(a) of the Agreement to each other Party.

       3.      Governing Law. This Joinder shall be governed by and construed in accordance
with the internal laws of the State of New York without regard to any conflicts of law provisions
which would require the application of the law of any other jurisdiction.

      4.     Notice. All notices and other communications given or made pursuant to the
Agreement shall be sent to:

               To the Joining Party at:

               [JOINING PARTY]
               [ADDRESS]
               Attn:
               Facsimile:
               Email:

        IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as of
the date first written above.
     Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 143 of 144




[JOINING PARTY]



By:
Name:
Title:


Principal Amount of Senior Notes Claims:       $_________________



Notice Address:




Fax:
Attention:
Email:
Case 20-33495 Document 24 Filed in TXSB on 07/13/20 Page 144 of 144




               Annex 1 to the Form of Transferee Joinder

                   Restructuring Support Agreement
